



SECURITY AGREEMENT
SECURITY AGREEMENT, dated as of February 27, 2019 (this “Agreement”), by and
among 3D Systems Corporation, a Delaware corporation (together with its
successors and assigns, the “Borrower”), 3D Holdings, LLC, a Delaware
corporation (“3D Holdings”), 3D Systems, Inc., a California corporation (“3D
Inc.”, and together with the Borrower, 3D Holdings and the Additional Grantors
that become party hereto after the date hereof, each a “Grantor” and
collectively, the “Grantors”), and HSBC Bank USA, National Association, as
administrative agent (in such capacity, the “Administrative Agent”), for the
benefit of the Secured Parties.
The Grantors, certain Lenders party thereto from time to time and the
Administrative Agent are parties to that certain Credit Agreement dated as of
the date hereof (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), providing, subject to the
terms and conditions thereof, for the making of extensions of credit and other
financial accommodations to the Borrower.
In accordance with the Credit Agreement, the Grantors (other than the Borrower)
have agreed to guarantee the Borrower’s obligations under the Credit Agreement.
To induce the Lenders to enter into the Credit Agreement and to extend credit
and other financial accommodations thereunder, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Grantors have agreed to grant a security interest in the Collateral (as
hereinafter defined) as security for the Obligations (as defined in the Credit
Agreement). Accordingly, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS; TERMS GENERALLY; ETC.
Section 1.1    Definitions. Capitalized terms used but not defined herein shall
have the meanings given to them in the Credit Agreement.
Section 1.2    Certain Uniform Commercial Code Terms. As used herein, the terms
“Accession”, “Account”, “As-Extracted Collateral”, “Chattel Paper”, “Commodity
Account”, “Commodity Contract”, “Deposit Account”, “Document”, “Electronic
Chattel Paper”, “Equipment”, “Fixture”, “General Intangible”, “Goods”,
“Instrument”, “Inventory”, “Investment Property”, “Letter-of-Credit Right”,
“Payment Intangible”, “Proceeds”, “Promissory Note”, “Software” and “Tangible
Chattel Paper” have the respective meanings set forth in Article 9 of the NYUCC,
and the terms “Certificated Security”, “Entitlement Holder”, “Financial Asset”,
“Instruction”, “Securities Account”, “Security”, “Security Certificate”,
“Security Entitlement”, “Supporting Obligation” and “Uncertificated Security”
have the respective meanings set forth in Article 8 of the NYUCC.
Section 1.3    Additional Definitions. In addition, as used herein:
“Additional Grantor” is defined in Section 5.14.
“Collateral” has the meaning set forth in Article III.
“Contingent Secured Obligations” means obligations of each Grantor in respect of
(a) Letters of Credit issued by the Issuing Lender for the account of the
Borrower under any Loan Document and (b) any other claim that may be payable to
any Secured Party by any Grantor under any Loan Document that is not yet due and
payable.
“Copyright Collateral” means (a) all Copyrights of a Grantor, whether now owned
or hereafter acquired by such Grantor, including each Copyright identified in
Annex IV (as such Annex may be amended or supplemented from time to time), (b)
income, royalties, damages and payments now and hereafter due and/or payable
with respect thereto, including, payments under all licenses entered into in
connection therewith and damages and payments for past or future infringements
thereof, (c) rights to sue and recover for past, present or future infringements
thereof and all other rights whatsoever accruing thereunder or pertaining
thereto and (d) each Grantor’s rights corresponding thereto throughout the
world.
“Copyrights” means all works of authorship and copyrightable subject matter, and
copyrights, whether registered or unregistered, copyright registrations and
applications therefor, including renewals, revisions, derivative works,
enhancements, modifications, updates, new releases and other revisions and
extensions thereof.
“Excluded Accounts” means (a) Deposit Accounts the balance of which consists
exclusively of (i) withheld income taxes and federal, state or local employment
taxes in such amounts as are required in the reasonable judgment of the Grantors
to be paid to the Internal Revenue Service or state or local government agencies
with respect to current or former employees of any one or more of the Grantors
and (ii) amounts required to be paid over to an employee benefit plan pursuant
to DOL Reg. Sec. 25 10.3-102 on behalf of or for the benefit of employees of one
or more Grantors or amounts used for workers’ compensation and similar expenses
of one or more Grantors, (b) all segregated Deposit Accounts constituting (and
the balance of which consists solely of funds set aside in connection with) tax
accounts, payroll accounts, trust accounts, social security accounts, any other
fiduciary accounts and insurance accounts, and (c) other Deposit Accounts the
aggregate balance of which does not exceed $500,000 at any time.
“Grantor” has the meaning set forth in the preamble hereto.
“Grantor Registered Intellectual Property” has the meaning set forth in Section
2.7(a).
“Initial Pledged Equity Interests” means the Equity Interests of each Issuer
beneficially owned by each Grantor on the date hereof and identified in
Annex III (Part A) (as such Annex may be amended or supplemented from time to
time).
“Intellectual Property” means, collectively, all Copyright Collateral, all
Patent Collateral, all Trademark Collateral and all Trade Secret Collateral
together with (a) all inventions, (b) all licenses or user or other agreements
granted to a Grantor with respect to any of the foregoing, in each case whether
now or hereafter owned or used, (c) all Software, and other forms of technology
(whether or not embodied in any tangible form and including all tangible
embodiments of the foregoing such as blueprints, compilations of information,
instruction manuals, notebooks, prototypes, reports, samples, studies, and
summaries); any and all other rights relating to any of the foregoing; and all
copies and tangible embodiments of the foregoing, in whatever form or medium,
(d) all field repair data, sales data and other information relating to sales or
service of products now or hereafter manufactured, (e) all accounting
information and all media in which or on which any information or knowledge or
data or records may be recorded or stored and all computer programs used for the
compilation or printout of such information, knowledge, records or data, (f) all
licenses, consents, permits, variances, certifications and approvals of
governmental agencies now or hereafter held by a Grantor and (g) all causes of
action, claims and warranties now or hereafter owned or acquired by a Grantor in
respect of any of the items listed above.
“Intellectual Property Security Agreement” has the meaning set forth in Section
4.1(e).
“Issuers” means, collectively, (a) the respective Persons identified on
Annex III (Part A) (as such Annex may be amended or supplemented from time to
time) under the caption “Issuer”, (b) any other Person that shall at any time be
a Subsidiary of any Grantor and (c) the issuer of any equity securities
hereafter owned by each Grantor.
“NYUCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.
“Patent Collateral” means (a) all U.S. Patents of a Grantor, whether now owned
or hereafter acquired by such Grantor, including each Patent identified in Annex
V (as such Annex may be amended or supplemented from time to time), (b) licenses
pertaining to any Patents whether Grantor is a licensor or licensee and (c) all
income, royalties, damages and payments now or hereafter due and/or payable with
respect thereto, including, all damages and payments for past or future
infringements thereof and rights to sue therefor, and all rights corresponding
thereto.
“Patents” means all patents (including certificates of invention and other
patent equivalents), utility models, and applications for the foregoing,
including provisional applications, and all continuations,
continuations-in-part, divisions, reissues, re-examinations, renewals, and
extensions thereof or related thereto, and all applications or counterparts in
any jurisdiction pertaining to any of the foregoing.
“Pledged Equity Interests” means, collectively, the Equity Interests of each
Issuer beneficially owned by each Grantor means, collectively, (a) the Initial
Pledged Equity Interests and (b) all other Equity Interests of any Issuer now or
hereafter owned by each Grantor, together in each case with (i) all certificates
representing the same, (ii) all shares, securities, moneys or other property
representing a dividend on or a distribution or return of capital on or in
respect of the Pledged Equity Interests, or resulting from a split-up, revision,
reclassification or other like change of the Pledged Equity Interests or
otherwise received in exchange therefor, and any warrants, rights or options
issued to the holders of, or otherwise in respect of, the Pledged Equity
Interests and (iii) without prejudice to any provision of any of the Loan
Documents prohibiting any merger or consolidation by an Issuer, all Equity
Interests of any successor entity of any such merger or consolidation.
“Software” means all software, including software code (in any form, including
source code and executable or object code), subroutines, user interfaces,
techniques, and web sites.
“Trade Secrets” means common law and statutory trade secrets and other
confidential, technical, business or proprietary information (including ideas,
formulas, compositions, designs, inventions, and conceptions of inventions
whether patentable or un-patentable, customer lists, identification of
suppliers, data, plans, blueprints, specifications, designs, drawings, recorded
knowledge, surveys, engineering reports, test reports, manuals, materials
standards, processing standards, performance standards, catalogs, algorithms,
APIs, databases, schemata and schematics, design documents and analyses,
diagrams, documentation, formulae, know-how, literary works, mask works,
logistics information, graphics, images, photographs, publicity rights, maps,
marketing plans and collateral, methods, methodologies, network configurations,
architectures, topologies and topographies, processes, program listings,
programming tools, proprietary information, protocols, sales data, and
specifications).
“Trade Secret Collateral” means Trade Secrets obtained by or used in or
contemplated at any time for use in the business of any Grantor (including all
patent applications in preparation for filing anywhere in the world), whether or
not such Trade Secrets have been reduced to a writing or other tangible form
(including all documents and things embodying, incorporating or referring in any
way to such Trade Secrets) all Trade Secret licenses, including each Trade
Secret license referred to in Annex VI attached hereto (as such Annex may be
amended or supplemented from time to time), and including the right to sue for,
to enjoin and to collect damages for the actual or threatened misappropriation
of any Trade Secret and for the breach or enforcement of any such Trade Secret
license.
“Trademark Collateral” means (a) all Trademarks of a Grantor, whether now owned
or hereafter acquired by such Grantor, including each Trademark identified in
Annex VI (as such Annex may be amended or supplemented from time to time), (b)
licenses pertaining to any Trademarks, whether the Grantor is a licensor or
licensee, (c) all income, royalties, damages and payments now or hereafter due
and/or payable with respect to any such mark or any such license, including,
damages and payments for past, present or future infringements thereof and (d)
all rights to sue and recover for all past, present and future infringements
thereof and all rights to sue therefor. Notwithstanding the foregoing, the
Trademark Collateral does not and shall not include any Trademark that would be
rendered invalid, abandoned, void or unenforceable by reason of its being
included as part of the Trademark Collateral.
“Trademarks” means all trade names, trademarks and service marks, trade dress,
logos, distinguishing guises and indicia, corporate names, business names,
domain names (URLs), whether or not registered, including all common law rights,
trademark and service mark registrations, and applications for trademark and
service mark registrations including all renewals of trademark and service mark
registrations together, with the goodwill connected with the use of, and
symbolized by, each of the foregoing.
ARTICLE II    
REPRESENTATION AND WARRANTIES
Each Grantor represents and warrants to the Administrative Agent and the other
Secured Parties on and as of the date hereof that:
Section 2.1    Organizational Matters; Enforceability, Etc.
(a)    Such Grantor is duly organized and formed, validly existing and in good
standing under the Laws of the jurisdiction of its organization. The execution,
delivery and performance of this Agreement, and the grant of the security
interests pursuant hereto, (i) are within such Grantor’s powers and have been
duly authorized by all necessary corporate, limited liability company or other
action (as applicable), (ii) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except for (1) such as have been obtained or made and are in full force and
effect and (2) filings and recordings in respect of the security interests
created pursuant hereto, (iii) will not violate any applicable Law or the
organizational documents of such Grantor or any order of any Governmental
Authority binding upon such Grantor or its property, (iv) will not violate any
indenture, agreement or other instrument binding upon such Grantor or any of its
assets, or give rise to a right thereunder to require any payment to be made by
any such Person and (v) except for the security interests created pursuant
hereto, will not result in the creation or imposition of any Lien on any asset
of such Grantor.
(b)    This Agreement has been duly executed and delivered by such Grantor and
constitutes, a legal, valid and binding obligation of such Grantor, enforceable
against such Grantor in accordance with its terms, except as such enforceability
may be limited by (i) bankruptcy, insolvency, reorganization, moratorium or
similar laws of general applicability affecting the enforcement of creditors’
rights and (ii) the application of general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
Section 2.2    Title. Such Grantor is the sole beneficial owner of the
Collateral and no Lien exists upon the Collateral (and no right or option to
acquire the same exists in favor of any other Person) other than (a) the
security interest created or provided for herein, which security interest
constitutes a valid first and prior perfected Lien on the Collateral and (b) the
Liens expressly permitted by the Loan Documents. There exists no Lien on the
Pledged Equity Interests of such Grantor.
Section 2.3    Names; Filing Details; Etc. The full and correct legal name, type
of organization, jurisdiction of organization and mailing address of such
Grantor as of the date hereof are correctly set forth in Annex I. The U.C.C.
financing statements containing the description of the Collateral that have been
prepared for filing in the office specified in Annex I hereto constitute all the
filings and recordations (except with respect to Intellectual Property) that
are, as of the Closing Date, necessary to publish notice of and protect the
validity of and to establish a legal, valid and perfected security interest in
favor of the Administrative Agent (for the benefit of the Secured Parties) in
respect of all Collateral in which a security interest may be perfected by
filing such financing statements.
Section 2.4    Changes in Circumstances. Such Grantor has not (a) within the
period of four (4) months prior to the date hereof, changed its location (as
defined in Section 9‑307 of the NYUCC), (b) within five (5) years prior to the
date hereof, except as specified in Annex I, heretofore changed its name or (c)
within five (5) years prior to the date hereof, except as specified in Annex II,
heretofore become a “new debtor” (as defined in Section 9‑102(a)(56) of the
NYUCC) with respect to a currently effective security agreement previously
entered into by any other Person.
Section 2.5    Pledged Equity Interests.
(a)    The Initial Pledged Equity Interests constitute (i) 100% of the issued
and outstanding Equity Interests of each Issuer other than a non-Domestic
Subsidiary beneficially owned by a Grantor on the date hereof (other than any
Equity Interests held in a Securities Account referred to in Annex VII (as such
Annex may be amended or supplemented from time to time)), and (ii) in the case
of each Issuer that is a non-Domestic Subsidiary, (A) 65% of the issued and
outstanding shares of voting stock of such Issuer and (B) 100% of all other
issued and outstanding shares of capital stock of whatever class of such Issuer
beneficially owned by such Grantor on the date hereof, in each case whether or
not registered in the name of such Grantor. Annex III (Part A) correctly
identifies, as at the date hereof, the respective Issuers of the Initial Pledged
Equity Interests and (in the case of any corporate Issuer) the respective class
and par value of such Equity Interests and the respective number of such Equity
Interests (and registered owner thereof) represented by each such certificate.
(b)    The Pledged Equity Interests are, and all other Pledged Equity Interests
in which such Grantor shall hereafter grant a security interest pursuant to
Article III will be, (i) duly authorized, validly existing, fully paid and
non‑assessable (in the case of any Equity Interests issued by a corporation) and
(ii) duly issued and outstanding (in the case of any Equity Interests in any
other entity), and none of such Pledged Equity Interests are or will be subject
to any contractual restriction on the transfer of such Pledged Equity Interests
(except for any such restriction contained herein or in the Loan Documents, or
under the organizational documents of such Issuer).
Section 2.6    Promissory Notes. Annex III (Part B) (as such Annex may be
amended or supplemented from time to time) sets forth a complete and correct
list of all Promissory Notes (other than any held in a Securities Account
referred to in Annex VII (as such Annex may be amended or supplemented from time
to time)) held by such Grantor on the date hereof.
Section 2.7    Intellectual Property.
(a)    Annexes IV, V and VI, respectively, set forth a complete and correct list
of all copyright registrations, copyright registration applications, patent
registrations, patent applications, trademark registrations and trademark
registration applications owned by such Grantor which are registered or pending
in the United States Copyright Office, USPTO, and the trademark offices of the
States and territories of the United States, and the trademark offices of other
nations throughout the world on the date hereof (or, in the case of any
supplement to said Annexes IV, V and VI, effecting a pledge thereof, as of the
date of such supplement) (collectively, the “Grantor Registered Intellectual
Property”).
(b)    Except pursuant to licenses and other user agreements entered into by
such Grantor in the ordinary course of business that are listed in said
Annexes IV, V and VI (including as supplemented by any supplement effecting a
pledge thereof), such Grantor has done nothing to authorize or enable any other
Person to use any Grantor Registered Intellectual Property, and all Grantor
Registered Intellectual Property is in full force and effect.
(c)    To such Grantor’s knowledge, except as set forth in said Annexes IV, V
and VI (as supplemented by any supplement effecting a pledge thereof), there is
no violation by others of any right of such Grantor with respect to the Grantor
Registered Intellectual Property. Except as set forth in said Annexes IV, V
and VI (as so supplemented), there is no action, proceeding, claim or complaint
pending or, to such Grantor’s knowledge, threatened to be brought against such
Grantor by any Person which could reasonably be expected to jeopardize any of
such Grantor’s interests in any of the Grantor Registered Intellectual Property,
except those which could not reasonably be expected, in the aggregate, to have a
Material Adverse Effect.
(d)    The Grantor Registered Intellectual Property is subsisting and has not
been adjudicated invalid or unenforceable, in whole or in part, and is valid,
unexpired and enforceable.
(e)    With respect to the Grantor Registered Intellectual Property, such
Grantor has made all filings and recordations required by applicable law to have
been made with the USPTO, the United States Copyright Office, or with any
applicable foreign equivalent patent, trademark or copyright office to record
its interest in such Grantor Registered Intellectual Property.
(f)    No Grantor has made any assignment or agreement in conflict with the
security interest in the Intellectual Property of any Grantor hereunder.
Section 2.8    Deposit Accounts, Securities Accounts and Commodity Accounts.
Annex VII (as such Annex may be amended or supplemented from time to time) sets
forth a complete and correct list of all Deposit Accounts, Securities Accounts
and Commodity Accounts of such Grantor on the date hereof.
Section 2.9    Commercial Tort Claims. Annex VIII (as such Annex may be amended
or supplemented from time to time) sets forth a complete and correct list of all
commercial tort claims of such Grantor in existence on the date hereof.
ARTICLE III    
COLLATERAL
As collateral security for the Payment In Full when due (whether at stated
maturity, by acceleration or otherwise) of the Obligations, each Grantor hereby
pledges and grants to the Administrative Agent, for the ratable benefit of the
Secured Parties, a security interest in all of such Grantor’s right, title and
interest in, to and under the following property, in each case whether tangible
or intangible, wherever located, and whether now owned by such Grantor or
hereafter acquired and whether now existing or hereafter coming into existence
(all of the property described in this Article III being collectively referred
to herein as “Collateral”):
(a)    all Accounts:
(b)    all As-Extracted Collateral;
(c)    all Chattel Paper;
(d)    all Deposit Accounts;
(e)    all Documents;
(f)    all Equipment;
(g)    all Fixtures;
(h)    all General Intangibles;
(i)    all Goods not covered by the other clauses of this Article III;
(j)    the Pledged Equity Interests;
(k)    all Instruments, including all Promissory Notes;
(l)    all Intellectual Property;
(m)    all Inventory;
(n)    all Investment Property not covered by other clauses of this Article III,
including all Securities, all Securities Accounts and all Security Entitlements
with respect thereto and Financial Assets carried therein, and all Commodity
Accounts and Commodity Contracts;
(o)    all Letter-of-Credit Rights;
(p)    all commercial tort claims, as defined in Section 9‑102(a)(13) of the
NYUCC, arising out of the events described in Annex VIII (as such Annex may be
amended or supplemented from time to time);
(q)    all other tangible and intangible personal property whatsoever of such
Grantor; and
(r)    all Proceeds of any of the Collateral, all Accessions to and
substitutions and replacements for, any of the Collateral, and all offspring,
rents, profits and products of any of the Collateral, and, to the extent related
to any Collateral, all books, correspondence, credit files, records, invoices
and other papers (including all tapes, cards, computer runs and other papers and
documents in the possession or under the control of such Grantor or any computer
bureau or service company from time to time acting for such Grantor).
IT BEING UNDERSTOOD, HOWEVER, that (A) in the case of any of the foregoing that
consists of general or limited partnership interests in a general or limited
partnership, the security interest hereunder shall be deemed to be created only
to the maximum extent permitted under the applicable organizational instrument
pursuant to which such partnership is formed, (B) in no event shall the security
interest granted under this Article III attach to any lease, license, contract,
property rights or agreement to which the Grantor is a party (or to any of its
rights or interests thereunder) if the grant of such security interest would
constitute or result in either (i) the abandonment, invalidation or
unenforceability of any right, title or interest of the Grantor therein or
(ii) in a breach or termination pursuant to the terms of, or a default under,
any such lease, license, contract, property rights or agreement (other than to
the extent that any such term would be rendered ineffective by Section 9‑406,
9‑407, 9‑408 or 9‑409 of the Uniform Commercial Code as in effect in the
relevant jurisdiction); provided that, immediately upon the ineffectiveness,
lapse or termination of any such provision, the Collateral will include, and the
Grantors will be deemed to have granted a Lien in all such rights and interests
as if such provision had never been in effect, (C) the security interest granted
under this Article III shall not attach to any Excluded Accounts, and (D) the
security interest created hereby in Equity Interests constituting voting stock
of any Issuer that is a non-Domestic Subsidiary shall be limited to that portion
of such voting stock that does not exceed 65% of the aggregate issued and
outstanding voting stock of such Issuer.
ARTICLE IV    
FURTHER ASSURANCES; REMEDIES.
In furtherance of the grant of the security interest pursuant to Article III,
each Grantor hereby agrees with the Administrative Agent and the other Secured
Parties as follows:
Section 4.1    Delivery and Other Perfection. Each Grantor shall promptly from
time to time give, execute, deliver, file, record, authorize or obtain all such
financing statements, continuation statements, notices, instruments, documents,
agreements or consents or other papers as may be necessary or reasonably
desirable in the judgment of the Administrative Agent, to create, preserve,
perfect, maintain the perfection of or validate the security interest granted
pursuant hereto or to enable the Administrative Agent to exercise and enforce
its rights on behalf of the Secured Parties hereunder with respect to such
security interest, and without limiting the foregoing, shall:
(a)    if any of the Pledged Equity Interests, Investment Property or Financial
Assets constituting part of the Collateral are received by the Grantor,
forthwith (x) deliver to the Administrative Agent the certificates or
instruments representing or evidencing the same, duly endorsed in blank or
accompanied by such instruments of assignment and transfer in such form and
substance as the Administrative Agent, may reasonably request, all of which
thereafter shall be held by the Administrative Agent, pursuant to the terms of
this Agreement, as part of the Collateral and (y) take such other action as the
Administrative Agent, may reasonably deem necessary or appropriate to duly
record or otherwise perfect the security interest created hereunder in such
Collateral;
(b)    promptly from time to time deliver to the Administrative Agent any and
all Instruments with a face value in excess of $100,000 constituting part of the
Collateral, endorsed and/or accompanied by such instruments of assignment and
transfer in such form and substance as the Administrative Agent, may request;
provided that (other than in the case of the promissory notes described in
Annex III (Part B) (as such Annex may be amended or supplemented from time to
time)) so long as no Event of Default shall have occurred and be continuing,
such Grantor may retain for collection in the ordinary course any Instruments
received by such Grantor in the ordinary course of business and the
Administrative Agent shall, promptly upon request of such Grantor, make
appropriate arrangements for making any Instrument delivered by such Grantor
available to such Grantor for purposes of presentation, collection or renewal
(any such arrangement to be effected, to the extent requested by the
Administrative Agent, against trust receipt or like document);
(c)    promptly upon request of the Required Lenders enter into such control
agreements, each in form and substance reasonably acceptable to the
Administrative Agent, as may be required to perfect the security interest
created hereby in any and all Deposit Accounts and Securities Accounts (other
than Excluded Accounts);
(d)    (i) promptly upon request of the Required Lenders, maintain all
Electronic Chattel Paper so that the Administrative Agent has control of such
Electronic Chattel Paper in the manner specified in Section 9-105 of the Uniform
Commercial Code of the applicable jurisdiction and (ii) promptly from time to
time use commercially reasonable efforts to obtain the consent of the issuer to
an assignment of proceeds of the applicable letter of credit with respect to any
Letter-of-Credit Rights not constituting Supporting Obligation and are in excess
of $100,000 and promptly furnish to the Administrative Agent true copies
thereof;
(e)    promptly from time to time upon the request of the Administrative Agent,
execute and deliver such short-form security agreements in the Form of Exhibit
II (each an “Intellectual Property Security Agreement” and collectively, the
“Intellectual Property Security Agreements”) to the extent not otherwise covered
by an Intellectual Property Security Agreement;
(f)    keep books and records relating to the Collateral in accordance with
GAAP, and stamp or otherwise mark such books and records in such manner as the
Administrative Agent may reasonably require in order to reflect the security
interests granted by this Agreement; and
(g)    not grant or extend the time for payment of any Account, or compromise or
settle any Account for less than the full amount thereof, or release any person
or property, in whole or in part, from payment thereof, or amend, supplement or
modify any Account in any manner that could reasonably be likely to adversely
affect the value thereof, or allow any credit or discount thereon, other than as
normal and customary in the ordinary course of a Grantor’s business (including
as a result of reserving as an uncollectable balance any Account).
Section 4.2    Other Financing Statements or Control. Except as otherwise
permitted under the Loan Documents, each Grantor shall not (a) file or suffer to
be on file, or authorize or permit to be filed or to be on file, in any
jurisdiction, any financing statement or like instrument with respect to any of
the Collateral in which the Administrative Agent is not named as the sole
secured party, except for any filing or instrument made in connection with any
Liens permitted by the Loan Documents or (b) cause or permit any Person other
than the Administrative Agent to have “control” (as defined in Section 9‑104,
9‑105, 9‑106 or 9‑107 of the NYUCC) of any Deposit Account, Electronic Chattel
Paper, Investment Property or Letter-of-Credit Right constituting part of the
Collateral.
Section 4.3    Preservation of Rights. The Administrative Agent shall not be
required to take steps necessary to preserve any rights against prior parties to
any of the Collateral.
Section 4.4    Special Provisions Relating to Certain Collateral.
(a)    Pledged Equity Interests.
(i)    Each Grantor will cause the Pledged Equity Interests to constitute at all
times (A) 100% of the total number of Equity Interests of each Issuer other than
a non-Domestic Subsidiary then issue and outstanding owned by such Grantor and
(B) in the case of any Issuer that is a non-Domestic Subsidiary, 65% of the
total number of Equity Interests of voting stock of such Issuer and 100% of the
total number of Equity Interests of all other classes of capital stock of such
Issuer then issued and outstanding owned by such Grantor.
(ii)    So long as no Event of Default shall have occurred and be continuing and
the applicable Grantor has not received notice of the Administrative Agent’s
intent to exercise voting, consensual and other powers of ownership, each
Grantor shall have the right to exercise all voting, consensual and other powers
of ownership pertaining to the Pledged Equity Interests for all purposes not
inconsistent with the terms of this Agreement, the Loan Documents or any other
instrument or agreement referred to herein or therein; and the Administrative
Agent shall execute and deliver to such Grantor or cause to be executed and
delivered to such Grantor all such proxies, powers of attorney, dividend and
other orders, and all such instruments, without recourse, as such Grantor may
reasonably request for the purpose of enabling such Grantor to exercise the
rights and powers that it is entitled to exercise pursuant to this
Section 4.4(a)(ii).
(iii)    Unless and until an Event of Default shall have occurred and be
continuing, each Grantor shall be entitled to receive and retain any dividends,
distributions or proceeds on the Pledged Equity Interests paid in cash out of
earned surplus.
(iv)    If an Event of Default shall have occurred and be continuing, whether or
not the Administrative Agent exercises any available right to declare any
Obligations due and payable or seeks or pursues any other relief or remedy
available to it under applicable Law or under this Agreement, the Loan Documents
or any other agreement relating to such Obligation, all dividends and other
distributions on the Pledged Equity Interests shall be paid directly to the
Administrative Agent, for the benefit of the Secured Parties, and retained by it
in a cash collateral account as part of the Collateral, subject to the terms of
this Agreement, and, if the Administrative Agent shall so request in writing,
each Grantor agrees to execute and deliver to the Administrative Agent
appropriate additional dividend, distribution and other orders and documents to
that end; provided that if such Event of Default is cured, any such dividend or
distribution theretofore paid to the Administrative Agent shall, upon request of
such Grantor (except to the extent theretofore applied to the Obligations), be
returned by the Administrative Agent to such Grantor.
(v)    Not without executing and delivering, or causing to be executed and
delivered, to the Administrative Agent such agreements, documents and
instruments as the Administrative Agent may reasonably require, issue or acquire
any Pledged Equity Interests consisting of an interest in a partnership or a
limited liability company that (A) is dealt in or traded on a securities
exchange or in a securities market, (B) by its terms expressly provides that it
is a Security governed by Article 8 of the UCC, (C) is an investment company
security, (D) is held in a Securities Account or (E) constitutes a Security or a
financial asset.
(vi)    Without the prior written consent of the Administrative Agent, no
Grantor will (A) vote to enable, or take any other action to permit, any
applicable Issuer to issue any Investment Property or Equity Interests
constituting partnership or limited liability company interests, except for
those additional Investment Property or Equity Interests constituting
partnership or limited liability company interests that will be subject to the
security interest granted herein in favor of the Secured Parties or (B) enter
into any agreement or undertaking, except in connection with a Permitted
Disposition, restricting the right or ability of such Grantor or the
Administrative Agent to sell, assign or transfer any Investment Property or
Pledged Equity or Proceeds thereof. The Grantors will defend the right, title
and interest of the Administrative Agent in and to any Investment Property and
Pledged Equity against the claims and demands of all Persons whomsoever.
(vii)    If any Grantor shall become entitled to receive or shall receive (A)
any Certificated Securities (including, without limitation, any certificate
representing a stock dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the
ownership interests of any Issuer, whether in addition to, in substitution of,
as a conversion of, or in exchange for, any Investment Property, or otherwise in
respect thereof or (B) any sums paid upon or in respect of any Investment
Property upon the liquidation or dissolution of any Issuer, such Grantor shall
accept the same as the agent of the Secured Parties, hold the same in trust for
the Secured Parties, segregated from other funds of such Grantor, and promptly
deliver the same to the Administrative Agent, on behalf of the Secured Parties,
in accordance with the terms hereof.
(b)    Intellectual Property.
(i)    Solely for the purpose of enabling the Administrative Agent to exercise
rights and remedies under Section 4.5 after the occurrence and during the
continuation of an Event of Default, and for no other purpose, each Grantor
hereby grants to the Administrative Agent an irrevocable, non‑exclusive license
(exercisable without payment of royalty or other compensation to such Grantor)
to use, assign, license or sublicense any of the Intellectual Property now owned
or hereafter acquired by such Grantor, wherever the same may be located,
including in such license reasonable access to all media in which any of the
licensed items may be recorded or stored and to all computer programs used for
the compilation or printout thereof; provided, that such license shall only be
deemed valid if it does not result in the abandonment, invalidation or
unenforceability of any right, title or interest of the Grantor in such
Intellectual Property or a breach or termination pursuant to the terms of, or a
default under, any related license, contract, property rights or agreement.
(ii)    Notwithstanding anything contained herein to the contrary, but subject
to any provision of the Loan Documents that limit the rights of any Grantor to
dispose of its property, so long as no Event of Default shall have occurred and
be continuing, each Grantor will be permitted to exploit, use, enjoy, protect,
license, sublicense, assign, sell, dispose of or take other actions with respect
to the Intellectual Property in the ordinary course of the business of such
Grantor. In furtherance of the foregoing, so long as no Event of Default shall
have occurred and be continuing, the Administrative Agent shall from time to
time, upon the request of a Grantor, execute and deliver any instruments,
certificates or other documents, in the form so requested, that such Grantor
shall have certified are appropriate in its judgment to allow it to take any
action permitted above. The exercise of rights and remedies under Section 4.5 by
the Administrative Agent shall not terminate the rights of the holders of any
licenses or sublicenses theretofore granted by any Grantor in accordance with
the first sentence of this clause (ii).
(iii)    No Grantor shall do any act, or omit to do any act, whereby any of the
Patent Collateral may lapse or become abandoned, dedicated to the public or
unenforceable unless such Grantor has either (x) reasonably determined in good
faith that such Patent Collateral is of immaterial economic value or (y) has a
valid business purpose to do so.
(iv)    No Grantor shall, and no Grantor shall permit any of its licensees to,
unless such Grantor has either (x) reasonably determined in good faith that the
applicable Trademark Collateral is of immaterial economic value or (y) has a
valid business purpose to do otherwise: (A) fail to continue to use any of the
Trademark Collateral in order to maintain all of the Trademark Collateral in
full force and effect free from any claim of abandonment for non-use, (B) fail
to maintain as in the past the quality of products and services offered under
all of the Trademark Collateral, (C) fail to employ all of the Trademark
Collateral registered with any Federal, state or foreign authority with an
appropriate notice of such registration or (D) do or permit any act or knowingly
omit to do any act whereby any of the Trademark Collateral may lapse or become
invalid or unenforceable.
(v)    No Grantor shall, unless such Grantor has either (x) reasonably
determined in good faith that any of the Copyright Collateral or any of the
Trade Secrets Collateral is of immaterial value or (y) has a valid business
purpose to do otherwise, do or permit any act or knowingly omit to do any act
whereby any of the Copyright Collateral or any of the Trade Secrets Collateral
may lapse or become invalid or unenforceable or placed in the public domain
expect upon expiration of the end of an unrenewable term of a registration
thereof.
(vi)    Concurrently with the delivery of the Compliance Certificate required to
be delivered pursuant to Section 8.3.3 of the Credit Agreement, Borrower shall
notify the Administrative Agent if it, or the applicable Grantor, knows that any
application or registration relating to any item of the Intellectual Property
with a fair market value in excess of $500,000, could reasonably be expected to
become abandoned, dedicated to the public, placed in the public domain, invalid
or unenforceable, or of any adverse final, unappealable determinations
(including the institution of, or any final determination in, any proceeding in
the USPTO, the United States Copyright Office or any foreign counterpart thereof
or any court) regarding the applicable Grantor’s ownership of any item of the
Intellectual Property with a fair market value in excess of $500,000, its right
to register the same or to keep, maintain and enforce the same.
(vii)    Each Grantor shall take commercially reasonable steps, including in any
proceeding before the USPTO and the United States Copyright Office to maintain
and pursue any application (and to obtain the relevant registration) filed with
respect to, and to maintain any registration of, the Intellectual Property as
applicable, including the filing of applications for renewal, affidavits of use,
affidavits of incontestability and opposition, interference and cancellation
proceedings and the payment of fees and taxes (except to the extent that the
dedication, abandonment, or invalidation is permitted under the foregoing
clauses (iii), (iv) and (v)).
(c)    Chattel Paper. Each Grantor will (i) deliver to the Administrative Agent
each original of each item of Chattel Paper in excess of $100,000 at any time
constituting part of the Collateral and (ii) cause each such original and each
copy thereof to bear a conspicuous legend, in form and substance reasonably
satisfactory to the Administrative Agent, indicating that such Chattel Paper is
subject to the security interest granted hereby and that purchase of such
Chattel Paper by a Person other than the Administrative Agent without the
consent of the Administrative Agent would violate the rights of the
Administrative Agent.
Section 4.5    Remedies.
(a)    Rights and Remedies Generally upon an Event of Default. If an Event of
Default shall have occurred and is continuing, the Administrative Agent shall
have all of the rights and remedies with respect to the Collateral of a secured
party under the NYUCC (whether or not the Uniform Commercial Code is in effect
in the jurisdiction where the rights and remedies are asserted) and such
additional rights and remedies to which a secured party is entitled under the
laws in effect in any jurisdiction where any rights and remedies hereunder may
be asserted, including the right, to the fullest extent permitted by law, to
exercise all voting, consensual and other powers of ownership pertaining to the
Collateral as if the Administrative Agent were the sole and absolute owner
thereof (and each Grantor agrees to take all such action as may be appropriate
to give effect to such right); provided, however, that the Administrative Agent
shall have no duties or responsibilities except those expressly set forth in
this Agreement and the Security Documents to which it is a party as
Administrative Agent, and no implied covenants or obligations shall be read into
this Agreement or any other such Security Documents against the Administrative
Agent; and without limiting the foregoing, the Administrative Agent may in each
case, at any time after the occurrence and during the continuation of an Event
of Default:
(i)    in its name or in the name of any Grantor or otherwise, demand, sue for,
collect or receive any money or other property at any time payable or receivable
on account of or in exchange for any of the Collateral, but shall be under no
obligation to do so;
(ii)    make any reasonable compromise or settlement deemed desirable with
respect to any of the Collateral and may extend the time of payment, arrange for
payment in installments, or otherwise modify the terms of, any of the
Collateral;
(iii)    require each Grantor to notify (and such Grantor hereby authorizes the
Administrative Agent so to notify) each account debtor in respect of any
Account, Chattel Paper or General Intangible, and each obligor on any
Instrument, constituting part of the Collateral that such Collateral has been
assigned to the Administrative Agent hereunder, and to instruct that any
payments due or to become due in respect of such Collateral shall be made
directly to the Administrative Agent or as it may direct (and if any such
payments, or any other Proceeds of Collateral, are received by such Grantor they
shall be held in trust by such Grantor for the benefit of the Administrative
Agent and as promptly as possible remitted or delivered to the Administrative
Agent for application as provided herein);
(iv)    require each Grantor to assemble the Collateral at such place or places,
reasonably convenient to the Administrative Agent and such Grantor, as the
Administrative Agent may direct;
(v)    apply any cash collateral account and any money or other property therein
to payment of the Obligations;
(vi)    require each Grantor to cause the Pledged Equity Interests to be
transferred of record into the name of the Administrative Agent or its nominee
(and the Administrative Agent agrees that if any of such Pledged Equity
Interests is transferred into its name or the name of its nominee, the
Administrative Agent will thereafter promptly give to such Grantor copies of any
notices and communications received by it with respect to such Pledged Equity
Interests); and
(vii)    sell, lease, assign or otherwise dispose of all or any part of the
Collateral, at such place or places as the Administrative Agent deems best, and
for cash or for credit or for future delivery (without thereby assuming any
credit risk), at public or private sale, without demand of performance or notice
of intention to effect any such disposition or of the time or place thereof
(except such notice as is required by applicable statute and cannot be waived),
and the Administrative Agent or anyone else may be the purchaser, lessee,
assignee or recipient of any or all of the Collateral so disposed of at any
public sale (or, to the extent permitted by law, at any private sale) and
thereafter hold the same absolutely, free from any claim or right of whatsoever
kind, including any right or equity of redemption (statutory or otherwise), of
any Grantor, any such demand, notice and right or equity being hereby expressly
waived and released. In the event of any sale, assignment, or other disposition
of any of the Trademark Collateral, the goodwill connected with and symbolized
by the Trademark Collateral subject to such disposition shall be included. The
Administrative Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for the sale, and such sale may be made at any time
or place to which the sale may be so adjourned.
The Proceeds of each collection, sale or other disposition under this
Section 4.5, including by virtue of the exercise of any license granted to the
Administrative Agent in Section 4.4(b), shall be applied in accordance with
Section 4.9.
(b)    Certain Securities Act Limitations. Each Grantor recognizes that, by
reason of certain prohibitions contained in the Securities Act of 1933, as
amended, and applicable state securities laws, the Administrative Agent may be
compelled, with respect to any sale of all or any part of the Collateral, to
limit purchasers to those who will agree, among other things, to acquire the
Collateral for their own account, for investment and not with a view to the
distribution or resale thereof. Each Grantor acknowledges that any such private
sales may be at prices and on terms less favorable to the Secured Parties than
those obtainable through a public sale without such restrictions, and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner and that the
Administrative Agent shall have no obligation to engage in public sales and no
obligation to delay the sale of any Collateral for the period of time necessary
to permit the issuer thereof to register it for public sale.
(c)    Exculpatory Provisions with Respect to the Administrative Agent.
(i)    Notwithstanding anything contained herein to the contrary, the
Administrative Agent shall not be required to exercise any discretion or take
any action but shall only be required to act or refrain from acting (and shall
be fully protected in so acting or refraining from acting) upon the written
instructions of the Required Lenders, in each case, as specified therein, and
such instructions shall be binding upon the Administrative Agent and each of the
Secured Parties; provided, however, that the written instructions of all of the
Secured Parties shall be required where expressly provided for herein; provided,
further, that the Administrative Agent shall not be required to take any action
which is contrary to any provision of the Security Documents or applicable Law.
(ii)    Notwithstanding any other provision of this Agreement or any other
Security Document, in no event shall the Administrative Agent be required to
foreclose on, or take possession of, the Collateral, if, in the judgment of the
Administrative Agent, such action would be in violation of any applicable Law,
rule or regulation pertaining thereto, or if the Administrative Agent reasonably
believes that such action would result in the incurrence of liability by the
Administrative Agent for which it is not fully indemnified by the Secured
Parties.
(iii)    The powers conferred on the Administrative Agent under this Agreement
and the other Security Documents are solely to protect its interest in the
Collateral and shall not impose any duty upon it to exercise any such powers.
Except for the safe custody and preservation of the Collateral in its possession
and the accounting for monies actually received by it, the Administrative Agent
shall have no other duty as to the Collateral, whether or not the Administrative
Agent or any of the other Lenders or Issuing Lenders has or is deemed to have
knowledge of any matters, or as to the taking of any necessary steps to preserve
rights against any parties or any other rights pertaining to the Collateral. The
Administrative Agent hereby agrees to exercise reasonable care in respect of the
custody and preservation of the Collateral. The Administrative Agent shall be
deemed to have exercised reasonable care in the custody and preservation of the
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which the Administrative Agent accords its own
property.
(iv)    The Administrative Agent may at any time request instructions from the
Required Lenders as to a course of action to be taken by it hereunder and under
any of the Security Documents or in connection herewith and therewith or any
other matters relating hereto and thereto.
(d)    Notice. Each Grantor agrees that to the extent the Administrative Agent
is required by applicable law to give reasonable prior notice of any sale or
other disposition of any Collateral, ten (10) Business Days’ notice shall be
deemed to constitute reasonable prior notice.
(e)    Nonexclusive Nature of Remedies. Failure by the Administrative Agent or
the Secured Parties to exercise any right, remedy or option under this
Agreement, any other Loan Document, any other document relating to the
Obligations, or as provided by Law, or any delay by the Administrative Agent or
the Secured Parties in exercising the same, shall not operate as a waiver of any
such right, remedy or option. No waiver hereunder shall be effective unless it
is in writing, signed by the party against whom such waiver is sought to be
enforced and then only to the extent specifically stated, which in the case of
the Administrative Agent or the Secured Parties shall only be granted as
provided herein. To the extent permitted by Law, neither the Administrative
Agent, the Secured Parties, nor any party acting as attorney for the
Administrative Agent or the Secured Parties, shall be liable hereunder for any
acts or omissions or for any error of judgment or mistake of fact or law other
than their gross negligence or willful misconduct hereunder as determined by a
final non-appealable judgment of a court of competent jurisdiction. The rights
and remedies of the Administrative Agent and the Secured Parties under this
Agreement shall be cumulative and not exclusive of any other right or remedy
which the Administrative Agent or the Secured Parties may have.
Section 4.6    Deficiency. If the proceeds of sale, collection or other
realization of or upon the Collateral pursuant to Section 4.5 are insufficient
to cover the costs and expenses of such realization and the Payment In Full of
the Obligations, each Grantor shall remain liable for any deficiency.
Section 4.7    Locations; Names, Etc. Without at least 10 days’ prior written
notice to the Administrative Agent, no Grantor shall (i) change its location (as
defined in Section 9‑307 of the NYUCC), and (ii) change its name from the name
shown as its current legal name on Annex I.
Section 4.8    Private Sale. The Administrative Agent shall incur no liability
as a result of the sale of the Collateral, or any part thereof, at any private
sale pursuant to Section 4.5 conducted in a commercially reasonable manner. Each
Grantor hereby waives any claims against the Administrative Agent or any Secured
Party arising by reason of the fact that the price at which the Collateral may
have been sold at such a private sale was less than the price that might have
been obtained at a public sale or was less than the aggregate amount of the
Obligations, even if the Administrative Agent accepts the first offer received
and does not offer the Collateral to more than one offeree.
Section 4.9    Application of Proceeds. The Proceeds of any collection, sale or
other realization of all or any part of the Collateral pursuant hereto, and any
other cash at the time held by the Administrative Agent under this Article IV,
shall be applied by the Administrative Agent in accordance with Section 9.2.4 of
the Credit Agreement. For purposes hereof, whenever this Agreement contemplates
that cover shall be provided for Contingent Secured Obligations, such cover
shall be effected by the payment to the Administrative Agent of any amount that
will be deposited into a cash collateral account to be held by the
Administrative Agent as collateral security for the payment of such Contingent
Secured Obligations as and when they become due and payable.
Section 4.10    Attorney-in-Fact. Without limiting any rights or powers granted
by this Agreement to the Administrative Agent, each Grantor hereby irrevocably
constitutes and appoints the Administrative Agent and any officer or agent
thereof, with full power of substitution, as such Grantor’s true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Grantor and in the name of such Grantor or in such Grantor’s own
name, for the purpose of carrying out the terms of this Agreement, to take, upon
the occurrence and during the continuance of any Event of Default, any and all
actions and execute any and all documents and instruments that may, in the
judgment of the Administrative Agent, be necessary to accomplish the purposes of
this Agreement. Without limiting the generality of the foregoing, so long as the
Administrative Agent shall be entitled under this Article IV to make collections
in respect of the Collateral, the Administrative Agent shall have the right and
power to receive, endorse and collect all checks made payable to the order of
any Grantor representing any dividend, payment or other distribution in respect
of the Collateral or any part thereof and to give full discharge for the same.
Section 4.11    Advances. On failure of any Grantor to perform any of the
covenants and agreements contained herein or in any other Loan Document, the
Administrative Agent may, at the written direction of the Required Lenders,
perform the same and in so doing may expend such sums as the Administrative
Agent may reasonably deem advisable in the performance thereof, including,
without limitation, the payment of any insurance premiums, the payment of any
taxes, a payment to obtain a release of a Lien or potential Lien, expenditures
made in defending against any adverse claim and all other expenditures which the
Administrative Agent may make for the protection of the security hereof or which
may be compelled to make by operation of Law. All such sums and amounts so
expended shall be repayable by the Grantors on a joint and several basis
promptly within ten days after presentation of an invoice in reasonable detail,
shall constitute additional Obligations and shall bear interest from the date
said amounts are expended at the Default Rate. No such performance of any
covenant or agreement by the Administrative Agent on behalf of any Grantor, and
no such advance or expenditure therefor, shall relieve the Grantors of any
Default or Event of Default. The Administrative Agent may, after the occurrence
and during the continuation of an Event of Default, at the written direction of
the Required Lenders, make any payment hereby authorized in accordance with any
bill, statement or estimate procured from the appropriate public office or
holder of the claim to be discharged without inquiry into the accuracy of such
bill, statement or estimate or into the validity of any tax assessment, sale,
forfeiture, tax lien, title or claim except to the extent such payment is being
contested in good faith by a Grantor in appropriate proceedings and against
which adequate reserves are being maintained in accordance with GAAP.
Section 4.12    Perfection and Recordation. Each Grantor authorizes the
Administrative Agent to file Uniform Commercial Code financing statements
describing the Collateral as “all assets” or “all personal property and
fixtures” or words of similar effect of such Grantor (provided that no such
description shall be deemed to modify the description of Collateral set forth in
Article III).
Section 4.13    Termination and Release.
(a)    Upon Payment In Full of all of the Obligations, this Agreement shall
terminate and the Collateral shall be automatically released from the Liens
granted hereunder and the other Loan Documents without further action by any
Person. The Administrative Agent shall forthwith cause to be assigned,
transferred and delivered, against receipt but without any recourse, warranty or
representation whatsoever, any remaining Collateral and money received in
respect thereof, to or on the order of each Grantor and to be released and
canceled all licenses and rights referred to in Section 4.4(b). The
Administrative Agent shall also, at the expense of each Grantor, execute and
deliver to such Grantor upon such termination such Uniform Commercial Code
termination statements, and such other documentation as shall be reasonably
requested by such Grantor to effect the termination and release of the liens on
the Collateral as required by this Section 4.13.
(b)    Upon any sale, lease, transfer or other disposition of any item of
Collateral of any Grantor and upon the release of any Grantor from its
obligations under its Guaranty, in each case permitted by, and in accordance
with, the terms of the Loan Documents, the Administrative Agent will, at such
Grantor’s expense, execute and deliver to such Grantor upon such release or
termination such Uniform Commercial Code amendment statements or termination
statements, as the case may be and such other documentation as shall be
reasonably requested by such Grantor to effect the release of the liens on such
item of Collateral or Grantor and return all such Collateral in its possession
to the applicable Grantor.
Section 4.14    Standard of Care. The powers conferred on the Administrative
Agent under this Agreement are solely to protect its interest in the Collateral
and shall not impose any duty upon it to exercise any such powers. Except for
the safe custody and preservation of the Collateral in its possession and the
accounting for monies actually received by it, the Administrative Agent shall
have no other duty as to the Collateral, whether or not the Administrative Agent
or any of the other Lenders has or is deemed to have knowledge of any matters,
or as to the taking of any necessary steps to preserve rights against any
parties or any other rights pertaining to the Collateral. The Administrative
Agent hereby agrees to exercise reasonable care in respect of the custody and
preservation of the Collateral. The Administrative Agent shall be deemed to have
exercised reasonable care in the custody and preservation of the Collateral in
its possession if such Collateral is accorded treatment substantially equal to
that which the Administrative Agent accords its own property.
ARTICLE V    
MISCELLANEOUS.
Section 5.1    Notices. All notices, requests, instructions, directions and
other communications provided for herein (including any modifications of, or
waivers, requests or consents under, this Agreement) shall be in writing, shall
be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, and addressed to such party at its address
or facsimile number set forth in Section 11.5 of the Credit Agreement, in an
Assignment and Assumption or at such other address or facsimile number as may be
designated by such party in a notice to the other parties given in accordance
with Section 11.5 of the Credit Agreement. Each party agrees to conform and
comply with the notices obligations undertaken in Section 11.5 of the Credit
Agreement. Nothing herein or in Section 11.5 of the Credit Agreement shall
prejudice the right of any Secured Party to give notice or other communication
pursuant hereto in any other manner specified.
Section 5.2    No Waiver. No failure or delay or course of dealing on the part
of the Secured Parties in the exercise of any power, right or privilege
hereunder or under any other Loan Document shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other power, right or
privilege. The rights, powers and remedies given to the Administrative Agent and
each Secured Party hereby are cumulative and shall be in addition to and
independent of all rights, powers and remedies existing by virtue of any statute
or rule of law or in any of the other Loan Documents or any of the Swap
Agreements with respect to Swap Liabilities with a Lender or an Affiliate of a
Lender or Cash Management Liabilities. Any forbearance or failure to exercise,
and any delay in exercising, any right, power or remedy hereunder shall not
impair any such right, power or remedy or be construed to be a waiver thereof,
nor shall it preclude the further exercise of any such right, power or remedy.
Section 5.3    Amendments, Etc. The terms of this Agreement may be waived,
altered or amended only by an instrument in writing duly executed by each
Grantor and the Administrative Agent.
Section 5.4    Successors and Assigns. This Agreement shall be binding upon the
parties hereto and their respective successors and assigns and shall inure to
the benefit of the parties hereto and the successors and assigns of the Secured
Parties. No Grantor’s rights or obligations hereunder nor any interest therein
may be assigned or delegated by any Grantor without the prior written consent of
the Administrative Agent (and any purported assignment or delegation without
such consent shall be null and void).
Section 5.5    Expenses. Section 11.3.1 of the Credit Agreement is hereby
incorporated, mutatis mutandis, by reference as if such Section was set forth in
full herein.
Section 5.6    Counterparts. This Agreement may be executed in any number of
counterparts (and by different parties hereto on different counterparts), each
of which when so executed and delivered shall be deemed an original, but all
such counterparts together shall constitute but one and the same instrument.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic transmission will be effective as delivery of a
manually executed counterpart thereof.
Section 5.7    Applicable Law; Jurisdiction; Service of Process and Venue.
(a)    Applicable Law. This Agreement and any claim, controversy, dispute or
cause of action (whether in contract or tort or otherwise) based upon, arising
out of or relating to this Agreement and the transactions contemplated hereby
shall be governed by, and construed in accordance with, the law of the State of
New York, without regard to conflicts of law principles except Title 14 of
Article 5 of the New York General Obligations law.
(b)    SUBMISSION TO JURISDICTION. EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT
OR ANY SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AGAINST ANY GRANTOR OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN THIS SECTION 5.7(c).
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT AND AGREES NOT ASSERT
ANY SUCH DEFENSE.
(d)     SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 5.1. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
Section 5.8    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 5.9    Headings. The various headings of this Agreement are inserted for
convenience only and shall not affect the meaning or interpretation of this
Agreement or any provisions hereof.
Section 5.10    Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
Section 5.11    Entire Agreement. This Agreement and the other Loan Documents
represent the entire agreement among the parties relating to the subject matter
hereof and thereof, and there are no promises, undertakings, representations or
warranties by any Secured Party with respect to the subject matter hereof and
thereof not expressly set forth or referred to herein or in the other Loan
Documents.
Section 5.12    No Fiduciary Relationship. The Secured Parties and the
Administrative Agent may have economic interests that conflict with those of any
Grantor, its stockholders and/or its Affiliates. Each Grantor agrees that
nothing in the Loan Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Secured Party or the Administrative Agent, on the one hand, and any Grantor, its
stockholders or its Affiliates, on the other. Each Grantor acknowledges and
agrees that (a) the transactions contemplated by the Loan Documents (including
the exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions and (B) in connection therewith and with the process
leading thereto (i) no Secured Party nor the Administrative Agent has assumed an
advisory or fiduciary responsibility in favor of any Grantor, its stockholder or
its Affiliates with respect to the transactions contemplated hereby (or the
exercise of rights or remedies with respect thereto) or the process leading
thereto (irrespective of whether any Secured Party or the Administrative Agent
has advised, is currently advising or will advise any Grantor, its stockholders
or its Affiliates on other matters) or any other obligation to any Grantor
except the obligations expressly set forth in the Loan Documents and (ii) each
Secured Party and the Administrative Agent is acting solely as principal and not
as the agent or fiduciary for any Grantor, its management, stockholders,
creditors or any other Person. Each Grantor acknowledges and agrees that such
Grantor has consulted its own legal and financial advisors to the extent it
deemed appropriate and it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto. Each Grantor
agrees that it will not claim that the Administrative Agent or any Secured Party
has rendered advisory services of any nature or respect, or owes any fiduciary
or similar duty to such Grantor, in connection with such transaction or the
process leading thereto.
Section 5.13    Set-Off. In addition to any rights now or hereafter granted
under applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default each Lender (which term shall for the
purposes of this Section 5.13 include the Issuing Lenders) and each of their
Affiliates is hereby authorized by each Grantor at any time or from time to time
subject to the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed), without notice to any Grantor or to any other
Person (other than the Administrative Agent), any such notice being hereby
expressly waived to the fullest extent permitted by applicable law, to set off
and to appropriate and to apply any and all deposits (time or demand,
provisional or final, general or special, including Indebtedness evidenced by
certificates of deposit, whether matured or unmatured, but not including trust
accounts) and any other Indebtedness at any time held or owing by such Lender to
or for the credit or the account of any Grantor against and on account of the
obligations and liabilities of any Loan Party to such Lender hereunder, the
Letters of Credit and participations therein and under the other Loan Documents,
including all claims of any nature or description arising out of or connected
hereto, the Letters of Credit and participations therein or with any other Loan
Document, irrespective of whether or not (a) such Lender or such Affiliate shall
have made any demand hereunder or (b) the principal of or the interest on the
Loans or any amounts in respect of the Letters of Credit or any other amounts
due hereunder shall have become due and payable pursuant to Article II of the
Credit Agreement and although such obligations and liabilities, or any of them,
may be contingent or unmatured.
Section 5.14    Additional Grantors. Each Person required to become a party to
this Agreement pursuant to Section 8.1.9 of the Credit Agreement shall be
referred to as an “Additional Grantor” and become a Grantor for all purposes of
this Agreement upon execution and delivery by such Person of a Joinder Agreement
in the form of Exhibit I hereto.
[Signature Page Follows]





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.
3D SYSTEMS CORPORATION


By: /s/ Andrew M. Johnson______
Andrew M. Johnson
Executive Vice President, Chief Legal
Officer and Secretary


3D HOLDINGS, LLC
By: 3D SYSTEMS CORPORATION, ITS MANAGER


By: /s/ Andrew M. Johnson______
Andrew M. Johnson
Executive Vice President, Chief Legal
Officer and Secretary


3D SYSTEMS, INC.


By: /s/ Andrew M. Johnson______
Andrew M. Johnson
Executive Vice President, Chief Legal
Officer and Secretary







HSBC BANK USA, NATIONAL ASSOCIATION,
as Administrative Agent

By: /s/ Nimish Pandley______
Nimish Pandley
Assistant Vice President







NAMES, LOCATIONS AND FILING DETAILS


Names


Grantor’s correct legal name:
Previous names:
Additional names:
Type of organization:
Jurisdiction of organization/Principal Place of Residence
Mailing Address
3D SYSTEMS CORPORATION
None.
None.
Corporation
Delaware
333 Three D Systems Circle, Rock Hill, SC 29730
3D SYSTEMS, INC.
None.
None.
Corporation
California
333 Three D Systems Circle, Rock Hill, SC 29730
3D HOLDINGS, LLC
None.
None.
Limited liability company
Delaware
333 Three D Systems Circle, Rock Hill, SC 29730





Changes in Name


Grantor’s correct legal name:
Description of name changes:
3D SYSTEMS CORPORATION
None.
3D SYSTEMS, INC.
None.
3D HOLDINGS, LLC
None.





Changes in Location


Grantor’s correct legal name:
Description of location changes:
3D SYSTEMS CORPORATION
None.
3D SYSTEMS, INC.
None.
3D HOLDINGS, LLC
None.



Filing Office


Grantor’s correct legal name:
Filing Office:
3D SYSTEMS CORPORATION
Delaware Secretary of State
3D SYSTEMS, INC.
California Secretary of State
3D HOLDINGS, LLC
Delaware Secretary of State




    
NEW DEBTOR EVENTS
    


None.

    


PLEDGED EQUITY INTERESTS AND PROMISSORY NOTES




Part A
Pledged Stock, Pledged Partnership Interests and Pledged LLC Interests




Grantor:
Issuer:
Class of Equity Interest:
Par Value:
Certificate No(s).
No. of Equity Interests /Units
Percentage of Outstanding Equity Interests /Units
3D Systems Corporation
3D Holdings, LLC
Membership Interest
N/A
N/A
N/A
100%
3D Systems Corporation
3D Canada Company NSULC
Interests
N/A
N/A
N/A
100%
3D Systems Corporation
3D Systems SA
Interests
N/A
N/A
N/A
100%
3D Holdings, LLC
3D Systems, Inc.
Common Stock
N/A
15
1,000
100%
3D Systems, Inc.
Quickparts.com., Inc.
Common Stock
N/A
N/A
N/A
100%
3D Systems, Inc.
Z Corporation
Common Stock
N/A
C3
100
100%
3D Systems, Inc.
VIDAR Systems Corporation
Common Stock
$0.01
A1011
366,743
100%
3D Systems, Inc.
3D Systems India, Inc.
Common Stock
N/A
N/A
N/A
100%
3D Systems, Inc.
Geomagic, Inc.
Common Stock
N/A
N/A
N/A
100%
3D Systems, Inc.
Gentle Giant Studios, Inc.
Common Stock
N/A
20
10,000
100%
3D Systems, Inc.
Medical Modeling Inc.
Common Stock
N/A
N/A
N/A
100%
3D Systems, Inc.
Product Development Group LLC
Membership Interest
N/A
N/A
N/A
70%
3D Systems, Inc.
Simbionix USA Corporation
Common Stock
N/A
N/A
N/A
100%
3D Systems, Inc.
3D Systems Japan K.K.
Stock
N/A
N/A
N/A
100%
3D Systems, Inc.
3D European Holdings Ltd. UK
Interests
N/A
N/A
N/A
100%
3D Systems, Inc.
3D Systems Asia-Pacific Pty Ltd
Interests
N/A
N/A
N/A
100%
3D Systems, Inc.
3D Systems Korea, Inc.
Stock
N/A
N/A
N/A
100%
3D Systems, Inc.
Cimatron Ltd. Israel
Interests
N/A
N/A
N/A
100%
3D Systems, Inc.
3D Systems Hong Kong Co., Limited
Interests
N/A
N/A
N/A
100%





Part B


Pledged Notes




None.

    
LIST OF COPYRIGHTS, APPLICATIONS FOR COPYRIGHT REGISTRATIONS, LICENSES, THIRD
PARTY VIOLATIONS AND CLAIMS OF VIOLATION BY THIRD PARTIES


    
Copyrights


Grantor
Title
Jurisdiction
Registration No.
Registration Date
3D Systems, Inc.
3D Systems, Inc., training manual SLA-1.
U.S.
TXu000343358
09-09-1988





Copyright Applications


None.


Exclusively Licensed Copyrights


None.




Exclusively Licensed Copyright Applications


None.


Other Licensed Copyrights


None.


Other Licensed Copyright Applications


None.


Third Party Violations of Copyrights


None.

Claims for Grantor Violation of Copyrights


None.

    


LIST OF PATENTS, PATENT APPLICATIONS, LICENSES, THIRD PARTY VIOLATIONS AND
CLAIMS OF VIOLATION BY THIRD PARTIES




Patents – United States (US)


Grantor
Title
Jurisdiction
Patent No.
Issue Date
3D Systems, Inc.
COMPOSITIONS AND METHODS FOR SELECTIVE DEPOSITION
US
6,132,665
10/17/00
3D Systems, Inc.
METHOD AND APPARATUS FOR PRINTING RASTER LINES IN A SELECTIVE DEPOSITION
MODELING SYSTEM
US
6,136,252
10/24/00
3D Systems, Inc.
METHOD AND APPARATUS FOR VARIABLY CONTROLLING THE TEMPERATURE IN A SELECTIVE
DEPOSITION MODELING ENVIRONMENT
US
6,162,378
12/19/00
3D Systems, Inc.
METHOD AND APPARATUS FOR CONTROLLING THE DROP VOLUME IN A SELECTIVE DEPOSITION
MODELING ENVIRONMENT
US
6,347,257
2/12/02
3D Systems, Inc.
METHOD AND APPARATUS FOR SELECTIVE DEPOSITION MODELING
US
6,352,668
3/5/02
3D Systems, Inc.
PHASE CHANGE SOLID IMAGING MATERIAL
US
6,395,811
5/28/02
3D Systems, Inc.
METHOD AND DEVICE FOR PRODUCING A SHAPED BODY
US
6,403,002
6/11/02
3D Systems, Inc.
FORCE REFLECTING HAPTIC INTERFACE
US
6,417,638
7/9/02
3D Systems, Inc.
SYSTEMS AND METHODS FOR INTERACTING WITH VIRTUAL OBJECTS IN A HAPTIC VIRTUAL
REALITY ENVIRONMENT
US
6,421,048
7/16/02
3D Systems, Inc.
ELECTRONIC SPOT LIGHT CONTROL
US
6,426,840
7/30/02
3D Systems, Inc.
METHOD, APPARATUS, AND ARTICLE OF MANUFACTURE FOR A CONTROL SYSTEM IN A
SELECTIVE DEPOSITION MODELING SYSTEM
US
6,490,496
12/3/02
3D Systems, Inc.
SURFACE SCANNING SYSTEM FOR SELECTIVE DEPOSITION MODELING
US
6,492,651
12/10/02
3D Systems, Inc.
PHASE CHANGE SOLID IMAGING MATERIAL
US
6,528,613
3/4/03
3D Systems, Inc.
ILLUMINATION UNIT AND A METHOD FOR POINT ILLUMINATION OF A MEDIUM
US
6,529,265
3/4/03
3D Systems, Inc.
EXTENDED LIFETIME FREQUENCY CONVERSION CRYSTALS
US
6,532,100
3/11/03
3D Systems, Inc.
SYSTEMS AND METHODS FOR SCULPTING VIRTUAL OBJECTS IN A HAPTIC VIRTUAL REALITY
ENVIRONMENT
US
6,552,722
4/2/03
3D Systems, Inc.
STEREOLITHOGRAPHIC PROCESS OF MAKING A THREE-DIMENSIONAL OBJECT
US
6,558,606
5/6/03
3D Systems, Inc.
METHOD OF IMPROVING SURFACES IN SELECTIVE DEPOSITION MODELING
US
6,572,807
6/3/03
3D Systems, Inc.
SELECTIVE CONTROL OF MECHANICAL PROPERTIES IN STEREOLITHOGRAPHIC BUILD STYLE
CONFIGURATION
US
6,574,523
6/3/03
3D Systems, Inc.
CALIBRATING A FOCUSED BEAM OF ENERGY IN A SOLID FREEFORM FABRICATION APPARATUS
BY MEASURING THE PROPAGATION CHARACTERISTICS OF THE BEAM
US
6,646,728
11/11/03
3D Systems, Inc.
METHOD TO REDUCE DIFFERENTIAL SHRINKAGE IN THREE-DIMENSIONAL STEREOLITHOGRAPHIC
OBJECTS
US
6,649,113
11/18/03
3D Systems, Inc.
COLOUR CHANGING COMPOSITION AND COLOURING POLYMERIC ARTICLES MADE THEREFROM
US
6,649,311
11/18/03
3D Systems, Inc.
DETOXIFICATION OF SOLID FREEFORM FABRICATION MATERIALS
US
6,660,208
12/9/03
3D Systems, Inc.
3-D SELECTION AND MANIPULATION WITH A MULTIPLE DIMENSION HAPTIC INTERFACE
US
6,671,651
12/30/03
3D Systems, Inc.
SELECTIVE LASER SINTERING WITH OPTIMIZED RASTER SCAN DIRECTION
US
6,677,554
1/13/04
3D Systems, Inc.
MICRO-SLICING CONTOUR SMOOTHING TECHNIQUE
US
6,678,571
1/13/04
3D Systems, Inc.
POWER MANAGEMENT IN SELECTIVE DEPOSITION MODELING
US
6,711,451
3/23/04
3D Systems, Inc.
POST PROCESSING THREE-DIMENSIONAL OBJECTS FORMED BY SELECTIVE DEPOSITION
MODELING
US
6,752,948
6/2/04
3D Systems, Inc.
FAST THREE-DIMENSIONAL MODELLING METHOD AND DEVICE, AND THREE-DIMENSIONAL PART
OBTAINED BY FAST THREE-DIMENSIONAL MODELLING
US
6,764,636
7/20/04
3D Systems, Inc.
STEREOLITHOGRAPHIC SUPPORTS
US
6,797,351
9/28/04
3D Systems, Inc.
SYSTEMS AND METHODS FOR SCULPTING VIRTUAL OBJECTS IN A HAPTIC VIRTUAL REALITY
ENVIRONMENT
US
6,831,640
12/14/04
3D Systems, Inc.
FORCE REFLECTING HAPTIC INTERFACE
US
6,879,315
4/12/05
3D Systems, Inc.
POST PROCESSING THREE-DIMENSIONAL OBJECTS FORMED BY SOLID FREEFORM FABRICATION
US
6,916,441
7/12/05
3D Systems, Inc.
APPARATUS AND METHODS FOR FEEDING SHEETS OF MEDIA TO A MEDIA PROCESSOR
US
6,923,437
8/2/05
3D Systems, Inc.
SYSTEMS AND METHODS FOR THREE-DIMENSIONAL MODELING
US
6,958,752
10/25/05
3D Systems, Inc.
SELECTIVE LASER SINTERING WITH INTERLEAVED FILL SCAN
US
6,694,207
2/17/04
3D Systems, Inc.
METHOD FOR FORMING THREE-DIMENSIONAL OBJECTS
US
6,699,424
3/2/04
3D Systems, Inc.
CALIBRATING DEPOSITION RATES IN SELECTIVE DEPOSITION MODELING
US
6,782,303
8/24/04
3D Systems, Inc.
SYSTEMS AND METHODS FOR CREATING VIRTUAL OBJECTS IN A SKETCH MODE IN A HAPTIC
VIRTUAL REALITY ENVIRONMENT
US
6,792,398
9/14/04
3D Systems, Inc.
METAL POWDER COMPOSITION FOR LASER SINTERING
US
6,814,926
11/9/04
3D Systems, Inc.
SINTERING USING THERMAL IMAGE FEEDBACK
US
6,815,636
11/9/04
3D Systems, Inc.
AUTOMATIC DETERMINATION AND SELECTION OF BUILD PARAMETERS FOR SOLID FREEFORM
FABRICATION TECHNIQUES BASED ON AUTOMATIC PART FEATURE RECOGNITION
US
6,816,594
11/2/04
3D Systems, Inc.
SELECTIVE DEPOSITION MODELING WITH CURABLE PHASE CHANGE MATERIALS
US
6,841,116
1/11/05
3D Systems, Inc.
ULTRA-VIOLET LIGHT CURABLE HOT MELT COMPOSITION
US
6,841,589
1/11/05
3D Systems, Inc.
WETTING AGENT FOR INFILTRATED ALUMINUM PREFORMS
US
6,848,494
2/1/05
3D Systems, Inc.
METHODS, APPARATUS AND COMPUTER PROGRAM PRODUCTS FOR MODELING THREE-DIMENSIONAL
COLORED OBJECTS
US
6,853,373
2/8/05
3D Systems, Inc.
UV-CURABLE COMPOSITIONS
US
6,855,748
2/15/05
3D Systems, Inc.
SYSTEMS AND METHODS FOR VOXEL WARPING
US
6,867,770
3/15/05
3D Systems, Inc.
QUANTIZED FEED SYSTEM FOR SOLID FREEFORM FABRICATION
US
6,902,246
6/7/05
3D Systems, Inc.
SUPPORT VOLUME CALCULATION FOR A CAD MODEL
US
6,907,307
6/14/05
3D Systems, Inc.
CONTINUOUS CALIBRATION OF A NON-CONTACT THERMAL SENSOR FOR LASER SINTERING
US
6,930,278
8/16/05
3D Systems, Inc.
SELECTIVE DEPOSITION MODELING BUILD STYLE PROVIDING ENHANCED DIMENSIONAL
ACCURACY
US
6,936,212
8/30/05
3D Systems, Inc.
PASTE FILLED WITH METAL POWDER AND METAL PRODUCTS OBTAINED WITH SAME
US
6,974,656
12/13/05
3D Systems, Inc.
FORCE REFLECTING HAPTIC INTERFACE
US
6,985,133
1/10/06
3D Systems, Inc.
STEREOLITHOGRAPHIC RESINS WITH HIGH TEMPERATURE AND HIGH IMPACT RESISTANCE
US
6,989,225
1/24/06
3D Systems, Inc.
DETOXIFICATION OF SOLID FREEFORM FABRICATION MATERIALS
US
6,996,245
2/7/06
3D Systems, Inc.
METHODS, APPARATUS AND COMPUTER PROGRAM PRODUCTS FOR AUTOMATICALLY GENERATING
NURBS MODELS OF TRIANGULATED SURFACES USING HOMEOMORPHISMS
US
6,996,505
2/7/06
3D Systems, Inc.
METHOD FOR CREATING A 3-D OBJECT
US
6,997,698
2/14/06
3D Systems, Inc.
VENTILATION AND COOLING IN SELECTIVE DEPOSITION MODELING
US
7,008,203
3/7/06
3D Systems, Inc.
COOLING TECHNIQUES IN SOLID FREEFORM FABRICATION
US
7,011,783
3/14/06
3D Systems, Inc.
METHODS, APPARATUS AND COMPUTER PROGRAM PRODUCTS THAT RECONSTRUCT SURFACES FROM
DATA POINT SETS
US
7,023,432
4/4/06
3D Systems, Inc.
CONVECTION COOLING TECHNIQUES IN SELECTIVE DEPOSITION MODELING
US
7,033,160
4/25/06
3D Systems, Inc.
ACCUMULATION, CONTROL AND ACCOUNTING OF FLUID BY-PRODUCT FROM A SOLID DEPOSITION
MODELING PROCESS
US
7,074,029
7/11/06
3D Systems, Inc.
THREE DIMENSIONAL PRINTING MATERIAL SYSTEM AND METHOD
US
7,087,109
8/8/06
3D Systems, Inc.
APPARATUS AND METHODS FOR TEXTURE MAPPING
US
7,095,418
8/22/06
3D Systems, Inc.
SYSTEMS AND METHODS FOR SCULPTING VIRTUAL OBJECTS IN A HAPTIC VIRTUAL REALITY
ENVIRONMENT
US
7,102,635
9/5/06
3D Systems, Inc.
3-D SELECTION AND MANIPULATION WITH A MULTIPLE DIMENSION HAPTIC INTERFACE
US
7,103,499
9/5/06
3D Systems, Inc.
POST PROCESSOR FOR THREE-DIMENSIONAL OBJECTS
US
7,114,943
10/3/06
3D Systems, Inc.
GAS BUBBLE REMOVAL FROM INK-JET DISPENSING DEVICES
US
7,118,206
10/10/06
3D Systems, Inc.
SYSTEM FOR CREATING 3D PRODUCTS
US
7,144,242
12/5/06
3D Systems, Inc.
DYNAMICALLY CONFIGURED 3-D OBJECT CREATION SYSTEM
US
7,146,236
12/5/06
3D Systems, Inc.
APPARATUS AND METHODS FOR MODIFYING A MODEL OF AN OBJECT TO ENFORCE COMPLIANCE
WITH A MANUFACTURING CONSTRAINT
US
7,149,596
12/12/06
3D Systems, Inc.
3-D OBJECT CREATION SYSTEM EMPLOYING VOXELS
US
7,162,324
1/9/07
3D Systems, Inc.
3-D OBJECT CREATION SYSTEM INCORPORATING TWO MATERIALS IN ONE LAYER
US
7,162,325
1/9/07
3D Systems, Inc.
PHASE CHANGE SUPPORT MATERIAL COMPOSITION
US
7,176,253
2/13/07
3D Systems, Inc.
3-D PRINTING SYSTEM WITH MULTIPLE PRINTHEADS AT INDEPENDENT TEMPERATURES
US
7,195,475
3/27/07
3D Systems, Inc.
UV-CURABLE COMPOSITIONS
US
7,202,286
4/10/07
3D Systems, Inc.
DIGITALLY ACTIVE 3-D OBJECT CREATION SYSTEM
US
7,206,654
4/17/07
3D Systems, Inc.
SYSTEMS AND METHODS FOR VOXEL WARPING
US
7,212,203
5/1/07
3D Systems, Inc.
PRINTING SYSTEM INCORPORATING DIFFERENT MATERIAL CURING METHODS
US
7,220,112
5/22/07
3D Systems, Inc.
3-D PRODUCT PRINTING SYSTEM INCORPORATING AN ELECTRICAL CONNECTION PRINTHEAD
US
7,220,115
5/2/07
3D Systems, Inc.
MICRO LIGHT MODULATOR ARRANGEMENT
US
7,227,677
6/5/07
3D Systems, Inc.
3-D OBJECT CREATION SYSTEM USING MULTIPLE MATERIALS IN MULTIPLE LAYERS
US
7,231,275
6/12/07
3D Systems, Inc.
PRINTED PRODUCT INCORPORATING INORGANIC SEMICONDUCTORS
US
7,231,276
6/12/07
3D Systems, Inc.
PHOTOCURABLE COMPOSITIONS FOR ARTICLES HAVING STABLE TENSILE PROPERTIES
US
7,232,850
6/19/07
3D Systems, Inc.
DIGITALLY ACTIVE 3-D OBJECT CREATION SYSTEM
US
7,249,942
7/31/07
3D Systems, Inc.
SYSTEMS AND METHODS FOR SCULPTING VIRTUAL OBJECTS IN A HAPTIC VIRTUAL REALITY
ENVIRONMENT
US
7,259,761
8/21/07
3D Systems, Inc.
COOLING TECHNIQUES IN SOLID FREEFORM FABRICATION
US
7,261,541
8/28/07
3D Systems, Inc.
APPARATUS FOR THREE DIMENSIONAL PRINTING USING IMAGE LAYERS
US
7,261,542
8/28/07
3D Systems, Inc.
PNEUMATIC POWDER TRANSPORT SYSTEM
US
7,296,599
11/20/07
3D Systems, Inc.
DYNAMICALLY CONFIGURED 3-D OBJECT CREATION SYSTEM WITH BUILT-IN PRINTHEAD
FAILURE CORRECTION MECHANISM
US
7,278,847
10/9/07
3D Systems, Inc.
POST PROCESSING THREE-DIMENSIONAL OBJECTS FORMED BY SELECTIVE DEPOSITION
MODELING
US
7,285,237
10/23/07
3D Systems, Inc.
APPARATUS AND METHODS FOR 3D PRINTING
US
7,291,002
11/6/07
3D Systems, Inc.
INSTANTANEOUS PRICE QUOTATION SYSTEM FOR CUSTOM MANUFACTURED PARTS
US
7,305,367
12/4/07
3D Systems, Inc.
3D OBJECT CREATION SYSTEM COMPRISING A PLURALITY OF LAYER GROUPS AND FAULT
DETECTION SYSTEM
US
7,306,319
12/11/07
3D Systems, Inc.
3D OBJECT CREATION SYSTEM COMPRISING A PLURALITY OF LAYER GROUPS
US
7,306,323
12/11/07
3D Systems, Inc.
PHOTOCURABLE COMPOSITIONS CONTAINING REACTIVE PARTICLES
US
7,307,123
12/11/07
3D Systems, Inc.
PRINTER SYSTEM FOR DEVELOPING A THREE-DIMENSIONAL STRUCTURE
US
7,322,674
1/29/08
3D Systems, Inc.
LASER SCANNING AND POWER CONTROL IN A RAPID PROTOTYPING SYSTEM
US
7,339,712
3/4/08
3D Systems, Inc.
APPARATUS AND METHOD FOR ALIGNING A REMOVABLE BUILD CHAMBER WITHIN A PROCESS
CHAMBER
US
7,357,629
4/15/08
3D Systems, Inc.
RADIATION CURABLE COMPOSITIONS USEFUL IN IMAGE PROJECTION SYSTEMS
US
7,358,283
4/15/08
3D Systems, Inc.
ULTRA-VIOLET LIGHT CURABLE HOT MELT COMPOSITION
US
7,378,460
5/27/08
3D Systems, Inc.
APPARATUS AND METHODS FOR STENCILING AN IMAGE
US
7,382,378
6/3/08
3D Systems, Inc.
APPARATUS AND METHODS FOR SERVICING 3D PRINTERS
US
7,387,359
6/17/08
3D Systems, Inc.
PHASE CHANGE SUPPORT MATERIAL COMPOSITION
US
7,399,796
7/15/08
3D Systems, Inc.
APPARATUS AND METHODS FOR TEXTURE MAPPING
US
7,400,331
7/15/08
3D Systems, Inc.
FORCE REFLECTING HAPTIC INTERFACE
US
7,411,576
8/12/08
3D Systems, Inc.
DIGITALLY ACTIVE 3-D OBJECT CREATION SYSTEM
US
7,416,276
8/26/08
3D Systems, Inc.
CONVECTION COOLING TECHNIQUES IN SELECTIVE DEPOSITION MODELING
US
7,427,374
9/23/08
3D Systems, Inc.
THREE-DIMENSIONAL STRUCTURED PRINTING
US
7,455,804
11/25/08
3D Systems, Inc.
PNEUMATIC POWDER TRANSPORT SYSTEM
US
7,464,733
12/16/08
3D Systems, Inc.
PRINTER SYSTEM FOR DEVELOPING A 3-D PRODUCT
US
7,467,025
12/16/08
3D Systems, Inc.
THREE DIMENSIONAL OBJECT PRINTING
US
7,467,837
12/23/08
3D Systems, Inc.
MATERIAL DELIVERY TENSION AND TRACKING SYSTEM FOR USE IN SOLID IMAGING
US
7,467,939
12/23/08
3D Systems, Inc.
DEVICE FOR DEPOSITING LAYERS OF MATERIAL TO FORM 3-D OBJECTS
US
7,513,596
4/7/09
3D Systems, Inc.
RAPID PROTOTYPING AND MANUFACTURING SYSTEM AND METHOD
US
7,520,740
4/21/09
3D Systems, Inc.
CONTROLLED COOLING METHODS AND APPARATUS FOR LASER SINTERING PART-CAKE
US
7,521,652
4/21/09
3D Systems, Inc.
SENSING APPARATUS HAVING OPTICAL ASSEMBLY THAT COLLIMATES EMITTED LIGHT FOR
DETECTION
US
7,528,374
5/5/09
3D Systems, Inc.
METHODS AND COMPOSITIONS FOR THREE-DIMENSIONAL PRINTING OF SOLID OBJECTS
US
7,550,518
6/23/09
3D Systems, Inc.
PRINTER SYSTEM INCLUDING CURING MECHANISMS
US
7,556,329
7/7/09
3D Systems, Inc.
CONTROLLED DENSIFICATION OF FUSIBLE POWDERS IN LASER SINTERING
US
7,569,174
8/4/09
3D Systems, Inc.
THERMOPLASTIC POWDER MATERIAL SYSTEM FOR APPEARANCE MODELS FROM 3D PRINTING
SYSTEMS
US
7,569,273
8/4/09
3D Systems, Inc.
THREE-DIMENSIONAL STRUCTURED PRINTING
US
7,578,958
8/25/09
3D Systems, Inc.
RAPID PROTOTYPING AND MANUFACTURING SYSTEM AND METHOD
US
7,585,450
9/8/09
3D Systems, Inc.
SYSTEM FOR CREATING A THREE DIMENSIONAL OBJECT
US
7,591,536
9/22/09
3D Systems, Inc.
ACTINIC RADIATION CURABLE COMPOSITIONS AND THEIR USE
US
7,595,351
9/29/09
3D Systems, Inc.
VOLUME ELEMENT (VOXEL) PRINTING SYSTEM FOR PRINTING A THREE-DIMENSIONAL OBJECT
US
7,597,420
10/6/09
3D Systems, Inc.
SOLID IMAGING APPARATUS AND METHOD
US
7,614,866
11/10/09
3D Systems, Inc.
RAPID PROTOTYPING AND MANUFACTURING SYSTEM AND METHOD
US
7,621,733
11/24/09
3D Systems, Inc.
HAPTIC GRAPHICAL USER INTERFACE FOR ADJUSTING MAPPED TEXTURE
US
7,626,589
12/1/09
3D Systems, Inc.
CLAMPED QUANTIZED FEED SYSTEM FOR SOLID FREEFORM FABRICATION
US
7,648,664
1/19/10
3D Systems, Inc.
SYSTEM FOR CREATING A THREE DIMENSIONAL PRINTED STRUCTURE
US
7,658,464
2/9/10
3D Systems, Inc.
JETTABLE COMPOSITIONS
US
7,655,174
2/2/10
3D Systems, Inc.
PRINTING SYSTEM FOR LAYERED OBJECT PRINTING
US
7,686,412
3/30/10
3D Systems, Inc.
VOLUME ELEMENT PRINTING SYSTEM WITH AN OBJECT INSERTION DEVICE
US
7,689,314
3/30/10
3D Systems, Inc.
RAPID PROTOTYPING AND MANUFACTURING SYSTEM AND METHOD
US
7,690,909
4/6/10
3D Systems, Inc.
VOLUME ELEMENT PRINTING SYSTEM
US
7,693,595
4/6/10
3D Systems, Inc.
THREE-DIMENSION PRINTING SYSTEM INCLUDING SEMICONDUCTOR OBJECT INCORPORATION
DEVICE
US
7,706,909
4/27/10
3D Systems, Inc.
IMAGER ASSEMBLY AND METHOD FOR SOLID IMAGING
US
7,706,910
4/27/10
3D Systems, Inc.
METHOD FOR REMOVING EXCESS UNCURED BUILD MATERIAL IN SOLID IMAGING
US
7,731,887
6/8/10
3D Systems, Inc.
SYSTEMS AND METHODS FOR DESIGN AND MANUFACTURE OF A MODIFIED BONE MODEL
INCLUDING AN ACCURATE SOFT TISSUE MODEL
US
7,758,345
7/20/10
3D Systems, Inc.
EDGE SMOOTHNESS WITH LOW RESOLUTION PROJECTED IMAGES FOR USE IN SOLID IMAGING
US
7,758,799
7/20/10
3D Systems, Inc.
THREE DIMENSIONAL (3D) PRINTER SYSTEM WITH PLACEMENT AND CURING MECHANISMS
US
7,766,641
8/3/10
3D Systems, Inc.
SYSTEMS AND METHODS FOR THREE-DIMENSIONAL MODELING
US
7,710,415
5/4/10
3D Systems, Inc.
FORCE REFLECTING HAPTIC INTERFACE
US
7,714,836
5/11/10
3D Systems, Inc.
PHOTOCURABLE COMPOSITIONS FOR ARTICLES HAVING STABLE TENSILE PROPERTIES
US
7,718,111
5/18/10
3D Systems, Inc.
THREE DIMENSIONAL (3D) PRINTER SYSTEM WITH PLACEMENT AND CURING MECHANISMS
US
7,766,641
8/3/10
3D Systems, Inc.
THREE-DIMENSIONAL STRUCTURED PRINTING
US
7,767,132
8/3/10
3D Systems, Inc.
SOLID IMAGING SYSTEM WITH REMOVAL OF EXCESS UNCURED BUILD MATERIAL
US
7,771,183
8/10/10
3D Systems, Inc.
STEREOLITHOGRAPHIC APPARATUS
US
7,785,093
8/31/10
3D Systems, Inc.
THERMAL MANAGEMENT SYSTEM FOR A REMOVABLE BUILD CHAMBER FOR USE WITH A LASER
SINTERING SYSTEM
US
7,790,096
9/7/10
3D Systems, Inc.
MATERIAL SYSTEMS AND METHODS OF THREE-DIMENSIONAL PRINTING
US
7,795,349
9/14/10
3D Systems, Inc.
PRODUCTION LINE INCORPORATING EQUIDISTANTLY SPACED APART SETS OF PRINTHEADS
US
7,797,069
9/14/10
3D Systems, Inc.
PRINTER SYSTEM INCLUDING A PLACEMENT MECHANISM FOR PLACING OBJECTS
US
7,797,071
9/14/10
3D Systems, Inc.
PROSTHETIC LIMB WITH REPLACEABLE FAIRING
US
7,797,072
9/14/10
3D Systems, Inc.
LASER SINTERING PROCESS CHAMBER GAS CURTAIN WINDOW CLEANSING IN A LASER
SINTERING SYSTEM
US
7,807,947
10/5/10
3D Systems, Inc.
APPARATUS AND METHODS FOR STENCILING AN IMAGE
US
7,808,509
10/5/10
3D Systems, Inc.
PHOTOCURABLE COMPOSITION FOR PRODUCING CURED ARTICLES HAVING HIGH CLARITY AND
IMPROVED MECHANICAL PROPERTIES
US
7,820,275
10/26/10
3D Systems, Inc.
APPARATUS AND METHODS FOR SERVICING 3D PRINTERS
US
7,824,001
11/2/10
3D Systems, Inc.
APPARATUS AND METHODS FOR HANDLING MATERIALS IN A 3-D PRINTER
US
7,828,022
11/9/10
3D Systems, Inc.
THREE-DIMENSIONAL OBJECT PRINTING SYSTEM
US
7,833,001
11/16/10
3D Systems, Inc.
SENSING APPARATUS HAVING ROTATING OPTICAL ASSEMBLY
US
7,858,382
12/28/10
3D Systems, Inc.
SYSTEMS AND METHODS FOR CREATING VIRTUAL OBJECTS IN A SKETCH MODE IN A HAPTIC
VIRTUAL REALITY ENVIRONMENT
US
7,864,173
1/4/11
3D Systems, Inc.
JETTABLE COMPOSITIONS
US
7,871,556
1/18/11
3D Systems, Inc.
SELECTIVE LASER SINTERING POWDER RECYCLE SYSTEM
US
7,887,316
2/15/11
3D Systems, Inc.
SYSTEMS AND METHODS FOR SCULPTING VIRTUAL OBJECTS IN A HAPTIC VIRTUAL REALITY
ENVIRONMENT
US
7,889,195
2/15/11
3D Systems, Inc.
APPARATUS AND METHODS FOR WRAPPING TEXTURE ONTO THE SURFACE OF A VIRTUAL OBJECT
US
7,889,209
2/15/11
3D Systems, Inc.
THREE DIMENSIONAL PRINTING MATERIAL SYSTEM AND METHOD USING PEROXIDE CURE
US
7,905,951
3/15/11
3D Systems, Inc.
BUBBLE-FREE CROSS-SECTIONS FOR USE IN SOLID IMAGING
US
7,906,061
3/15/11
3D Systems, Inc.
CONFIGURABLE SYSTEM FOR CREATING 3D OBJECT
US
7,914,105
3/29/11
3D Systems, Inc.
VOLUME ELEMENT PRINTING SYSTEM FOR SIMULTANEOUSLY PRINTING MULTIPLE LAYERS
US
7,920,936
4/5/11
3D Systems, Inc.
MATERIAL DELIVERY SYSTEM FOR USE IN SOLID IMAGING
US
7,931,460
4/26/11
3D Systems, Inc.
DUAL PHOTOINITIATOR, PHOTOCURABLE COMPOSITION, USE THEREOF AND PROCESS FOR
PRODUCING A THREE DIMENSIONAL ARTICLE
US
7,964,248
6/21/11
3D Systems, Inc.
THREE DIMENSIONAL PRINTING MATERIAL SYSTEM AND METHOD USING PLASTICIZER-ASSISTED
SINTERING
US
7,968,626
6/28/11
3D Systems, Inc.
APPARATUS AND METHODS FOR HANDLING MATERIALS IN A 3-D PRINTER
US
7,971,991
7/5/11
3D Systems, Inc.
VOLUME ELEMENT PRINTING SYSTEM WITH PRINTHEAD GROUPS OF VARYING VERTICAL
DISPLACEMENT FROM SUBSTRATE
US
7,974,727
7/5/11
3D Systems, Inc.
APPARATUS AND METHODS FOR HANDLING MATERIALS IN A 3-D PRINTER
US
7,979,152
7/12/11
3D Systems, Inc.
APPARATUS AND METHODS FOR HAPTIC RENDERING USING DATA IN A GRAPHICS PIPELINE
US
7,990,374
8/2/11
3D Systems, Inc.
METHOD FOR TILTING SOLID IMAGE BUILD PLATFORM FOR REDUCING AIR ENTRAINMENT AND
FOR BUILD RELEASE
US
8,003,039
8/23/11
3D Systems, Inc.
METHODS, APPARATUS AND COMPUTER PROGRAM PRODUCTS THAT MODEL THREE-DIMENSIONAL
SURFACE STRUCTURES
US
8,004,517
8/23/11
3D Systems, Inc.
CUSTOM BRACES, CASTS AND DEVICES AND METHODS FOR DESIGNING AND FABRICATING
US
8,005,651
8/23/11
3D Systems, Inc.
PRINTING SYSTEM FOR CURED 3D STRUCTURES
US
8,016,409
9/13/11
3D Systems, Inc.
PRINTING SYSTEM FOR DEPOSITING LAYERS OF MATERIAL TO FORM 3-D OBJECTS
US
8,029,096
10/4/11
3D Systems, Inc.
SYSTEMS FOR HYBRID GEOMETRIC/VOLUMETRIC REPRESENTATION OF 3D OBJECTS
US
8,040,345
10/18/11
3D Systems, Inc.
AUTOMATIC GEOMETRIC CALIBRATION USING LASER SCANNING REFLECTOMETRY
US
8,040,530
10/18/11
3D Systems, Inc.
REGION-BASED SUPPORTS FOR PARTS PRODUCED BY SOLID FREEFORM FABRICATION
US
8,046,097
10/25/11
3D Systems, Inc.
COMPENSATION OF ACTINIC RADIATION INTENSITY PROFILES FOR THREE-DIMENSIONAL
MODELERS
US
8,048,359
11/1/11
3D Systems, Inc.
METHOD FOR DESIGN AND PRODUCTION OF A CUSTOM-FIT PROSTHESIS
US
8,086,336
12/27/11
3D Systems, Inc.
SYSTEM FOR PRINTING 3D SEMICONDUCTOR PRODUCTS
US
8,087,755
1/3/12
3D Systems, Inc.
PHOTOCURABLE COMPOSITIONS
US
8,097,399
1/17/12
3D Systems, Inc.
CARTRIDGE FOR SOLID IMAGING APPARATUS AND METHOD
US
8,105,066
1/31/12
3D Systems, Inc.
RAPID PROTOTYPING AND MANUFACTURING SYSTEM AND METHOD
US
8,105,527
1/31/12
3D Systems, Inc.
LASER SINTERING PROCESSES USING THERMOPLASTIC COMPOSITIONS
US
8,114,334
2/14/12
3D Systems, Inc.
APPARATUS FOR THREE DIMENSIONAL PRINTING USING IMAGED LAYERS
US
8,119,053
2/21/12
3D Systems, Inc.
APPARATUS AND METHOD FOR COOLING PART CAKE IN LASER SINTERING
US
8,137,609
3/20/12
3D Systems, Inc.
THREE DIMENSIONAL PRINTING MATERIAL SYSTEM AND METHOD USING PEROXIDE CURE
US
8,157,908
4/17/12
3D Systems, Inc.
APPARATUS AND METHODS FOR SERVICING 3D PRINTERS
US
8,167,395
5/1/12
3D Systems, Inc.
THREE-DIMENSIONAL PRINTING MATERIAL SYSTEM WITH IMPROVED COLOR, ARTICLE
PERFORMANCE, AND EASE OF USE
US
8,167,999
5/1/12
3D Systems, Inc.
APPARATUS AND METHODS FOR WRAPPING TEXTURE ONTO THE SURFACE OF A VIRTUAL OBJECT
US
8,174,535
5/8/12
3D Systems, Inc.
PHOTOCURABLE COMPOSITIONS CONTAINING REACTIVE POLYSILOXANE PARTICLES
US
8,182,882
5/22/12
3D Systems, Inc.
APPARATUS AND METHODS FOR HANDLING MATERIALS IN A 3-D PRINTER
US
8,185,229
5/22/12
3D Systems, Inc.
IMAGER AND METHOD FOR CONSISTENT REPEATABLE ALIGNMENT IN A SOLID IMAGING
APPARATUS
US
8,221,671
7/17/12
3D Systems, Inc.
PHOTOCURABLE COMPOSITIONS FOR PREPARING ABS-LIKE ARTICLES
US
8,227,048
7/24/12
3D Systems, Inc.
METHODS OF AUTOMATIC GEOMETRIC CALIBRATION USING LASER SCANNING REFLECTOMETRY
US
8,237,788
8/7/12
3D Systems, Inc.
POLYESTER POWDER COMPOSITIONS, METHODS AND ARTICLES
US
8,247,492
8/21/12
3D Systems, Inc.
REGION-BASED SUPPORTS FOR PARTS PRODUCED BY SOLID FREEFORM FABRICATION
US
8,285,411
10/9/12
3D Systems, Inc.
SELECTIVE DEPOSITION MODELING METHODS FOR IMPROVED SUPPORT-OBJECT INTERFACE
US
8,318,076
11/27/12
3D Systems, Inc.
SYSTEM FOR PRINTING 3D STRUCTURE WITH INTEGRATED OBJECTS
US
8,333,456
12/18/12
3D Systems, Inc.
ANTIMONY-FREE PHOTOCURABLE RESIN COMPOSITION AND THREE DIMENSIONAL ARTICLE
US
8,334,025
12/18/12
3D Systems, Inc.
CURABLE COMPOSITION
US
8,362,148
1/29/13
3D Systems, Inc.
PROSTHETIC LIMB
US
8,366,789
2/5/13
3D Systems, Inc.
PHOTOCURABLE RESIN COMPOSITION FOR PRODUCING THREE DIMENSIONAL ARTICLES HAVING
HIGH CLARITY
US
8,377,623
2/19/13
3D Systems, Inc.
REPLACEABLE FAIRING FOR PROSTHETIC LIMB OR BRACE
US
8,417,487
4/9/13
3D Systems, Inc.
DIMENSIONAL PRINTER SYSTEM EFFECTING SIMULTANEOUS PRINTING OF MULTIPLE LAYERS
US
8,454,345
6/4/13
3D Systems, Inc.
APPARATUS AND METHODS FOR WRAPPING TEXTURE ONTO THE SURFACE OF A VIRTUAL OBJECT
US
8,456,484
6/4/13
3D Systems, Inc.
SUPPORT MATERIAL AND APPLICATIONS THEREOF
US
8,460,451
6/11/13
3D Systems, Inc.
ELEVATOR AND METHOD FOR TILTING SOLID IMAGE BUILD PLATFORM FOR REDUCING AIR
ENTRAINMENT AND FOR BUILD RELEASE
US
8,465,689
6/18/13
3D Systems, Inc.
THREE DIMENSIONAL PRINTING MATERIAL SYSTEM AND METHOD USING PLASTICIZER-ASSISTED
SINTERING
US
8,506,862
8/13/13
3D Systems, Inc.
FABRICATION OF NON-HOMOGENEOUS ARTICLES VIA ADDITIVE MANUFACTURING USING
THREE-DIMENSIONAL VOXEL-BASED MODELS
US
8,509,933
8/13/13
3D Systems, Inc.
PRINTING SYSTEM FOR CURED 3D STRUCTURES
US
8,521,320
8/27/13
3D Systems, Inc.
COMPENSATION OF ACTINIC RADIATION INTENSITY PROFILES FOR THREE-DIMENSIONAL
MODELERS
US
8,568,646
10/29/13
3D Systems, Inc.
COMPOSITIONS AND METHODS FOR SELECTIVE DEPOSITION MODELING
US
8,575,258
11/5/13
3D Systems, Inc.
JETTABLE COMPOSITIONS
US
8,569,398
10/29/13
3D Systems, Inc.
SYSTEMS AND METHODS FOR INTERFACING WITH A VIRTUAL OBJECT IN A HAPTIC VIRTUAL
ENVIRONMENT
US
8,576,222
11/5/13
3D Systems, Inc.
IMPROVEMENTS FOR RAPID PROTOTYPING APPARATUS
US
8,573,958
11/5/13
3D Systems, Inc.
POLYESTER POWDER COMPOSITIONS, METHODS AND ARTICLES
US
8,592,519
11/26/13
3D Systems, Inc.
CUSTOM BRACES, CASTS AND DEVICES HAVING LIMITED FLEXIBILITY AND METHODS FOR
DESIGNING AND FABRICATING
US
8,613,716
12/24/13
3D Systems, Inc.
COMPOSITIONS AND METHODS FOR SELECTIVE DEPOSITION MODELING
US
8,642,692
2/4/14
3D Systems, Inc.
EDGE SMOOTHNESS WITH LOW RESOLUTION PROJECTED IMAGES FOR USE IN SOLID IMAGING
US
8,703,037
4/22/14
3D Systems, Inc.
IMAGING ASSEMBLY
US
8,708,685
4/29/14
3D Systems, Inc.
PRINTING SYSTEM FOR FORMING THREE DIMENSIONAL OBJECTS
US
8,761,918
6/24/14
3D Systems, Inc.
SELECTIVE DEPOSITION MODELING USING CW UV LED CURING
US
8,876,513
11/4/14
3D Systems, Inc.
APPARATUS AND METHODS FOR ADJUSTING A TEXTURE WRAPPED ONTO THE SURFACE OF A
VIRTUAL OBJECT
US
8,963,958
2/24/15
3D Systems, Inc.
COMPOSITIONS AND METHODS FOR SELECTIVE DEPOSITION MODELING
US
8,975,352
3/10/15
3D Systems, Inc.
COLOR STABLE INKS AND APPLICATIONS THEREOF
US
8,980,406
3/17/15
3D Systems, Inc.
CUSTOM BRACES, CASTS AND DEVICES HAVING FENESTRATIONS AND METHODS FOR DESIGNING
AND FABRICATING
US
8,986,234
3/24/15
3D Systems, Inc.
FORCE REFLECTING HAPTIC INTERFACE
US
8,994,643
3/31/15
3D Systems, Inc.
SYSTEMS AND METHODS FOR SEAM RESOLUTION
US
8,994,742
3/31/15
3D Systems, Inc.
APPARATUS AND METHODS FOR HAPTIC RENDERING USING A HAPTIC CAMERA VIEW
US
9,030,411
5/12/15
3D Systems, Inc.
CRUTCH APPARATUS AND METHOD FOR DESIGNING AND FABRICATING
US
9,032,982
5/19/15
3D Systems, Inc.
SOLID IMAGING SYSTEMS, COMPONENTS THEREOF, AND METHODS OF SOLID IMAGING
US
9,034,237
5/19/15
3D Systems, Inc.
BUILD MATERIAL AND APPLICATIONS THEREOF
US
9,157,007
10/13/15
3D Systems, Inc.
POWDER COMPOSITIONS AND METHODS OF MANUFACTURING ARTICLES THEREFROM
US
9,233,505
1/12/16
3D Systems, Inc.
APPARATUS AND METHODS FOR DETAILING SUBDIVISION SURFACES
US
9,305,391
4/5/16
3D Systems, Inc.
THREE DIMENSIONAL PRINTING MATERIAL SYSTEM AND METHOD
US
9,353,284
5/31/16
3D Systems, Inc.
A 3-D OBJECT SYSTEM INCORPORATING TWO MATERIALS IN ONE LAYER
US
9,364,848
6/14/16
3D Systems, Inc.
FABRICATION OF HYBRID SOLID-POROUS MEDICAL IMPLANTABLE DEVICES WITH ELECTRON
BEAM MELTING TECHNOLOGY
US
9,364,896
6/14/16
3D Systems, Inc.
BUILD MATERIAL AND APPLICATIONS THEREOF
US
9,394,441
7/19/16
3D Systems, Inc.
WALL SMOOTHNESS, FEATURE ACCURACY AND RESOLUTION IN PROJECTED IMAGES VIA
EXPOSURE LEVELS IN SOLID IMAGING
US
9,415,544
8/16/16
3D Systems, Inc.
SUPPORT STRUCTURES AND DEPOSITION TECHNIQUES FOR 3D PRINTING
US
9,469,057
10/18/16
3D Systems, Inc.
COLOR STABLE INKS AND APPLICATIONS THEREOF
US
9,469,073
10/18/16
3D Systems, Inc.
SYSTEM AND METHOD FOR DESIGNING AND FABRICATING STRING INSTRUMENTS
US
9,519,733
12/13/16
3D Systems, Inc.
CONFORMAL HAND BRACE
US
9,529,941
12/27/16
3D Systems, Inc.
CRUTCH APPARATUS AND METHOD FOR DESIGNING AND FABRICATING
US
9,532,917
1/3/17
3D Systems, Inc.
DIRECT WRITING FOR ADDITIVE MANUFACTURING SYSTEMS
US
9,533,451
1/3/17
3D Systems, Inc.
SUPPORT MATERIAL AND APPLICATIONS THEREOF
US
9,534,103
1/3/17
3D Systems, Inc.
BRACE WITH ELONGATED FENESTRATIONS
US
9,549,837
1/24/17
3D Systems, Inc.
POLYESTER POWDER COMPOSITIONS, METHODS AND ARTICLES
US
9,561,625
2/7/17
3D Systems, Inc.
POWDER COMPOSITIONS AND METHODS OF MANUFACTURING ARTICLES THEREFROM
US
9,611,355
4/4/17
3D Systems, Inc.
METHOD OF PRINTING A THREE-DIMENSIONAL ARTICLE
US
9,650,526
5/16/17
3D Systems, Inc.
OPAQUE INKS AND APPLICATIONS THEREOF
US
9,657,186
5/23/17
3D Systems, Inc.
WATER REMOVABLE COMPOSITIONS AND APPLICATIONS THEREOF
US
9,663,670
5/30/17
3D Systems, Inc.
INKS COMPRISING GELLANTS FOR 3D PRINTING
US
9,732,241
8/15/17
3D Systems, Inc.
SYSTEMS AND METHODS FOR CREATING NEAR REAL-TIME EMBOSSED MESHES
US
9,734,629
8/15/17
3D Systems, Inc.
ADHESIVE FOR 3D PRINTING
US
9,757,881
9/12/17
3D Systems, Inc.
METHOD FOR CREATING A DESIGN FOR A REPLACEABLE FAIRING
US
9,782,274
10/10/17
3D Systems, Inc.
SYSTEMS AND METHODS FOR CONSTRUCTION OF AN INSTRUCTION SET FOR THREE-DIMENSIONAL
PRINTING OF A USER-CUSTOMIZABLEIMAGE OF A THREE-DIMENSIONAL STRUCTURE
US
9,802,364
10/31/17
3D Systems, Inc.
THREE-DIMENSIONAL SOAP OBJECTS FORMED BY ADDITIVE MANUFACTURING
US
9,816,058
11/14/17
3D Systems, Inc.
METHOD OF PRINTING GRAYSCALE AND FULL-COLOR 3D ARTICLES
US
9,827,712
11/28/17
3D Systems, Inc.
METHODS AND DEVICES FOR COUNTERACTING STRESSES DURING 3D PRINTING
US
9,833,953
12/5/17
3D Systems, Inc.
CONFORMAL HAND BRACE
US
9,858,359
1/2/18
3D Systems, Inc.
INFILTRATED ARTICLES PREPARED BY A LASER SINTERING METHOD & METHOD OF
MANUFACTURING THE SAME
US
9,862,148
1/9/18
3D Systems, Inc.
BIKINI BRACE
US
9,918,866
3/20/18
3D Systems, Inc.
CHUTE FOR LASER SINTERING SYSTEMS
US
9,931,785
4/3/18
3D Systems, Inc.
DIRECT WRITING FOR ADDITIVE MANUFACTURING SYSTEMS
US
9,981,314
5/29/18
3D Systems, Inc.
WATER REMOVABLE COMPOSITIONS AND APPLICATIONS THEREOF
US
9,951,237
4/24/18
3D Systems, Inc.
METHOD AND APPARATUS FOR ADDING DETAIL TO A 3D SOLID MODEL USING A SECONDARY
GEOMETRIC REPRESENTATION
US
9,959,666
5/1/18
3D Systems, Inc.
3D PRINTING WASTE MATERIAL HANDLING AND TRANSFER
US
10,061,302
8/28/18
3D Systems, Inc.
POLYESTER POWDER COMPOSITIONS, METHODS AND ARTICLES
US
10,150,256
12/11/18
3D Systems, Inc.
COMPUTER INTERFACE
US
D510,739
10/18/05
3D Systems, Inc.
RESIN CONTAINER
US
D528,425
9/19/06
3D Systems, Inc.
BUILD PLATFORM
US
D575,313
8/19/08
3D Systems, Inc.
HOUSING FOR USE IN SOLID IMAGING
US
D587,808
3/3/09
3D Systems, Inc.
CARTRIDGE FOR USE IN SOLID IMAGING
US
D588,701
3/17/09
3D Systems, Inc.
MACHINE FOR RAPID PROTOTYPING OR RAPID MANUFACTURING
US
D600,726
9/22/09
3D Systems, Inc.
MOUTH GUIDE FOR USE IN REGISTRATION OF MEDICAL AND DENTAL IMAGING AND OTHER
TYPES OF SCANNING MODALITIES
US
D655,816
3/13/12
3D Systems, Inc.
COMPUTER INTERFACE
US
D717,300
11/11/14
3D Systems, Inc.
THREE-DIMENSIONAL PRINTER FRAME
US
D776,174
1/10/17







Patents – Non-US


      Grantor
Title
Jurisdiction
Patent No.
Issue Date
3D Systems, Inc.
Stereolithographic Supports
Belgium
1120228
16-Aug-2006
3D Systems, Inc.
Electronic Spot Light Control
Belgium
1237034
21-Jun-2006
3D Systems, Inc.
Method for Forming Three-Dimensional Objects
Belgium
1270186
23-Aug-2006
3D Systems, Inc.
Micro-Slicing Contour Smoothing Technique
Belgium
1170115
3-Nov-2004
3D Systems, Inc.
Photocurable Compositions containing Reactive Polysiloxane Particles
Canada
2481301
7-Jun-2011
3D Systems, Inc.
Photocurable Compositions For Producing Cured Articles Having High Clarity and
Improved Mechanical Properties
Canada
2541160
15-May-2012
3D Systems, Inc.
Antimony-Free Photocurable Resin Composition and Three-Dimensional Article
Canada
2626327
16-Dec-2014
3D Systems, Inc.
Cryogenically Ground Branched Polyamide-12 Powder
Canada
2717677
1-Nov-2016
3D Systems, Inc.
Photocurable Compositions for Articles Having Stable Tensile Properties
China
ZL200480036235.0
2-Jan-2013
3D Systems, Inc.
Antimony-Free Photocurable Resin Composition and Three-Dimensional Article
China
ZL200680040412.1
23-Nov-2011
3D Systems, Inc.
Dual Phonotoinitator, Photocurable Composition, Use Thereof and Process for
Producing a Three Dimensional Article
China
ZL20080016382.X
2-Feb-2013
3D Systems, Inc.
Curable Compositions
China
200880008337.X
5-Jul-2012
3D Systems, Inc.
Thermoplastic Powder Material System for Appearance Models from 3D Printing
Systems
China
ZL200480018360.9
28-Oct-2009
3D Systems, Inc.
Apparatus and Methods for 3D Printing
China
ZL200580038271.5
16-Feb-2011
3D Systems, Inc.
Cryogenically Ground Branched Polyamide-12 Powder
China
101970557
16-Oct-2013
3D Systems, Inc.
Apparatus And Methods For Handling Materials in a 3-D Printer
China
ZL200780026585.2
13-Mar-2013
3D Systems, Inc.
Three-Dimensional Printing Material System With Improved Color. Part
Performance, and Ease of Use
China
Zl200880005474.8
8-Jan-2014
3D Systems, Inc.
Three Dimensional Printing Material System and Method Using Peroxide Cure
China
ZL200780048035.0
13-Feb-2013
3D Systems, Inc.
Material Delivery Tension and Tracking System for Use in SolidImaging
China
ZL200710101129.1
7-Nov-2012
3D Systems, Inc.
Region-Based Supports for Parts Produced by Solid Freeform Fabrication
China
ZL200880115528.6
24-Sep-2014
3D Systems, Inc.
Rapid Prototyping and Manufacturing System and Method
China
ZL200610132167.9
14-Nov-2012
3D Systems, Inc.
Material Delivery System for Use In Solid Imaging
China
ZL200710101130.4
8-Feb-2012
3D Systems, Inc.
Rapid Prototyping and Manufacturing System and Method
China
ZL200610139540.3
14-Nov-2012
3D Systems, Inc.
Rapid Prototyping and Manufacturing System and Method
China
ZL200610139541.8
7-Sep-2011
3D Systems, Inc.
Rapid Prototyping and Manufacturing System and Method
China
ZL200610139543.7
21-Dec-2011
3D Systems, Inc.
Wall Smoothness, Feature Accuracy and Resolution in Projected Images via
Exposure Levels in Solid Imaging
China
ZL200710148533.4
11-Sep-2013
3D Systems, Inc.
Automatic Geometric Calibration Using Laser Scanning Reflectometry
China
ZL200880110678.8
25-Jun-2014
3D Systems, Inc.
Selective Deposition Modeling Using CW UV LED Curing
China
ZL200980121424.0
9-Jul-2014
3D Systems, Inc.
Imager Assembly and Method for Solid Imaging
China
ZL200780052032.4
14-Nov-2012
3D Systems, Inc.
Solid Imaging Apparatus and Method
China
ZL200810003474.6
19-Dec-2011
3D Systems, Inc.
Cartridge for Solid Imaging Apparatus and Method
China
200810003478.l4
7-Sep-2011
3D Systems, Inc.
Imager and Method for Consistent Repeatable Alignment in a Solid Imaging
Apparatus
China
ZL200810003482.0
23-May-2012
3D Systems, Inc.
Compensation of Actinic Radiation Intensity Profiles for Three-Dimensional
Modelers
China
ZL200980141293.2
2-Apr-2014
3D Systems, Inc.
Stereolithography Systems and Methods Using Internal Laser Modulation
China
ZL201180066239.3
25-Nov-2015
3D Systems, Inc.
Compositions and Methods for Selective Deposition Modeling
China
ZL201080020580.0
17-Dec-2014
3D Systems, Inc.
Imaging Assembly
China
CN.201080035944.2
6-Apr-2016
3D Systems, Inc.
Support Material and Applications Thereof
China
ZL201280019649.7
25-Nov-2015
3D Systems, Inc.
Build Material and Application Thereof
China
ZL201280022282.4
14-Dec-2016
3D Systems, Inc.
Three-Dimensional Imaging Systems, Components Therefof, and Methods of Solid
Imaging (coater bar)
China
ZL201280058016.7
30-Mar-2018
3D Systems, Inc.
Custom Braces, Casts and Devices and Methods for Designing and Fabricating
(Bespoke)
China
ZL200980144730.6
18-Jun-2014
3D Systems, Inc.
Custom Braces, Casts and Devices Having Fenestrations, Limited Flexibility and
Modular Construction and Methods for Designing and Fabricating
China
ZL201180040807.2
25-Nov-2015
3D Systems, Inc.
Replaceable Fairing for Prosthetic Limb or Brace (Bespoke)
China
ZL201080060735.3
11-May-2016
3D Systems, Inc.
Adjustable Brace
China
ZL201280040486.0
19-Apr-2017
3D Systems, Inc.
Prosthetic Limb (Bespoke)
China
ZL20088129468.3
8-Jun-2016
3D Systems, Inc.
Improved Powder Distribution for Laser Sintering Systems
China
ZL201480026842.2
18-Sep-2018
3D Systems, Inc.
Chute for Laser Sintering Systems
China
ZL201480026835.2
12-Dec-2017
3D Systems, Inc.
Liquid, Radiation-Curable Composition, Especially for Producing Flexible Cured
Articles by Stereolithography Having High Heat Deflection Temperatures
Germany
69908775.9
11-Jun-2003
3D Systems, Inc.
Photocurable Compositions Containing Reactive Particles
Germany
1497696
17-Dec-2014
3D Systems, Inc.
Photocurable Compositions for Articles Having Stable Tensile Properties
Germany
1671183
6-Jan-2016
3D Systems, Inc.
Photocurable Compositions For Producing Cured Articles Having High Clarity and
Improved Mechanical Properties
Germany
1680712
20-Jan-2016
3D Systems, Inc.
Photocurable Compositions for Preparing ABS-Like Articles
Germany
1924887
22-Nov-2017
3D Systems, Inc.
Use of Walloastonite in SLS Powders
Germany
60 2006 055 521.0
30-May-2018
3D Systems, Inc.
Dual Photoinitiator, Photocurable Composition, Use Thereof and Process for
Producing a Three Dimensional Article
Germany
602008056703
29-Aug-2018
3D Systems, Inc.
Curable Composition
Germany
2118169
18-Jul-2012
3D Systems, Inc.
Photocurable Resin Composition For Producing Three Dimensional Articles Having
High Clarity
Germany
602008053729
10-Jan-2018
3D Systems, Inc.
Improvements for Rapid Prototyping Apparatus
Germany
602009045103
29-Mar-2017
3D Systems, Inc.
Thermoplastic Powde Material System for Appearance Models from 3D Printing
Systems
Germany
602004035022
26-Oct-2011
3D Systems, Inc.
Thermoplastic Powder Material System for Appearance Models from 3D Printing
Systems
Germany
602004050987
22-Mar-2017
3D Systems, Inc.
Apparatus and Methods for 3D Printing
Germany
1542858
6-Nov-2013
3D Systems, Inc.
Methods and Compositions for Three-Dimensional Printing
Germany
1415792
30-Apr-2014
3D Systems, Inc.
Material Systems and Methods of Three-Dimensional Printing
Germany
60008778.6
3-Mar-2004
3D Systems, Inc.
Apparatus and Methods for 3D Printers
Germany
1805024
10-Apr-2013
3D Systems, Inc.
Test Pattern and Alighment Method for 3D Printers
Germany
6.02005E+11
9-Apr-2014
3D Systems, Inc.
Compositions For Three-Dimensional Printing of Solid Objects
Germany
60147366.3
14-Nov-2012
3D Systems, Inc.
Method And Apparatus For Prototyping A Three-Dimensional Apparatus
Germany
1385704
16-Nov-2011
3D Systems, Inc.
Method and Apparatus For Prototpying A Three-Dimensional Apparatus
Germany
60248972.5
12-Jul-2017
3D Systems, Inc.
Three Dimensional Printer
Germany
1429911
14-Mar-2012
3D Systems, Inc.
Production of Three-Dimensional Objects by Use of Electromagnetic Radiation
Germany
2001656
15-Oct-2014
3D Systems, Inc.
Apparatus and Methods for Handling Materials in a 3-D Printer
Germany
2024168
22-Aug-2012
3D Systems, Inc.
Apparatus and Methods for Handling Materials in a 3-D Printer
Germany
2450177
8-May-2013
3D Systems, Inc.
Three-Dimensional Printing Material System With Improved Color. Part
Performance, And Ease of Use
Germany
2109528
15-Mar-2017
3D Systems, Inc.
Three Dimensional Printing Material System and Method Using Peroxide Cure
Germany
2089215
18-Feb-2015
3D Systems, Inc.
Three Dimensional Printing Material System and Method Using Peroxide Cure
Germany
2664442
14-Feb-2018
3D Systems, Inc.
Stereolithographic Method and Apparatus for Production of Three-Dimensional
Object Using Recoating Parameters for Groups of Layers
Germany
1025980
18-Oct-2006
3D Systems, Inc.
Quantized Feed System for Solid Freeform Fabrication
Germany
60220529.8
6-Jun-2007
3D Systems, Inc.
Phase Change Solid Imaging Material
Germany
1099734
28-May-2008
3D Systems, Inc.
Stereolithographic Supports
Germany
60122219.9
16-Aug-2006
3D Systems, Inc.
Electronic Spot Light Control
Germany
60120905.2
21-Jun-2006
3D Systems, Inc.
Electronic Spot Light Control
Germany
1659438
18-Mar-2009
3D Systems, Inc.
Detoxification of Solid Freeform Fabrication (SFF) Materials
Germany
1245369
14-May-2008
3D Systems, Inc.
Method for Forming Three-Dimensional Objects
Germany
60214089.7
23-Aug-2006
3D Systems, Inc.
Ultraviolet Light Curable Hot Melt Composition
Germany
60244180.3
5-Dec-2012
3D Systems, Inc.
Ultraviolet Light Curable Hot Melt Composition
Germany
1456307
7-Dec-2011
3D Systems, Inc.
Selective Deposition Modeling With Curable Phase Change Materials
Germany
1434683
19-Jul-2006
3D Systems, Inc.
Single Side Bi-Directional Feed For Laser Sintering
Germany
1600281
8-Oct-2008
3D Systems, Inc.
Single Side Bi-Directional Feed For Laser Sintering
Germany
1.02005E+11
28-Feb-2007
3D Systems, Inc.
Single Side Feed Parked Powder Wave Heating with Wave Flattener
Germany
1600282
15-Aug-2007
3D Systems, Inc.
Single Side Feed Parked Powder Wave Heating with Wave Flattener
Germany
1.02005E+11
26-Jul-2007
3D Systems, Inc.
Ventilation and Cooling in Selective Deposition Modeling
Germany
1375115
12-Aug-2015
3D Systems, Inc.
Stereolithographic Resins with High Temperature and High Impact Resistance
Germany
1385055
14-Mar-2007
3D Systems, Inc.
Sintering Using Thermal Image Feedback
Germany
6.02004E+11
3-Jan-2008
3D Systems, Inc.
Sintering Using Thermal Image Feedback
Germany
1.02004E+11
3-Jan-2008
3D Systems, Inc.
Nanoparticle-filled stereolithographic resins
Germany
6.02004E+11
6-Apr-2016
3D Systems, Inc.
Continuous Calibration of a Non-Contact Thermal Sensor for Laser Sintering
Germany
1634694
2-Dec-2009
3D Systems, Inc.
Continuous Calibration of a Non-Contact Thermal Sensor for Laser Sintering
Germany
1.02005E+11
21-Dec-2006
3D Systems, Inc.
Laser Sintering Powder Recycle System
Germany
1700686
8-Jul-2015
3D Systems, Inc.
Stereolithographic Apparatus
Germany
1645402
18-May-2011
3D Systems, Inc.
Edge Smoothness with Low Resolution Projected Images for Use in Solid Imaging
Germany
1710625
20-Jan-2010
3D Systems, Inc.
Improved Edge Smoothness With Low Resolution Projected Images for Use in Solid
Imaging
Germany
2148244
4-Jan-2012
3D Systems, Inc.
Edge Smoothness with Low Resolution Projected Images for Use in Solid Imaging
Germany
1733866
20-Jan-2010
3D Systems, Inc.
Laser Scanning And Power Control In A Rapid Prototyping System
Germany
1.02006E+11
19-Jun-2008
3D Systems, Inc.
Apparatus and Method for Aligning a Removable Build Chamber Within a Process
Chamber
Germany
1704989
4-Jan-2012
3D Systems, Inc.
Pneumatic Powder Transport System
Germany
1707342
3-Jan-2018
3D Systems, Inc.
Thermal Management System For A Removable Build Chamber For Use With A Laser
Sintering System
Germany
1707341
13-May-2009
3D Systems, Inc.
Material Delivery Tension and Tracking System for Use in Solid Imaging
Germany
1852243
19-Oct-2011
3D Systems, Inc.
Laser Sintering Process Chamber Gas Curtain Window Cleansing In A Laser
Sintering System
Germany
1721725
27-Feb-2008
3D Systems, Inc.
Laser Sintering Process Chamber Gas Curtain Window Cleansing In A Laser
Sintering System
Germany
1.02006E+11
30-Jun-2016
3D Systems, Inc.
Region-Based Supports for Parts Produced by Solid Freeform Fabrication
Germany
2203297
16-May-2012
3D Systems, Inc.
Rapid Prototyping and Manufacturing System and Method
Germany
6.02006E+11
7-Dec-2016
3D Systems, Inc.
Rapid Prototyping and Manufacturing System and Method
Germany
1790463
3-Nov-2010
3D Systems, Inc.
Material Delivery System for Use in Solid Imaging
Germany
1852244
5-Oct-2011
3D Systems, Inc.
Rapid Prototyping Apparatus
Germany
1769903
21-May-2014
3D Systems, Inc.
Rapid Prototyping and Manufacturing System and Method
Germany
1769904
11-Feb-2015
3D Systems, Inc.
Improved Rapid Prototyping and Manufacturing System and Method
Germany
6.02006E+11
13-Apr-2016
3D Systems, Inc.
Wall Smoothness, Feature Accuracy and Resolution in Projected Images via
Exposure Levels in Solid Imaging
Germany
6.02007E+11
28-Jun-2017
3D Systems, Inc.
Automatic Geometric Calibration Using Laser Scanning Reflectometry
Germany
2185344
13-Jun-2018
3D Systems, Inc.
Selective Deposition Modeling Using CV UV LED Curing
Germany
2271476
10-Apr-2013
3D Systems, Inc.
Solid Imaging System with Removal of Excess Uncured Build Material
Germany
1946908
8-Jun-2011
3D Systems, Inc.
Imager Assembly and Method for Solid Imaging
Germany
1946910
28-Mar-2012
3D Systems, Inc.
Solid Imaging Appartus and Method
Germany
1946907
20-Jan-2013
3D Systems, Inc.
Cartridge for Solid Imaging Apparatus and Method
Germany
1946911
23-Dec-2015
3D Systems, Inc.
Imager and Method for Consistent Repeatable Alignment in a Solid Imaging
Apparatus
Germany
1950032
20-Jun-2012
3D Systems, Inc.
Compensation of Actinic Radiation Intensity Profiles for Three-Dimensional
Modelers
Germany
6.02009E+11
4-Apr-2018
3D Systems, Inc.
Stereolithography Systems and Methods Using Internal Laser Modulation
Germany
6.02011E+11
28-Jun-2017
3D Systems, Inc.
Compositions and Methods for Selective Deposition Modeling
Germany
2429802
2-Oct-2013
3D Systems, Inc.
Apparatus for Three Dimensional Printing Using Thermal Layers
Germany
1735133
13-Jul-2011
3D Systems, Inc.
Imaging Assembly
Germany
2451630
30-Mar-2016
3D Systems, Inc.
Support Materials and Applications Thereof
Germany
2678147
6-May-2015
3D Systems, Inc.
Build Material and Applications Thereof
Germany
6.02012E+11
29-Aug-2018
3D Systems, Inc.
Build Material and Applications Thereof
Germany
6.02012E+11
30-May-2018
3D Systems, Inc.
Build Material and Applications Thereof
Germany
6.02014E+11
29-Aug-2018
3D Systems, Inc.
Solid Imaging Systems, Components Thereof, and Methods of Solid Imaging
Germany
6.02012E+11
26-Apr-2017
3D Systems, Inc.
Adhesive for 3D Printing
Germany
6.02013E+11
25-Apr-2018
3D Systems, Inc.
Custom Braces, Casts and Devices Having Fenestrations, Limited Flexibility and
Modular Construction and Methods for Designing and Fabricating
Germany
6.02011E+11
10-Aug-2016
3D Systems, Inc.
Prosthetic Limb
Germany
6.02008E+11
29-Aug-2018
3D Systems, Inc.
Prosthetic Limb
Germany
2803337
30-Jan-2019
3D Systems, Inc.
Improved Powder Distribution for Laser Sintering Systems
Germany
6.02014E+11
9-May-2018
3D Systems, Inc.
Three Dimensional Printing Material System and Method
Germany
6.02014E+11
9-May-2018
3D Systems, Inc.
Conformal Hand Brace
Germany
6.02014E+11
9-May-2018
3D Systems, Inc.
Build Materials Having a Metallic Appearance for 3D Printing
Germany
6.02015E+11
3-Oct-2018
3D Systems, Inc.
Laser With Absorption Optimized Pumping of a Gain Medium
Germany
69921640
3-Nov-2004
3D Systems, Inc.
Compositions and Methods for Selective Deposition Modeling
Germany
60000946.7
11-Dec-2002
3D Systems, Inc.
Method and Apparatus for Stereolithography Forming Three-Dimensional Objects
With Reduced Distortion
Germany
60021440
27-Jul-2005
3D Systems, Inc.
Method, Apparatus, and Article of Manufacture for a Control System in a
Selective Deposition Modeling System
Germany
60010943.7
26-May-2004
3D Systems, Inc.
Stereolithographic Method and Apparatus with Enhanced Control of Prescribed
Stimulation Production and Application
Germany
60020895.8
22-Jun-2005
3D Systems, Inc.
Stereolithographic Method and Apparatus with Enhanced Control of Prescribed
Stimulation Production and Application
Germany
60014470.4
6-Oct-2004
3D Systems, Inc.
Micro-Slicing Contour Smoothing Technique
Germany
60106817.3
3-Nov-2004
3D Systems, Inc.
Container
Europe
490883
18-Apr-2006
3D Systems, Inc.
Replaceable Fairing For Prosthetic Limb or Brace
Europe
2496188
23-Jan-2019
3D Systems, Inc.
Thermoplastic Powde Material System for Appearance Models from 3D Printing
Systems
Spain
1628823
26-Oct-2011
3D Systems, Inc.
Three Dimensional Printer
Spain
1429911
14-Mar-2012
3D Systems, Inc.
Photocurable Compositions Containing Reactive Particles
France
1497696
17-Dec-2014
3D Systems, Inc.
Photocurable Compositions for Articles Having Stable Tensile Properties
France
1671183
6-Jan-2016
3D Systems, Inc.
Photocurable Compositions For Producing Cured Articles Having High Clarity and
Improved Mechanical Properties
France
1680712
20-Jan-2016
3D Systems, Inc.
Photocurable Compositions for Preparing ABS-Like Articles
France
1924887
22-Nov-2017
3D Systems, Inc.
Use of Walloastonite in SLS Powders
France
1941322
30-May-2018
3D Systems, Inc.
Dual Photoinitiator, Photocurable Composition, Use Thereof and Process for
Producing a Three Dimensional Article
France
2137576
29-Aug-2018
3D Systems, Inc.
Curable Composition
France
2118169
18-Jul-2012
3D Systems, Inc.
Photocurable Resin Composition For Producing Three Dimensional Articles Having
High Clarity
France
2215525
10-Jan-2018
3D Systems, Inc.
Improvements for Rapid Prototyping Apparatus
France
2346669
29-Mar-2017
3D Systems, Inc.
Thermoplastic Powde Material System for Appearance Models from 3D Printing
Systems
France
1628823
26-Oct-2011
3D Systems, Inc.
Thermoplastic Powder Material System for Appearance Models from 3D Printing
Systems
France
2269808
22-Mar-2017
3D Systems, Inc.
Apparatus and Methods for 3D Printing
France
1542858
6-Nov-2013
3D Systems, Inc.
Methods and Compositions for Three-Dimensional Printing
France
1415792
30-Apr-2014
3D Systems, Inc.
Material Systems and Methods of Three-Dimensional Printing
France
1226019
3-Mar-2004
3D Systems, Inc.
Apparatus and Methods for 3D Printers
France
1805024
10-Apr-2013
3D Systems, Inc.
Test Pattern and Alighment Method for 3D Printers
France
2226200
9-Apr-2014
3D Systems, Inc.
Compositions For Three-Dimensional Printing of Solid Objects
France
1272334
14-Nov-2012
3D Systems, Inc.
Method and Apparatus For Prototyping A Three-Dimensional Apparatus
France
1385704
16-Nov-2011
3D Systems, Inc.
Method and Apparatus For Prototpying A Three-Dimensional Apparatus
France
2261009
12-Jul-2017
3D Systems, Inc.
Three Dimensional Printer
France
1429911
14-Mar-2012
3D Systems, Inc.
Production of Three-Dimensional Objects by Use of Electromagnetic Radiation
France
2001656
15-Oct-2014
3D Systems, Inc.
Apparatus and Methods for Handling Materials in a 3-D Printer
France
2024168
22-Aug-2012
3D Systems, Inc.
Apparatus and Methods for Handling Materials in a 3-D Printer
France
2450177
8-May-2013
3D Systems, Inc.
Three-Dimensional Printing Material System With Improved Color. Part
Performance, And Ease of Use
France
2109528
15-Mar-2017
3D Systems, Inc.
Three Dimensional Printing Material System and Method Using Peroxide Cure
France
2089215
18-Feb-2015
3D Systems, Inc.
Three Dimensional Printing Material System and Method Using Peroxide Cure
France
2664442
14-Feb-2018
3D Systems, Inc.
Stereolithographic Method and Apparatus for Production of Three-Dimensional
Object Using Recoating Parameters for Groups of Layers
France
1025980
18-Oct-2006
3D Systems, Inc.
Quantized Feed System for Solid Freeform Fabrication
France
1432566
6-Jun-2007
3D Systems, Inc.
Phase Change Solid Imaging Material
France
1099734
28-May-2008
3D Systems, Inc.
Stereolithographic Supports
France
1120228
16-Aug-2006
3D Systems, Inc.
Electronic Spot Light Control
France
1237034
21-Jun-2006
3D Systems, Inc.
Electronic Spot Light Control
France
1659438
18-Mar-2009
3D Systems, Inc.
Detoxification of Solid Freeform Fabrication (SFF) Materials
France
1245369
14-May-2008
3D Systems, Inc.
Method for Forming Three-Dimensional Objects
France
1270186
23-Aug-2006
3D Systems, Inc.
Ultraviolet Light Curable Hot Melt Composition
France
1458825
5-Dec-2012
3D Systems, Inc.
Ultraviolet Light Curable Hot Melt Composition
France
1456307
7-Dec-2011
3D Systems, Inc.
Selective Deposition Modeling With Curable Phase Change Materials
France
1434683
19-Jul-2006
3D Systems, Inc.
Single Side Bi-Directional Feed For Laser Sintering
France
1600281
8-Oct-2008
3D Systems, Inc.
Single Side Feed Parked Powder Wave Heating with Wave Flattener
France
1600282
15-Aug-2007
3D Systems, Inc.
Ventilation and Cooling in Selective Deposition Modeling
France
1375115
12-Aug-2015
3D Systems, Inc.
Stereolithographic Resins with High Temperature and High Impact Resistance
France
1385055
14-Mar-2007
3D Systems, Inc.
Sintering Using Thermal Image Feedback
France
1466718
15-Jun-2011
3D Systems, Inc.
Nanoparticle-filled stereolithographic resins
France
1508834
6-Apr-2016
3D Systems, Inc.
Continuous Calibration of a Non-Contract Thermal Sensor for Laser Sintering
France
1634694
2-Dec-2009
3D Systems, Inc.
Controlled Densification of Fusible Powders in Laser Sintering
France
2878771
29-May-2009
3D Systems, Inc.
Laser Sintering Powder Recycle System
France
1700686
8-Jul-2015
3D Systems, Inc.
Stereolithographic Apparatus
France
1645402
18-May-2011
3D Systems, Inc.
Edge Smoothness with Low Resolution Projected Images for Use in Solid Imaging
France
1710625
20-Jan-2010
3D Systems, Inc.
Improved Edge Smoothness With Low Resolution Projected Images for Use in Solid
Imaging
France
2148244
4-Jan-2012
3D Systems, Inc.
Edge Smoothness with Low Resolution Projected Images for Use in Solid Imaging
France
1733866
20-Jan-2010
3D Systems, Inc.
Laser Scanning and Power Control in a Rapid Prototyping System
France
1705616
16-May-2012
3D Systems, Inc.
Apparatus and Method for Aligning a Removable Build Chamber Within a Process
Chamber
France
1704989
4-Jan-2012
3D Systems, Inc.
Pneumatic Powder Transport System
France
1707342
3-Jan-2018
3D Systems, Inc.
Thermal Management System For A Removable Build Chamber For Use With A Laser
Sintering System
France
1707341
13-May-2009
3D Systems, Inc.
Material Delivery Tension and Tracking System for Use in Solid Imaging
France
1852243
19-Oct-2011
3D Systems, Inc.
Laser Sintering Process Chamber Gas Curtain Window Cleansing In A Laser
Sintering System
France
1721725
27-Feb-2008
3D Systems, Inc.
Region-Based Supports for Parts Produced by Solid Freeform Fabrication
France
2203297
16-May-2012
3D Systems, Inc.
Rapid Prototyping and Manufacturing System and Method
France
1769901
7-Dec-2016
3D Systems, Inc.
Rapid Prototyping and Manufacturing System and Method
France
1790463
3-Nov-2010
3D Systems, Inc.
Material Delivery System for Use in Solid Imaging
France
1852244
5-Oct-2011
3D Systems, Inc.
Rapid Prototyping Apparatus
France
1769903
21-May-2014
3D Systems, Inc.
Rapid Prototyping and Manufacturing System and Method
France
1769904
11-Feb-2015
3D Systems, Inc.
Improved Rapid Prototyping and Manufacturing Systems and Method
France
1769902
13-Apr-2016
3D Systems, Inc.
Wall Smoothness, Feature Accuracy and Resolution in Projected Images via
Exposure Levels in Solid Imaging
France
1894704
28-Jun-2017
3D Systems, Inc.
Automatic Geometric Calibration Using Laser Scanning Reflectometry
France
2185344
13-Jun-2018
3D Systems, Inc.
Selective Deposition Modeling Using CV UV LED Curing
France
2271476
10-Apr-2013
3D Systems, Inc.
Solid Imaging System with Removal of Excess Uncured Build Material
France
1946908
8-Jun-2011
3D Systems, Inc.
Imager Assembly and Method for Solid Imaging
France
1956910
28-Mar-2012
3D Systems, Inc.
Solid Imaging Appartus and Method
France
1946907
2-Jan-2013
3D Systems, Inc.
Cartridge for Solid Imaging Apparatus and Method
France
1956911
23-Dec-2015
3D Systems, Inc.
Imager and Method for Consistent Repeatable Alignment in a Solid Imaging
Apparatus
France
1950032
20-Jun-2012
3D Systems, Inc.
Compensation of Actinic Radiation Intensity Profiles for Three-Dimensional
Modelers
France
2344323
4-Apr-2018
3D Systems, Inc.
Stereolithography Systems and Methods Using Internal Laser Modulation
France
2646223
28-Jun-2017
3D Systems, Inc.
Compositions and Methods for Selective Deposition Modeling
France
2429802
2-Oct-2013
3D Systems, Inc.
Apparatus for Three Dimensional Printing Using Thermal Layers
France
1735133
13-Jul-2011
3D Systems, Inc.
Imaging Assembly
France
2451630
30-Mar-2016
3D Systems, Inc.
Support Material and Applications Thereof
France
2678147
6-May-2015
3D Systems, Inc.
Build Material and Applications Thereof
France
2683774
29-Aug-2018
3D Systems, Inc.
Build Material and Applications Thereof
France
2774954
30-May-2018
3D Systems, Inc.
Build Material and Applications Thereof
France
3044270
29-Aug-2018
3D Systems, Inc.
Solid Imaging Systems, Components Thereof, and Methods of Solid Imaging
France
2748676
26-Apr-2017
3D Systems, Inc.
Adhesive for 3D Printing
France
2849931
25-Apr-2018
3D Systems, Inc.
Custom Braces, Casts and Devices Having Fenestrations, Limited Flexibility and
Modular Construction and Methods for Designing and Fabricating
France
2585007
10-Aug-2016
3D Systems, Inc.
Replaceable Fairing For Prosthetic Limb or Brace
France
2496188
23-Jan-2019
3D Systems, Inc.
Prosthetic Limb
France
2309951
29-Aug-2018
3D Systems, Inc.
Prosthetic Limb
France
2803337
30-Jan-2019
3D Systems, Inc.
Improved Powder Distribution for Laser Sintering Systems
France
2969486
9-May-2018
3D Systems, Inc.
Three Dimensional Printing Material System and Method
France
2969482
9-May-2018
3D Systems, Inc.
Conformal Hand Brace
France
2967963
9-May-2018
3D Systems, Inc.
Build Materials Having a Metallic Appearance for 3D Printing
France
3191554
3-Oct-2018
3D Systems, Inc.
Laser With Absorption Optimized Pumping of a Gain Medium
France
1072073
3-Nov-2004
3D Systems, Inc.
Compositions and Methods for Selective Deposition Modeling
France
1033222
11-Dec-2002
3D Systems, Inc.
Method and Apparatus for Stereolithography Forming Three-Dimensional Objects
With Reduced Distortion
France
1025982
27-Jul-2005
3D Systems, Inc.
Method, Apparatus, and Article of Manufacture for a Control System in a
Selective Deposition Modeling System
France
1031392
26-May-2004
3D Systems, Inc.
Stereolithographic Method and Apparatus with Enhanced Control of Prescribed
Stimulation Production and Application
France
1026564
22-Jun-2005
3D Systems, Inc.
Stereolithographic Method and Apparatus with Enhanced Control of Prescribed
Stimulation Production and Application
France
1033229
6-Oct-2004
3D Systems, Inc.
Micro-Slicing Contour Smoothing Technique
France
1170115
3-Nov-2004
3D Systems, Inc.
Photocurable Compositions Containing Reactive Particles
United Kingdom
1497696
17-Dec-2014
3D Systems, Inc.
Photocurable Compositions for Articles Having Stable Tensile Properties
United Kingdom
1671183
6-Jan-2016
3D Systems, Inc.
Photocurable Compositions For Producing Cured Articles Having High Clarity and
Improved Mechanical Properties
United Kingdom
1680712
20-Jan-2016
3D Systems, Inc.
Photocurable Compositions for Preparing ABS-Like Articles
United Kingdom
1924887
22-Nov-2017
3D Systems, Inc.
Use of Walloastonite in SLS Powders
United Kingdom
1941322
30-May-2018
3D Systems, Inc.
Dual Photoinitiator, Photocurable Composition, Use Thereof and Process for
Producing a Three Dimensional Article
United Kingdom
2137576
29-Aug-2018
3D Systems, Inc.
Curable Composition
United Kingdom
2118169
18-Jul-2012
3D Systems, Inc.
Photocurable Resin Composition For Producing Three Dimensional Articles Having
High Clarity
United Kingdom
2215525
10-Jan-2018
3D Systems, Inc.
Improvements for Rapid Prototyping Apparatus
United Kingdom
2346669
29-Mar-2017
3D Systems, Inc.
Thermoplastic Powde Material System for Appearance Models from 3D Printing
Systems
United Kingdom
1628823
26-Oct-2011
3D Systems, Inc.
Thermoplastic Powder Material System for Appearance Models from 3D Printing
Systems
United Kingdom
2269808
22-Mar-2017
3D Systems, Inc.
Apparatus and Methods for 3D Printing
United Kingdom
1542858
16-Nov-2013
3D Systems, Inc.
Methods and Compositions for Three-Dimensional Printing
United Kingdom
1416792
30-Apr-2014
3D Systems, Inc.
Material Systems and Methods of Three-Dimensional Printing
United Kingdom
1226019
3-Mar-2004
3D Systems, Inc.
Apparatus and Methods for 3D Printers
United Kingdom
1805024
10-Apr-2013
3D Systems, Inc.
Test Pattern and Alighment Method for 3D Printers
United Kingdom
2226200
9-Apr-2014
3D Systems, Inc.
Compositions For Three-Dimensional Printing of Solid Objects
United Kingdom
1272334
14-Nov-2012
3D Systems, Inc.
Method And Apparatus For Prototyping A Three-Dimensional Apparatus
United Kingdom
1385704
16-Nov-2011
3D Systems, Inc.
Method and Apparatus For Prototpying A Three-Dimensional Apparatus
United Kingdom
2261009
12-Jul-2017
3D Systems, Inc.
Three Dimensional Printer
United Kingdom
1429911
14-Mar-2012
3D Systems, Inc.
Production of Three-Dimensional Objects by Use of Electromagnetic Radiation
United Kingdom
2001656
15-Oct-2014
3D Systems, Inc.
Apparatus and Methods for Handling Materials in a 3-D Printer
United Kingdom
2024168
22-Aug-2012
3D Systems, Inc.
Apparatus and Methods for Handling Materials in a 3-D Printer
United Kingdom
2450177
8-May-2013
3D Systems, Inc.
Three-Dimensional Printing Material System With Improved Color. Part
Performance, And Ease of Use
United Kingdom
2109528
15-Mar-2017
3D Systems, Inc.
Three Dimensional Printing Material System and Method Using Peroxide Cure
United Kingdom
2089215
18-Feb-2015
3D Systems, Inc.
Three Dimensional Printing Material System and Method Using Peroxide Cure
United Kingdom
2664442
14-Feb-2018
3D Systems, Inc.
Stereolithographic Method and Apparatus for Production of Three-Dimensional
Object Using Recoating Parameters for Groups of Layers
United Kingdom
1025980
18-Oct-2006
3D Systems, Inc.
Quantized Feed System for Solid Freeform Fabrication
United Kingdom
1432566
6-Jun-2007
3D Systems, Inc.
Phase Change Solid Imaging Material
United Kingdom
1099734
28-May-2008
3D Systems, Inc.
Stereolithographic Supports
United Kingdom
1120228
16-Aug-2006
3D Systems, Inc.
Electronic Spot Light Control
United Kingdom
1237034
21-Jun-2006
3D Systems, Inc.
Electronic Spot Light Control
United Kingdom
1659438
18-Mar-2009
3D Systems, Inc.
Detoxification of Solid Freeform Fabrication (SFF) Materials
United Kingdom
1245369
14-May-2008
3D Systems, Inc.
Method for Forming Three-Dimensional Objects
United Kingdom
1270186
23-Aug-2006
3D Systems, Inc.
Ultraviolet Light Curable Hot Melt Composition
United Kingdom
1458825
5-Dec-2012
3D Systems, Inc.
Ultraviolet Light Curable Hot Melt Composition
United Kingdom
1456307
7-Dec-2011
3D Systems, Inc.
Selective Deposition Modeling With Curable Phase Change Materials
United Kingdom
1434683
19-Jul-2006
3D Systems, Inc.
Single Side Bi-Directional Feed For Laser Sintering
United Kingdom
1600281
8-Oct-2008
3D Systems, Inc.
Single Side Feed Parked Powder Wave Heating with Wave Flattener
United Kingdom
1600282
15-Aug-2007
3D Systems, Inc.
Ventilation and Cooling in Selective Deposition Modeling
United Kingdom
1375115
12-Aug-2015
3D Systems, Inc.
Stereolithographic Resins with High Temperature and High Impact Resistance
United Kingdom
1385055
14-Mar-2007
3D Systems, Inc.
Sintering Using Thermal Image Feedback
United Kingdom
1466718
15-Jun-2011
3D Systems, Inc.
Nanoparticle-filled stereolithographic resins
United Kingdom
1508834
6-Apr-2016
3D Systems, Inc.
Continuous Calibration of a Non-Contract Thermal Sensor for Laser Sintering
United Kingdom
1634694
2-Dec-2009
3D Systems, Inc.
Controlled Densification of Fusible Powders in Laser Sintering
United Kingdom
2421003
10-Nov-2009
3D Systems, Inc.
Laser Sintering Powder Recycle System
United Kingdom
1700686
8-Jul-2015
3D Systems, Inc.
Stereolithographic Apparatus
United Kingdom
1645402
18-May-2011
3D Systems, Inc.
Edge Smoothness with Low Resolution Projected Images for Use in Solid Imaging
United Kingdom
1710625
20-Jan-2010
3D Systems, Inc.
Improved Edge Smoothness With Low Resolution Projected Images for Use in Solid
Imaging
United Kingdom
2148244
4-Jan-2012
3D Systems, Inc.
Edge Smoothness with Low Resolution Projected Images for Use in Solid Imaging
United Kingdom
1733866
20-Jan-2010
3D Systems, Inc.
Laser Scanning and Power Control in a Rapid Prototyping System
United Kingdom
1705616
16-May-2012
3D Systems, Inc.
Apparatus and Method for Aligning a Removable Build Chamber Within a Process
Chamber
United Kingdom
1704989
4-Jan-2012
3D Systems, Inc.
Pneumatic Powder Transport System
United Kingdom
1707342
3-Jan-2018
3D Systems, Inc.
Thermal Management System For A Removable Build Chamber For Use With A Laser
Sintering System
United Kingdom
1707341
13-May-2009
3D Systems, Inc.
Material Delivery Tension and Tracking System for Use in Solid Imaging
United Kingdom
1842243
19-Oct-2011
3D Systems, Inc.
Laser Sintering Process Chamber Gas Curtain Window Cleansing In A Laser
Sintering System
United Kingdom
1721725
27-Feb-2008
3D Systems, Inc.
Region-Based Supports for Parts Produced by Solid Freeform Fabrication
United Kingdom
2203297
16-May-2012
3D Systems, Inc.
Rapid Prototyping and Manufacturing System and Method
United Kingdom
1769901
7-Dec-2016
3D Systems, Inc.
Rapid Prototyping and Manufacturing System and Method
United Kingdom
1790463
3-Nov-2010
3D Systems, Inc.
Material Delivery System for Use in Solid Imaging
United Kingdom
1852244
5-Oct-2011
3D Systems, Inc.
Rapid Prototyping Apparatus
United Kingdom
1769903
21-May-2014
3D Systems, Inc.
Rapid Prototyping and Manufacturing System and Method
United Kingdom
1769904
11-Feb-2015
3D Systems, Inc.
Improved Rapid Protoyping and Manufacturing System and Method
United Kingdom
1769902
13-Apr-2016
3D Systems, Inc.
Wall Smoothness, Feature Accuracy and Resolution in Projected Images via
Exposure Levels in Solid Imaging
United Kingdom
1894704
28-Jun-2017
3D Systems, Inc.
Automatic Geometric Calibration Using Laser Scanning Reflectometry
United Kingdom
2185344
13-Jun-2018
3D Systems, Inc.
Selective Deposition Modeling Using CV UV LED Curing
United Kingdom
2271476
10-Apr-2013
3D Systems, Inc.
Solid Imaging System with Removal of Excess Uncured Build Material
United Kingdom
1946908
8-Jun-2011
3D Systems, Inc.
Imager Assembly and Method for Solid Imaging
United Kingdom
1946910
28-Mar-2012
3D Systems, Inc.
Solid Imaging Appartus and Method
United Kingdom
1946907
2-Jan-2013
3D Systems, Inc.
Cartridge for Solid Imaging Apparatus and Method
United Kingdom
1946911
23-Dec-2015
3D Systems, Inc.
Imager and Method for Consistent Repeatable Alignment in a Solid Imaging
Apparatus
United Kingdom
1950032
20-Jun-2012
3D Systems, Inc.
Compensation of Actinic Radiation Intensity Profiles for Three-Dimensional
Modelers
United Kingdom
2344323
4-Apr-2018
3D Systems, Inc.
Stereolithography Systems and Methods Using Internal Laser Modulation
United Kingdom
2646223
28-Jun-2017
3D Systems, Inc.
Compositions and Methods for Selective Deposition Modeling
United Kingdom
2429802
2-Oct-2013
3D Systems, Inc.
Apparatus for Three Dimensional Printing Using Thermal Layers
United Kingdom
1735133
13-Jul-2011
3D Systems, Inc.
Imaging Assembly
United Kingdom
2451630
3-Mar-2016
3D Systems, Inc.
Support Material and Applications Thereof
United Kingdom
2678147
6-May-2015
3D Systems, Inc.
Build Material and Applications Thereof
United Kingdom
2683774
29-Aug-2018
3D Systems, Inc.
Build Material and Applications Thereof
United Kingdom
2774954
30-May-2018
3D Systems, Inc.
Build Material and Applications Thereof
United Kingdom
3044270
19-Aug-2018
3D Systems, Inc.
Solid Imaging Systems, Components Thereof, and Methods of Solid Imaging
United Kingdom
2748676
26-Apr-2017
3D Systems, Inc.
Adhesive for 3D Printing
United Kingdom
2849931
25-Apr-2018
3D Systems, Inc.
Custom Braces, Casts and Devices Having Fenestrations, Limited Flexibility and
Modular Construction and Methods for Designing and Fabricating
United Kingdom
2585007
10-Aug-2016
3D Systems, Inc.
Replaceable Fairing For Prosthetic Limb or Brace
United Kingdom
2496188
23-Jan-2019
3D Systems, Inc.
Prosthetic Limb
United Kingdom
2309951
29-Aug-2018
3D Systems, Inc.
Prosthetic Limb
United Kingdom
2803337
30-Jan-2019
3D Systems, Inc.
Improved Powder Distribution for Laser Sintering Systems
United Kingdom
2969486
9-May-2018
3D Systems, Inc.
Three Dimensional Printing Material System and Method
United Kingdom
60 2014 025 195.1
9-May-2018
3D Systems, Inc.
Conformal Hand Brace
United Kingdom
2967963
9-May-2018
3D Systems, Inc.
Build Materials Having a Metallic Appearance for 3D Printing
United Kingdom
3191554
3-Oct-2018
3D Systems, Inc.
Laser With Absorption Optimized Pumping of a Gain Medium
United Kingdom
1072073
3-Nov-2004
3D Systems, Inc.
Compositions and Methods for Selective Deposition Modeling
United Kingdom
1033222
11-Dec-2002
3D Systems, Inc.
Method and Apparatus for Stereolithography Forming Three-Dimensional Objects
With Reduced Distortion
United Kingdom
1025982
27-Jul-2005
3D Systems, Inc.
Method, Apparatus, and Article of Manufacture for a Control System in a
Selective Deposition Modeling System
United Kingdom
1031392
26-May-2004
3D Systems, Inc.
Stereolithographic Method and Apparatus with Enhanced Control of Prescribed
Stimulation Production and Application
United Kingdom
1026564
22-Jun-2005
3D Systems, Inc.
Stereolithographic Method and Apparatus with Enhanced Control of Prescribed
Stimulation Production and Application
United Kingdom
1033229
6-Oct-2004
3D Systems, Inc.
Micro-Slicing Contour Smoothing Technique
United Kingdom
1170115
3-Nov-2004
3D Systems, Inc.
Thermoplastic Powder Material System for Appearance Models from 3D Printing
Systems
Hong Kong
HK1092420
7-Sep-2012
3D Systems, Inc.
Thermoplastic Powder Material System
Hong Kong
HK1152678
5-Jan-2018
3D Systems, Inc.
Apparatus and Methods for 3D Printing
Hong Kong
HK1077541
21-Feb-2014
3D Systems, Inc.
Material Systems and Methods of Three-Dimensional Printing
Hong Kong
HK1048617
3-Dec-2004
3D Systems, Inc.
Compositions For Three-DImensional Printing of Solid Objects
Hong Kong
1049299
7-Jun-2013
3D Systems, Inc.
Method And Apparatus For Prototyping A Three-Dimensional Apparatus
Hong Kong
1059761
7-Sep-2012
3D Systems, Inc.
Method and Apparatus for Prototyping a Three-Dimensional Apparatus
Hong Kong
1152010
29-Mar-2018
3D Systems, Inc.
Apparatus And Methods For Handling Materials In a 3-D Printer
Hong Kong
HK1126723
7-Jun-2013
3D Systems, Inc.
Three-Dimensional Printing Material System With Improved Color. Part
Performance, and Ease of Use
Hong Kong
HK1135647
10-Oct-2014
3D Systems, Inc.
Three Dimensional Printing Material System and Method Using Peroxide Cure
Hong Kong
1135065
15-Nov-2013
3D Systems, Inc.
Photocurable Compositions For Producing Cured Articles Having High Clarity and
Improved Mechanical Properties
India
241897
29-Jul-2010
3D Systems, Inc.
Photocurable Compositions for Preparing ABS-Like Articles
India
264001
28-Nov-2014
3D Systems, Inc.
Antimony-Free Photocurable Resin Composition and Three-Dimensional Article
India
269062
29-Sep-2015
3D Systems, Inc.
Dual Photoinitiator, Photocurable Composition, Use Thereof and Process for
Producing a Three Dimensional Article
India
287105
5-Sep-2017
3D Systems, Inc.
Curable Compositions
India
295193
28-Mar-2018
3D Systems, Inc.
Apparatus and Methods for 3D Printers
India
261989
25-Jul-2014
3D Systems, Inc.
Apparatus And Methods For Handling Materials In A 3-D Printer
India
300936
11-Sep-2018
3D Systems, Inc.
Three Dimensional Printing Material System and Method Using Peroxide Cure
India
276420
19-Oct-2016
3D Systems, Inc.
Material Delivery Tension and Tracking System for Use in SolidImaging
India
285351
18-Jul-2017
3D Systems, Inc.
Material Delivery System for Use In Solid Imaging
India
285780
28-Jul-2017
3D Systems, Inc.
Wall Smoothness, Feature Accuracy and Resolution in Projected Images via
Exposure Levels in Solid Imaging
India
293998
8-Mar-2018
3D Systems, Inc.
Solid Imaging Apparatus and Method
India
274121
12-Jul-2016
3D Systems, Inc.
Imager and Method for Consistent Repeatable Alignment in a Solid Imaging
Apparatus
India
262591
28-Aug-2014
3D Systems, Inc.
Photocurable Compositions Containing Reactive Particles
Italy
1497696
17-Dec-2014
3D Systems, Inc.
Photocurable Compositions for Articles Having Stable Tensile Properties
Italy
5.02016E+14
6-Jan-2016
3D Systems, Inc.
Photocurable Compositions For Producing Cured Articles Having High Clarity and
Improved Mechanical Properties
Italy
5.02016E+14
20-Jan-2016
3D Systems, Inc.
Photocurable Compositions for Preparing ABS-Like Articles
Italy
5.02018E+14
22-Nov-2017
3D Systems, Inc.
Use of Walloastonite in SLS Powders
Italy
1941322
30-May-2018
3D Systems, Inc.
Dual Photoinitiator, Photocurable Composition, Use Thereof and Process for
Producing a Three Dimensional Article
Italy
2137576
29-Aug-2018
3D Systems, Inc.
Curable Composition
Italy
2118169
18-Jul-2012
3D Systems, Inc.
Photocurable Resin Composition For Producing Three Dimensional Articles Having
High Clarity
Italy
5.02018E+14
10-Jan-2018
3D Systems, Inc.
Improvements for Rapid Prototyping Apparatus
Italy
2346669
29-Mar-2017
3D Systems, Inc.
Thermoplastic Powde Material System for Appearance Models from 3D Printing
Systems
Italy
1628823
16-Oct-2011
3D Systems, Inc.
Thermoplastic Powder Material System for Appearance Models from 3D Printing
Systems
Italy
5.02017E+14
22-Mar-2017
3D Systems, Inc.
Apparatus and Methods for 3D Printing
Italy
1542858
6-Nov-2013
3D Systems, Inc.
Methods and Compositions for Three-Dimensional Printing
Italy
1415792
30-Apr-2014
3D Systems, Inc.
Material Systems and Methods of Three-Dimensional Printing
Italy
1226019
3-Mar-2004
3D Systems, Inc.
Apparatus and Methods for 3D Printers
Italy
1805024
10-Apr-2013
3D Systems, Inc.
Test Pattern and Alighment Method for 3D Printers
Italy
2226200
9-Apr-2014
3D Systems, Inc.
Compositions For Three-Dimensional Printing of Solid Objects
Italy
1272334
14-Nov-2012
3D Systems, Inc.
Method and Apparatus For Prototyping A Three-Dimensional Apparatus
Italy
1385704
16-Nov-2011
3D Systems, Inc.
Method and Apparatus For Prototpying A Three-Dimensional Apparatus
Italy
5.02017E+14
12-Jul-2017
3D Systems, Inc.
Three Dimensional Printer
Italy
1429911
14-Mar-2012
3D Systems, Inc.
Production of Three-Dimensional Objects by Use of Electromagnetic Radiation
Italy
2001656
15-Oct-2014
3D Systems, Inc.
Apparatus and Methods for Handling Materials in a 3-D Printer
Italy
2024168
22-Aug-2012
3D Systems, Inc.
Apparatus and Methods for Handling Materials in a 3-D Printer
Italy
2450177
8-May-2013
3D Systems, Inc.
Three-Dimensional Printing Material System With Improved Color. Part
Performance, And Ease of Use
Italy
5.02017E+14
15-Mar-2017
3D Systems, Inc.
Three Dimensional Printing Material System and Method Using Peroxide Cure
Italy
2089215
18-Feb-2015
3D Systems, Inc.
Three Dimensional Printing Material System and Method Using Peroxide Cure
Italy
5.02018E+14
14-Feb-2018
3D Systems, Inc.
Quantized Feed System for Solid Freeform Fabrication
Italy
1432566
6-Jun-2007
3D Systems, Inc.
Phase Change Solid Imaging Material
Italy
1099734
28-May-2008
3D Systems, Inc.
Stereolithographic Supports
Italy
1120228
16-Aug-2006
3D Systems, Inc.
Electronic Spot Light Control
Italy
1237034
21-Jun-2006
3D Systems, Inc.
Electronic Spot Light Control
Italy
1659438
18-Mar-2009
3D Systems, Inc.
Detoxification of Solid Freeform Fabrication (SFF) Materials
Italy
1245369
14-May-2008
3D Systems, Inc.
Method for Forming Three-Dimensional Objects
Italy
1270186
23-Aug-2006
3D Systems, Inc.
Ultraviolet Light Curable Hot Melt Composition
Italy
1458825
5-Dec-2012
3D Systems, Inc.
Ultraviolet Light Curable Hot Melt Composition
Italy
1456307
7-Dec-2011
3D Systems, Inc.
Selective Deposition Modeling With Curable Phase Change Materials
Italy
1434683
19-Jul-2006
3D Systems, Inc.
Single Side Bi-Directional Feed For Laser Sintering
Italy
1600281
8-Oct-2008
3D Systems, Inc.
Single Side Feed Parked Powder Wave Heating with Wave Flattener
Italy
1600282
15-Aug-2007
3D Systems, Inc.
Ventilation and Cooling in Selective Deposition Modeling
Italy
1375115
12-Aug-2015
3D Systems, Inc.
Stereolithographic Resins with High Temperature and High Impact Resistance
Italy
60312443.7
14-Mar-2007
3D Systems, Inc.
Sintering Using Thermal Image Feedback
Italy
1466718
15-Jun-2011
3D Systems, Inc.
Nanoparticle-filled sterolithographic resins
Italy
1508834
6-Apr-2016
3D Systems, Inc.
Continuous Calibration of a Non-Contract Thermal Sensor for Laser Sintering
Italy
1634694
2-Dec-2009
3D Systems, Inc.
Laser Sintering Recycle System
Italy
1700686
8-Jul-2015
3D Systems, Inc.
Stereolithographic Apparatus
Italy
1645402
18-May-2011
3D Systems, Inc.
Edge Smoothness with Low Resolution Projected Images for Use in Solid Imaging
Italy
48747BE/2010
20-Jan-2010
3D Systems, Inc.
Improved Edge Smoothness With Low Resolution Projected Images for Use in Solid
Imaging
Italy
2148244
4-Jan-2012
3D Systems, Inc.
Edge Smoothness with Low Resolution Projected Images for Use in Solid Imaging
Italy
48248BE/2010
20-Jan-2010
3D Systems, Inc.
Laser Scanning and Power Control in a Rapid Protoyting System
Italy
1705616
16-May-2012
3D Systems, Inc.
Apparatus and Method for Aligning a Removable Build Chamber Within a Process
Chamber
Italy
1704989
4-Jan-2012
3D Systems, Inc.
Pneumatic Powder Transport System
Italy
5.02018E+14
3-Jan-2018
3D Systems, Inc.
Thermal Management System For A Removable Build Chamber For Use With A Laser
Sintering System
Italy
1707341
13-May-2009
3D Systems, Inc.
Material Delivery Tension and Tracking System for Use in Solid Imaging
Italy
1855243
19-Oct-2011
3D Systems, Inc.
Laser Sintering Process Chamber Gas Curtain Window Cleansing In A Laser
Sintering System
Italy
1721725
27-Feb-2008
3D Systems, Inc.
Region-Based Supports for Parts Produced by Solid Freeform Fabrication
Italy
2203297
16-May-2012
3D Systems, Inc.
Rapid Prototyping and Manufacturing System and Method
Italy
5.02017E+14
7-Dec-2016
3D Systems, Inc.
Rapid Prototyping and Manufacturing System and Method
Italy
1790463
3-Nov-2010
3D Systems, Inc.
Material Delivery System for Use in Solid Imaging
Italy
7251804.6
30-Apr-2007
3D Systems, Inc.
Rapid Prototyping Apparatus
Italy
1769903
21-May-2014
3D Systems, Inc.
Rapid Prototyping and Manufacturing System and Method
Italy
1769904
11-Feb-2015
3D Systems, Inc.
Improved Rapid Prototyping and Manufacturing System and Method
Italy
1769902
13-Apr-2016
3D Systems, Inc.
Wall Smoothness, Feature Accuracy and Resolution in Projected Images via
Exposure Levels in Solid Imaging
Italy
5.02017E+14
28-Jun-2017
3D Systems, Inc.
Automatic Geometric Calibration Using Laser Scanning Reflectometry
Italy
5.02018E+14
4-Mar-2030
3D Systems, Inc.
Selective Deposition Modeling Using CV UV LED Curing
Italy
2271476
10-Apr-2013
3D Systems, Inc.
Solid Imaging System with Removal of Excess Uncured Build Material
Italy
1946908
8-Jun-2011
3D Systems, Inc.
Imager Assembly and Method for Solid Imaging
Italy
1946910
28-Mar-2012
3D Systems, Inc.
Solid Imaging Appartus and Method
Italy
1946907
2-Jan-2013
3D Systems, Inc.
Cartridge for Solid Imaging Apparatus and Method
Italy
1946911
23-Dec-2015
3D Systems, Inc.
Imager and Method for Consistent Repeatable Alignment in a Solid Imaging
Apparatus
Italy
1950032
20-Jun-2012
3D Systems, Inc.
Compensation of Actinic Radiation Intensity Profiles for Three-Dimensional
Modelers
Italy
5.02018E+14
4-Apr-2018
3D Systems, Inc.
Stereolithography Systems and Methods Using Internal Laser Modulation
Italy
2646223
28-Jun-2017
3D Systems, Inc.
Compositions and Methods for Selective Deposition Modeling
Italy
2429802
2-Oct-2013
3D Systems, Inc.
Apparatus for Three Dimensional Printing Using Thermal Layers
Italy
1735133
13-Jul-2011
3D Systems, Inc.
Imaging Assembly
Italy
2451630
30-Mar-2016
3D Systems, Inc.
Support Material and Applications Thereof
Italy
2678147
6-May-2015
3D Systems, Inc.
Build Material and Applications Thereof
Italy
2683774
29-Aug-2018
3D Systems, Inc.
Build Material and Applications Thereof
Italy
2774954
30-May-2018
3D Systems, Inc.
Build Material and Applications Thereof
Italy
3044270
29-Aug-2018
3D Systems, Inc.
Solid Imaging Systems, Components Thereof, and Methods of Solid Imaging
Italy
5.02017E+14
26-Apr-2017
3D Systems, Inc.
Adhesive for 3D Printing
Italy
2849931
25-Apr-2018
3D Systems, Inc.
Custom Braces, Casts and Devices Having Fenestrations, Limited Flexibility and
Modular Construction and Methods for Designing and Fabricating
Italy
2585007
10-Aug-2016
3D Systems, Inc.
Replaceable Fairing For Prosthetic Limb or Brace
Italy
2496188
23-Jan-2019
3D Systems, Inc.
Prosthetic Limb
Italy
2309951
29-Aug-2018
3D Systems, Inc.
Prosthetic Limb
Italy
2803337
30-Jan-2019
3D Systems, Inc.
Improved Powder Distribution for Laser Sintering Systems
Italy
5.02018E+14
9-May-2018
3D Systems, Inc.
Three Dimensional Printing Material System and Method
Italy
5.02018E+14
9-May-2018
3D Systems, Inc.
Conformal Hand Brace
Italy
5.02018E+14
9-May-2018
3D Systems, Inc.
Build Materials Having a Metallic Appearance for 3D Printing
Italy
3191554
3-Oct-2018
3D Systems, Inc.
Laser With Absorption Optimized Pumping of a Gain Medium
Italy
1072073
3-Nov-2004
3D Systems, Inc.
Compositions and Methods for Selective Deposition Modeling
Italy
1033222
11-Dec-2002
3D Systems, Inc.
Micro-Slicing Contour Smoothing Technique
Italy
1170115
3-Nov-2004
3D Systems, Inc.
Photocurable Compositions containing Reactive Polysiloxane Particles
Japan
4553590
23-Jul-2010
3D Systems, Inc.
Photocurable Compositions for Articles Having Stable Tensile Properties
Japan
4772681
1-Jul-2011
3D Systems, Inc.
Photocurable Composition For Producing Cured Articles Having High Clarity and
Improved Mechanical Properties
Japan
4874116
2-Dec-2011
3D Systems, Inc.
Photocurable Compositions for Preparing ABS-Like Articles
Japan
5306814
5-Jul-2013
3D Systems, Inc.
Antimony-Free Photocurable Resin Composition and Three-Dimensional Article
Japan
5250776
26-Apr-2013
3D Systems, Inc.
Dual Photonitiator, Photocurable Composition, Use Thereof and Process for
Producing a Three Dimensional Article
Japan
5559033
13-Jun-2014
3D Systems, Inc.
Curable Compositions
Japan
5550351
30-May-2014
3D Systems, Inc.
Photocurable Resin Composition For Producing Three Dimensional Articles Having
High Clarity
Japan
5881948
12-Feb-2016
3D Systems, Inc.
Thermoplastic Powder Material System for Appearance Models From 3D Printing
Systems
Japan
4662942
14-Jan-2011
3D Systems, Inc.
Apparatus and Methods for 3D Printing
Japan
4782424
28-Sep-2011
3D Systems, Inc.
Material Systems and Methods of Three-Dimensional Printing
Japan
4624626
12-Nov-2010
3D Systems, Inc.
Apparatus and Methods for 3D Printers
Japan
5122960
2-Nov-2012
3D Systems, Inc.
Apparatus and Methods for Servicing 3D Printers
Japan
5678018
9-Jan-2015
3D Systems, Inc.
Compositions For Three-DImensional Printing of Solid Objects
Japan
5160711
21-Dec-2012
3D Systems, Inc.
Method And Apparatus For Prototyping A Three-Dimensional Apparatus
Japan
4491230
9-Apr-2010
3D Systems, Inc.
Method And Apparatus For Prototyping A Three-Dimensional Apparatus
Japan
4537476
25-Jun-2010
3D Systems, Inc.
Three-DImensional Printer
Japan
4611629
22-Oct-2010
3D Systems, Inc.
Apparatus And Methods For Handling Materials In a 3-D Printer
Japan
5243413
12-Apr-2013
3D Systems, Inc.
Three-Dimensional Printing Material System With Improved Color. Part
Performance, and Ease of Use
Japan
5129267
9-Nov-2012
3D Systems, Inc.
Three Dimensional Printing Material System and Method Using Peroxide Cure
Japan
5189598
1-Feb-2013
3D Systems, Inc.
Cryogenically Ground Branched Polyamide-12 Powder
Japan
5711538
13-Mar-2015
3D Systems, Inc.
Laser With Absorption Optimized Pumping of a Gain Medium
Japan
3967754
8-Jun-2007
3D Systems, Inc.
Compositions and Methods for Selective Deposition Modeling
Japan
3396200
7-Feb-2003
3D Systems, Inc.
Method and Apparatus for Stereolithography Forming Three-Dimensional Objects
With Reduced Distortion
Japan
4015339
21-Sep-2007
3D Systems, Inc.
Method, Apparatus, and Article of Manufacture for a Control System in a
Selective Deposition Modeling System
Japan
4339484
10-Jul-2009
3D Systems, Inc.
Stereolithographic Method and Apparatus for Production of Three-Dimensional
Object Using Recoating Parameters for Groups of Layers
Japan
3803223
12-May-2006
3D Systems, Inc.
Method and Apparatus for Forming Three-Dimensional Objects Using Line Width
Compensation with Small Feature Retention
Japan
4002045
24-Aug-2007
3D Systems, Inc.
Stereolithographic Method and Apparatus with Enhanced Control of Prescribed
Stimulation Production and Application
Japan
4503522
30-Apr-2010
3D Systems, Inc.
Quantized Feed System for Solid Freeform Fabrication
Japan
4527397
11-Jun-2010
3D Systems, Inc.
Stereolithographic Supports
Japan
3556911
21-May-2004
3D Systems, Inc.
Micro-Slicing Contour Smoothing Technique
Japan
3862523
6-Oct-2006
3D Systems, Inc.
Method to Reduce Differential Shrinkage in Three-Dimensional Stereolithographic
Objects
Japan
3955448
11-May-2007
3D Systems, Inc.
Electronic Spot Light Control
Japan
4057311
21-Dec-2007
3D Systems, Inc.
Method for Forming Three-Dimensional Objects
Japan
4350934
31-Jul-2009
3D Systems, Inc.
Ultraviolet Light Curable Hot Melt Composition
Japan
4643140
10-Dec-2010
3D Systems, Inc.
Ultraviolet Light Curable Hot Melt Composition
Japan
4551087
16-Jul-2010
3D Systems, Inc.
Single Side Bi-Directional Feed For Laser Sintering
Japan
4146453
27-Jun-2008
3D Systems, Inc.
Single Side Feed Parked Powder Wave Heating with Wave Flattener
Japan
4146454
27-Jun-2008
3D Systems, Inc.
Ventilation and Cooling in Selective Deposition Modeling
Japan
3837126
4-Aug-2006
3D Systems, Inc.
Stereolithographic Resins Containing Selected Oxetane Compounds
Japan
4865190
18-Nov-2011
3D Systems, Inc.
Stereolithographic Resins with High Temperature and High Impact Resistance
Japan
4050667
7-Dec-2007
3D Systems, Inc.
Sintering Using Thermal Image Feedback
Japan
4146385
27-Jun-2008
3D Systems, Inc.
Nanoparticle-Filled Stereolithographic Resins
Japan
3971412
15-Jun-2007
3D Systems, Inc.
Continuous Calibration of a Non-Contact Thermal Sensor for Laser Sintering
Japan
4076091
8-Feb-2008
3D Systems, Inc.
Laser Sintering Powder Recycle System
Japan
4745867
20-May-2011
3D Systems, Inc.
Stereolithographic Apparatus
Japan
4745783
20-May-2011
3D Systems, Inc.
Laser Scanning And Power Control In A Rapid Prototyping System
Japan
4833701
30-Sep-2011
3D Systems, Inc.
Apparatus and Method for Aligning a Removable Build Chamber Within a Process
Chamber
Japan
4805704
19-Aug-2011
3D Systems, Inc.
Pneumatic Powder Transport System
Japan
4919325
10-Feb-2012
3D Systems, Inc.
Thermal Management System For A Removable Build Chamber For Use With A Laser
Sintering System
Japan
4919326
10-Feb-2012
3D Systems, Inc.
Material Delivery Tension and Tracking System for Use in SolidImaging
Japan
4787204
22-Jul-2011
3D Systems, Inc.
Laser Sintering Process Chamber Gas Curtain Window Cleansing In A Laser
Sintering System
Japan
4898280
6-Jan-2012
3D Systems, Inc.
Region-Based Supports for Parts Produced by Solid Freeform Fabrication
Japan
5777136
17-Jul-2015
3D Systems, Inc.
Rapid Prototyping and Manufacturing System and Method
Japan
4999059
25-May-2012
3D Systems, Inc.
Material Delivery System for Use In Solid Imaging
Japan
4855998
4-Nov-2011
3D Systems, Inc.
Improved Rapid Prototyping and Manufacturing System and Method
Japan
5035874
13-Jul-2012
3D Systems, Inc.
Rapid Prototyping and Manufacturing System and Method
Japan
5192676
8-Feb-2013
3D Systems, Inc.
Rapid Prototyping and Manufacturing System and Method
Japan
5113364
19-Oct-2012
3D Systems, Inc.
Rapid Prototyping and Manufacturing System and Method
Japan
4919336
10-Feb-2012
3D Systems, Inc.
Wall Smoothness, Feature Accuracy and Resolution in Projected Images via
Exposure Levels in Solid Imaging
Japan
4937044
2-Mar-2012
3D Systems, Inc.
Automatic Geometric Calibration Using Laser Scanning Reflectometry
Japan
5735803
24-Apr-2015
3D Systems, Inc.
Imager Assembly and Methods for Solid Imaging
Japan
6312237
30-Mar-2018
3D Systems, Inc.
Solid Imaging Apparatus and Method
Japan
4778005
8-Jul-2011
3D Systems, Inc.
Cartridge for Solid Imaging Apparatus and Method
Japan
4856102
4-Nov-2011
3D Systems, Inc.
Imager and Method for Consistent Repeatable Alignment in a Solid Imaging
Apparatus
Japan
5096937
28-Sep-2012
3D Systems, Inc.
Compensation of Actinic Radiation Intensity Profiles for Three-Dimensional
Modelers
Japan
5379236
4-Oct-2013
3D Systems, Inc.
Stereolithography Systems and Methods Using Intenal Laser Modulation
Japan
5739010
1-May-2015
3D Systems, Inc.
Compositions and Methods for Selective Deposition Modeling
Japan
5431576
13-Dec-2013
3D Systems, Inc.
Imaging Assembly
Japan
5792720
14-Aug-2015
3D Systems, Inc.
Solid Imaging Systems, Components Thereof, and Methods of Solid Imaging
Japan
6073900
13-Jan-2017
3D Systems, Inc.
Color Stable Inks and Applications Thereof
Japan
6384974
17-Aug-2018
3D Systems, Inc.
Custom Braces, Casts and Devices and Methods for Designing And Fabricating
(Bespoke)
Japan
5421383
29-Nov-2013
3D Systems, Inc.
Replaceable Fairing for Prosthetic Limb or Brace
Japan
5723380
3-Apr-2015
3D Systems, Inc.
Prosthetic Limb (Bespoke)
Japan
5956408
24-Jun-2016
3D Systems, Inc.
BRACE WITH ELONGATED FENESTRATIONS
Japan
6073374
13-Jan-2017
3D Systems, Inc.
Bikini Brace
Japan
6218290
6-Oct-2017
3D Systems, Inc.
Improved Powder Distribution fo Laser Sintering System
Japan
6178491
21-Jul-2017
3D Systems, Inc.
Chute for Laser Sintering Systems
Japan
6178492
21-Jul-2017
3D Systems, Inc.
Three Dimensional Printing Material System and Method
Japan
6185648
4-Aug-2017
3D Systems, Inc.
Three Dimensional Printing Material System and Method
Japan
6384976
17-Aug-2018
3D Systems, Inc.
Conformal Hand Brace
Japan
6348966
8-Jun-2018
3D Systems, Inc.
Inks for 3D Printing
Japan
6374018
27-Jul-2018
3D Systems, Inc.
System and Method for Fabricating Custom Medical Implant Devices
Japan
6455946
28-Dec-2018
3D Systems, Inc.
Inks Comprising Gellants for3D Printing
Japan
6374034
27-Jul-2018
3D Systems, Inc.
Fracturing a Shell of a Three Dimensional Object
Japan
6406776
28-Sep-2018
3D Systems, Inc.
Water Dispersible Support Materials for 3D Printing
Japan
6391713
31-Aug-2018
3D Systems, Inc.
Inks Comprising Liquid Rubber for 3D Printing
Japan
6401391
14-Sep-2018
3D Systems, Inc.
Photocurable Compositions containing Reactive Polysiloxane Particles
Korea
-532613
3-Sep-2010
3D Systems, Inc.
Photocurable Compositions for Articles Having Stable Tensile Properties
Korea
10-1165481
6-Jul-2012
3D Systems, Inc.
Photocurable Composition For Producing Cured Articles Having High Clarity and
Improved Mechanical Properties
Korea
10-1138169
12-Apr-2012
3D Systems, Inc.
Photocurable Compositions for Preparing ABS-Like Articles
Korea
10-1291891
25-Jul-2013
3D Systems, Inc.
Antimony-Free Photocurable Resin Composition and Three-Dimensional Article
Korea
-640725
13-Mar-2014
3D Systems, Inc.
Dual Photoinitiator, Photocurable Composition, Use Thereof and Process for
Producing a Three Dimensional Article
Korea
10-1721254
23-Mar-2017
3D Systems, Inc.
Curable Compositions
Korea
-15795
24-Mar-2015
3D Systems, Inc.
Thermoplastic Powder Material System for Appearance Models From 3D Printing
Systems
Korea
1513841
26-Jan-2012
3D Systems, Inc.
Thermoplastic Powder Material System For Appearance Mmodesl From 3D Printing
Systems
Korea
10-1148770
16-May-2012
3D Systems, Inc.
Apparatus and Methods for 3D Printers
Korea
10-1342341
10-Dec-2013
3D Systems, Inc.
Compositions For Three-DImensional Printing of Solid Objects
Korea
10-838878
10-Jun-2008
3D Systems, Inc.
Apparatus And Methods For Handling Materials In a 3-D Printer
Korea
10-1436647
26-Aug-2014
3D Systems, Inc.
Apparatus and Methods for Handling Materials in a 3D Printer
Korea
10-1537494
10-Jul-2015
3D Systems, Inc.
Three Dimensional Printing Material System and Method Using Peroxide Cure
Korea
10-1407801
9-Jun-2014
3D Systems, Inc.
Custom Braces, Casts and Devices And Methods for Designing And Fabricating
(Bespoke)
Korea
10-1595144
11-Feb-2016
3D Systems, Inc.
Replaceable Fairing For Prosthetic Limb or Brace (Bespoke)
Korea
10-1726013
5-Apr-2017
3D Systems, Inc.
Adjustable Brace
Korea
10-1630097
7-Jun-2016
3D Systems, Inc.
Proesthetic Limb (Bespoke)
Korea
10-1478868
26-Dec-2014
3D Systems, Inc.
Method, Apparatus, and Article of Manufacture for a Control System in a
Selective Deposition Modeling System
Netherlands
1031392
26-May-2004





Licensed Patents


None.


Licensed Patent Applications


None.


Third Party Violations of Patents


None.




Claims for Grantor Violation of Patents


None.





--------------------------------------------------------------------------------


ANNEX VI
to Security Agreement


    
LIST OF TRADE NAMES, TRADEMARKS, SERVICES MARKS, TRADEMARK AND SERVICE MARK
REGISTRATIONS,
APPLICATIONS FOR TRADEMARK AND SERVICE MARK REGISTRATIONS, DOMAIN NAMES,
LICENSES, THIRD PARTY VIOLATIONS AND CLAIMS OF VIOLATION BY THIRD PARTIES




Trademark Registrations – United States (US)


Grantor
Mark
Jurisdiction
Registration No.
Registration Date
3D SYSTEMS, INC.
3D SYSTEMS


U.S.
2705637
15-APR-2003
3D SYSTEMS, INC.
ACCUDENTAL


U.S.
3263092
10-JUL-2007
3D SYSTEMS, INC.
ACCURA
U.S.
2809333
27-JAN-2004
3D SYSTEMS, INC.
CAD PRO ADVANTAGE
and Design






ddd20181231ex1011image1.gif [ddd20181231ex1011image1.gif]
U.S.
3001588
27-SEP-2005
3D SYSTEMS, INC.
CLINICAL EXPRESS
U.S.
2659832
10-DEC-2002
3D SYSTEMS, INC.
DIAGNOSTIC PRO
ADVANTAGE and Design




ddd20181231ex1011image2.gif [ddd20181231ex1011image2.gif]
U.S.
3108714
27-JUN-2006
3D SYSTEMS, INC.
DOSIMETRY PRO
U.S.
2945612
03-MAY-2005
3D SYSTEMS, INC.
DURAFORM
U.S.
2611081
27-AUG-2002
3D SYSTEMS, INC.
FREEFORM


U.S.
2550418
19-MAR-2002
3D SYSTEMS, INC.
GEOMAGIC
U.S.
2139595
24-FEB-1998



Annex VI to Security Agreement

--------------------------------------------------------------------------------





3D SYSTEMS, INC.
GEOMAGIC
and Design






ddd20181231ex1011image3.gif [ddd20181231ex1011image3.gif]
U.S.
2498373
16-OCT-2001
3D SYSTEMS, INC.
GEOMAGIC CAPTURE
U.S.
2774835
21-OCT-2003
3D SYSTEMS, INC.
GEOMAGIC STUDIO
U.S.
2546689
12-MAR-2002
3D SYSTEMS, INC.
GEOMAGIC WRAP
U.S.
2597286
23-JUL-2002
3D SYSTEMS, INC.
GEOMAGICSTUDIO
and Design




ddd20181231ex1011image4.gif [ddd20181231ex1011image4.gif]
U.S.
2558405
09-APR-2002
3D SYSTEMS, INC.
GHOST
U.S.
2086117
05-AUG-1997
3D SYSTEMS, INC.
NETTOUCH.
U.S.
2430161
20-FEB-2001
3D SYSTEMS, INC.
OPENHAPTICS


U.S.
3015264
15-NOV-2005
3D SYSTEMS, INC.
PHANTO PHANTOM and
 Design
ddd20181231ex1011image5.gif [ddd20181231ex1011image5.gif]
U.S.
2083626
29-JUL-1997
3D SYSTEMS, INC.
PHANTOM
U.S.
2720224
03-JUN-2003
3D SYSTEMS, INC.
QUICKPARTS
U.S.
2530901
15-JAN-2002
3D SYSTEMS, INC.
QUICKQUOTE
U.S.
2541884
19-FEB-2002
 
 
 
 
 
3D SYSTEMS, INC.
SMARTFEEDER
U.S.
2924512
01-FEB-2005
3D SYSTEMS, INC.
THERMOJET
U.S.
2478949
21-AUG-2001
3D SYSTEMS, INC.
VIDAR
U.S.
3546076
16-DEC-2008
3D SYSTEMS, INC.
VISIJET
U.S.
2776849
21-OCT-2003
3D SYSTEMS, INC.
VISIJET
U.S.
3098162
30-MAY-2006
3D SYSTEMS, INC.
WEBTOUCH.
U.S.
2188217
08-SEP-1998
3D SYSTEMS, INC.
WRAP
U.S.
2269984
10-AUG-1999
3D SYSTEMS, INC.
Z
U.S.
2577673
11-JUN-2002
3D SYSTEMS, INC.
ZB
U.S.
2692035
04-MAR-2003
3D SYSTEMS, INC.
ZP
U.S.
2577674
11-JUN-2002
3D SYSTEMS, INC.
ZPRINTER
U.S.
2778599
28-OCT-2003
3D SYSTEMS, INC.
3D SPRINT
U.S.
5396238
06-FEB-2018
3D SYSTEMS, INC.
3D SYSTEMS
U.S.
5410982
27-FEB-2018
3D SYSTEMS, INC.
3DME
U.S.
4436220
19-NOV-2013



Annex VI to Security Agreement

--------------------------------------------------------------------------------





3D SYSTEMS, INC.
3DS and Design














ddd20181231ex1011image6.gif [ddd20181231ex1011image6.gif]
U.S.
5390031
30-JAN-2018
3D SYSTEMS, INC.
ARTHROVIEW
U.S.
4944284
26-APR-2016
3D SYSTEMS, INC.
ARTHROVIEW ANATOMICAL MODEL
U.S.
3592823
17-MAR-2009
3D SYSTEMS, INC.
BESPOKE INNOVATIONS
U.S.
4258079
11-DEC-2012
3D SYSTEMS, INC.
BLOKIFY
U.S.
4625931
21-OCT-2014
 
 
 
 
 
3D SYSTEMS, INC.
CIMATRON
U.S.
5017279
09-AUG-2016
3D SYSTEMS, INC.
CLEARVIEW
U.S.
4944282
26-APR-2016
3D SYSTEMS, INC.
CLS
U.S.
4283363
29-JAN-2013
3D SYSTEMS, INC.
COCOJET
U.S.
4920804
22-MAR-2016
3D SYSTEMS, INC.
CREATE WITH CONFIDENCE
U.S.
4425652
29-OCT-2013
3D SYSTEMS, INC.
CREATIVITY REIMAGINED
U.S.
4428832
05-NOV-2013
3D SYSTEMS, INC.
CUBEPRO
U.S.
4588255
19-AUG-2014
3D SYSTEMS, INC.
CUBEX
U.S.
4477071
04-FEB-2014
3D SYSTEMS, INC.
CUBIFY
U.S.
4588915
19-AUG-2014
3D SYSTEMS, INC.
DURAFORM
U.S.
3519767
21-OCT-2008
3D SYSTEMS, INC.
GENTLE GIANT
U.S.
5446164
17-APR-2018
3D SYSTEMS, INC.
HAPSTACK
U.S.
4803785
01-SEP-2015
3D SYSTEMS, INC.
INFINITY
U.S.
4929163
29-MAR-2016
3D SYSTEMS, INC.
LABRYNTH
U.S.
4311460
02-APR-2013
3D SYSTEMS, INC.
LASERFORM
U.S.
5018055
09-AUG-2016
3D SYSTEMS, INC.
MENTORLEARN
U.S.
3720780
08-DEC-2009
3D SYSTEMS, INC.
MY ROBOT NATION
U.S.
4195829
21-AUG-2012
3D SYSTEMS, INC.
OSTEOVIEW
U.S.
4944283
26-APR-2016
3D SYSTEMS, INC.
PROCEDURE REHEARSAL STUDIO
U.S.
3797749
01-JUN-2010
3D SYSTEMS, INC.
PROJET
U.S.
4202187
04-SEP-2012
3D SYSTEMS, INC.
PROX
U.S.
4931026
05-APR-2016
3D SYSTEMS, INC.
QUICKCAST
U.S.
3988232
05-JUL-2011



Annex VI to Security Agreement

--------------------------------------------------------------------------------





3D SYSTEMS, INC.
QUICKHAPTICS
U.S.
3716656
24-NOV-2009
3D SYSTEMS, INC.
QUICKPARTS
U.S.
4279169
22-JAN-2013
3D SYSTEMS, INC.
U/S MENTOR
U.S.
4589402
19-AUG-2014
3D SYSTEMS, INC.
VIDAR SYSTEMS CORPORATION
U.S.
3645575
30-JUN-2009
3D SYSTEMS, INC.
VSP
U.S.
3834444
17-AUG-2010



Trademark Registration Applications


Grantor
Mark
Jurisdiction
ITU Status
Application No.
Filing Date
3D SYSTEMS, INC.
3D CONNECT
U.S.
SOU Filed
87597909
06-SEP-2017
3D SYSTEMS, INC.
3DXPERT
U.S.
SOU Not Filed
87159472
02-SEP-2016
 
 
 
 
 
 
3D SYSTEMS, INC.
DYNABOT
U.S.
SOU Filed
87890642
24-APR-2018
3D SYSTEMS, INC.
FABPRO


U.S.
SOU Filed
87533813
19-JUL-2017
3D SYSTEMS, INC.
FIGURE 4


U.S.
SOU Filed
87597941
06-SEP-2017
3D SYSTEMS, INC.
NEXTDENT


U.S.
SOU Filed
87597969
06-SEP-2017





Trademark Registrations – Non-US


Grantor
Mark
Jurisdiction
Registration No.
Registration Date
3D SYSTEMS, INC.
QUICKPARTS
Brazil
840715749
7/26/2016
3D SYSTEMS, INC.
FREEFORM
Canada
TMA5843333
6/25/2003
3D SYSTEMS, INC.
CUBE
China
13386207
4/28/2015
3D SYSTEMS, INC.
CUBITY-CLASS 40
China
13386206
2/14/2015
3D SYSTEMS, INC.
CUBIFY-CLASS 42
China
13386208
1/28/2015
3D SYSTEMS, INC.
3DS (FIGURATIVE) IN CLASS 07
China
10651331
3/21/2016
3D SYSTEMS, INC.
3DS (FIGURATIVE) IN CLASS 01
China
10651332
1/28/2014
3D SYSTEMS, INC.
SIMPOSIA
China
1103078
8/25/2011
3D SYSTEMS, INC.
GIBBS
Germany
39841918
8/29/2018
3D SYSTEMS, INC.
VIRTUAL GIBBS
Germany
39841920
 
3D SYSTEMS, INC.
CUBE
Ecuador
10587889
8/30/2012
3D SYSTEMS, INC.
CUBIFY
Ecuador
10587905
6/25/2012



Annex VI to Security Agreement

--------------------------------------------------------------------------------





3D SYSTEMS, INC.
3DS (FIGURATIVE)
Ecuador
10727584
7/4/2015
3D SYSTEMS, INC.
CAD PRO ADVANTAGE LOGO
Ecuador
4049805
2/2/2006
3D SYSTEMS, INC.
PROJET
Ecuador
11063237
12/18/2012
3D SYSTEMS, INC.
GEOMAGIC STUDIO
Ecuador
9647223
5/23/2011
3D SYSTEMS, INC.
SENSABLE
Ecuador
905950
5/18/2000
3D SYSTEMS, INC.
PHANTOM
Ecuador
906008
11/29/1999
3D SYSTEMS, INC.
SINTAFLEX
Ecuador
F20778635
7/4/2005
3D SYSTEMS, INC.
GIBBS
Ecuador
729525
 
3D SYSTEMS, INC.
CIMATRON
Ecuador
15066988
5/24/2016
3D SYSTEMS, INC.
GENTLE GIANT
Ecuador
16607327
8/17/2017
3D SYSTEMS, INC.
3D CONNECT
Ecuador
17197948
1/8/2018
3D SYSTEMS, INC.
DURAFORM
Europe
644120/3
10/22/1999
3D SYSTEMS, INC.
ACCURA
Europe
2541282/5
6/5/2003
3D SYSTEMS, INC.
INSIGHT ROBOT
Europe
5057963
4/5/2007
3D SYSTEMS, INC.
INSIGHT ARTHROVR
Europe
6521421
1/8/2009
3D SYSTEMS, INC.
LAYERWISE
Europe
6856041
8/11/2009
3D SYSTEMS, INC.
DENTWISE
Europe
11568565
7/30/2013
3D SYSTEMS, INC.
INSIGHT VIEWER
Europe
5299987
8/30/2007
3D SYSTEMS, INC.
SIMPOSIA
Israel
1103078
8/25/2011
3D SYSTEMS, INC.
DURAFORM
India
1370879
3/28/2018
3D SYSTEMS, INC.
VISIJET
India
1370189
3/28/2018
3D SYSTEMS, INC.
FREEFORM
Japan
1301069
11/22/2005
3D SYSTEMS, INC.
DURAFORM
Japan
5294121
1/15/2010
3D SYSTEMS, INC.
ACCURA
Japan
4796491
9/21/2004
3D SYSTEMS, INC.
CUBE
Japan
5540059
11/30/2012
3D SYSTEMS, INC.
CUBIFY
Japan
5516736
8/24/2012
3D SYSTEMS, INC.
3DS (FIGURATIVE)
Japan
5531724
10/26/2012
3D SYSTEMS, INC.
PROJET
Japan
5592599
6/21/2013
3D SYSTEMS, INC.
PHANTOM
Japan
4865752
5/20/2005
3D SYSTEMS, INC.
SIMPOSIA
Japan
1103078
8/25/2011
3D SYSTEMS, INC.
CIMATON
Japan
5852473
5/20/2016
3D SYSTEMS, INC.
LASERFORM
Japan
5868577
7/22/2016
3D SYSTEMS, INC.
3DXPERT
Japan
5941346
4/21/2017
3D SYSTEMS, INC.
GENTLE GIANT
Japan
5995910
11/10/2017
3D SYSTEMS, INC.
3D SPRINT
Japan
1364879
5/11/2018
3D SYSTEMS, INC.
CUBIFY
Korea
41-294685
7/23/2014
3D SYSTEMS, INC.
CUBIFY
Korea
40-1409537
7/23/2014
3D SYSTEMS, INC.
MENTORLEARN
Russian
Federation
521034
8/25/2014
3D SYSTEMS, INC.
PROCEDURE REHEARSAL STUDIO
Russian
Federation
507357
2/26/2014
3D SYSTEMS, INC.
SIMBIONIX
Russian
Federation
507358
2/26/2014



Annex VI to Security Agreement

--------------------------------------------------------------------------------





3D SYSTEMS, INC.
SIMPOSIA
Russian
Federation
1103078
8/25/2011
3D SYSTEMS, INC.
ANGIO MENTOR
Russian
Federation
521033
8/25/2014





Trademark Registration Applications – Non-US


Grantor
Mark
Jurisdiction
Status
Filing
Date
3D Systems, Inc.
Cube
Brazil
PENDING
10/15/2013
3D Systems, Inc.
3DS (figurative) in Class 40
China
PENDING
 03/21/2012
3D Systems, Inc.
Geomagic
China
PENDING
 07/07/2012
3D Systems, Inc.
Freeform
China
PENDING
 09/05/2014
3D Systems, Inc.
VIDAR
Ecuador
PENDING
 11/15/2007


3D Systems, Inc.
VIDAR SYSTEMS CORPORATION
Ecuador
PENDING
 11/15/2007


3D Systems, Inc.
Laserform
Ecuador
PENDING
2/24/2016


3D Systems, Inc.
3DXpert
Ecuador
PENDING
10/4/2016


3D Systems, Inc.
3DS (figurative)
India
PENDING
3/21/2012


3D Systems, Inc.
3DS (figurative)
Turkey
PENDING
11/28/2018







Domain Names


Registrar
Domain Name
Creation Date
Expiration
Date
101Domains
3dsystems.fr
Unknown
10/21/2019
101Domains
3dsystems.it
Unknown
11/4/2019
101Domains
cubify.co.za
Unknown
2/27/2021
101Domains
cubify.com.sg
Unknown
3/12/2021
101Domains
producitons3dprinters
Unknown
10/21/2019
101Domains
quickparts.com.ar
Unknown
3/12/2021
101Domains
quickparts.com.uy
Unknown
11/11/2019
101Domains
quickparts.uy
Unknown
11/11/2019
101Domains
steamtrax.asia
Unknown
6/30/2022
101Domains
stemtrax.asia
Unknown
6/30/2022
AmericanRegistry
dentwise.fr
2/7/2019
2/6/2020



Annex VI to Security Agreement

--------------------------------------------------------------------------------





AmericanRegistry
dentwise.be
2/7/2019
2/6/2020
AmericanRegistry
layerwise.fr
2/7/2019
2/6/2020
AmericanRegistry
layerwise.be
2/6/2019
2/5/2020
AmericanRegistry
gibbscam.es
4/30/2009
7/31/2019
AmericanRegistry
gibbscam.jp
4/30/2009
7/31/2019
AmericanRegistry
gibbscam.fr
4/30/2009
7/31/2019
GoDaddy
3DBRYCE.COM
6/28/2007
6/28/2020
GoDaddy
3DHOMEPRINTER.COM
5/14/2007
5/14/2019
GoDaddy
3DHOMEPRINTERS.COM
5/14/2007
5/14/2019
GoDaddy
3DME.COM
1/28/1997
1/29/2021
GoDaddy
3dmedicalmodeling.net
11/3/2015
11/3/2020
GoDaddy
3dmedicalmodeling.org
11/3/2015
11/3/2020
GoDaddy
3dprintingfilament.com
9/30/2011
9/30/2021
GoDaddy
3DPRINTINGHARDWARE.COM
10/18/2007
10/18/2019
GoDaddy
3dprintingworld.com
7/20/2008
7/20/2019
GoDaddy
3DPROPARTS.COM
8/31/2007
8/31/2021
GoDaddy
3dsacademy.com
10/29/2015
10/29/2020
GoDaddy
3DSCULINARY.COM
5/12/2015
5/12/2025
GoDaddy
3DSCULINARY.US
5/12/2015
5/11/2020
GoDaddy
3DSCULINARYLAB.COM
5/12/2015
5/12/2020
GoDaddy
3DSCULINARYLAB.US
5/12/2015
5/11/2020
GoDaddy
3DSCULINARYLABS.COM
5/12/2015
5/12/2020
GoDaddy
3DSCULINARYLABS.US
5/12/2015
5/11/2020
GoDaddy
3DSPRINT.COM
9/23/2012
9/23/2024
GoDaddy
3DSPRINT.IO
12/12/2014
12/12/2024
GoDaddy
3DSPRINT.IT
12/13/2014
12/13/2019
GoDaddy
3DSPRINT.SOLUTIONS
12/12/2014
12/12/2022
GoDaddy
3DSPRINT.US
12/12/2014
12/11/2022
GoDaddy
3DSYSTE.MS
7/1/2013
7/1/2019
GoDaddy
3DSYSTEM1.COM
5/5/2010
5/5/2024
GoDaddy
3dsystems-europe.com
10/7/1997
10/6/2022
GoDaddy
3DSYSTEMS.COM
7/19/1996
7/18/2025
GoDaddy
3DSYSTEMS.COM.MX
11/6/2013
11/6/2021
GoDaddy
3DSYSTEMS.EMAIL
3/26/2014
3/26/2022
GoDaddy
3DSYSTEMS.MX
11/6/2013
11/6/2021
GoDaddy
3DSYSTEMS.NET
1/14/2000
1/14/2024
GoDaddy
3dsystems.nl
11/13/2006
10/30/2019
GoDaddy
3DSYSTEMS.SOLUTIONS
3/26/2014
3/26/2022
GoDaddy
3DSYSTEMS.SUPPORT
3/26/2014
3/26/2022
GoDaddy
3DSYSTEMS.SYSTEMS
3/26/2014
3/26/2024
GoDaddy
3DSYSTEMS.TECHNOLOGY
2/18/2014
2/18/2022
GoDaddy
3DSYSTEMS.TRAINING
3/26/2014
3/26/2022
GoDaddy
3DSYSTEMS1.COM
11/10/2007
11/10/2025



Annex VI to Security Agreement

--------------------------------------------------------------------------------





GoDaddy
3dsystemsacademy.com
10/28/2015
10/28/2025
GoDaddy
3DSYSTEMSUNIVERSITY.COM
7/5/2006
7/5/2025
GoDaddy
3DWORLDCONFERENCE.COM
2/1/2007
2/1/2022
GoDaddy
3DXCUBATOR.COM
9/17/2014
9/17/2019
GoDaddy
3DYSTEMS.MOBI
3/5/2008
3/5/2022
GoDaddy
absprototypes.com
5/29/2002
5/29/2019
GoDaddy
ACCELERATEDTECHNOLOGIES.COM
12/23/1999
12/23/2021
GoDaddy
ACU-CAST.COM
9/24/1998
9/23/2024
GoDaddy
ACUCAST.COM
9/23/1998
9/22/2024
GoDaddy
AFFORDABLE3DPRINTING.COM
12/1/2008
12/1/2020
GoDaddy
ANGIOMENTOR.COM
6/17/2010
6/17/2020
GoDaddy
appparts.com
6/27/2006
6/27/2019
GoDaddy
approto.com
9/15/2002
9/15/2019
GoDaddy
approto1.com
11/10/2007
11/10/2019
GoDaddy
arcquote.com
10/30/2007
10/30/2019
GoDaddy
ATIRAPID.COM
6/2/1999
6/2/2019
GoDaddy
CAD2PROTOTYPE.COM
6/27/2006
6/27/2019
GoDaddy
cadincolor.com
6/27/2006
6/27/2019
GoDaddy
CADWITS.COM
3/12/2012
3/12/2022
GoDaddy
CASTINGPATTERNS.COM
11/29/1999
11/29/2026
GoDaddy
CERTIFIEDBY3D.COM
7/21/2008
7/21/2025
GoDaddy
CIMATRONTECH.COM
1/4/2002
1/4/2020
GoDaddy
colored-parts.com
6/27/2006
6/27/2019
GoDaddy
COLOREDPARTS.COM
6/27/2006
6/27/2020
GoDaddy
cranialvsp.com
11/5/2015
11/5/2023
GoDaddy
craniopagus.com
1/20/2004
1/20/2020
GoDaddy
CUBIFY.COM
1/2/2006
1/2/2022
GoDaddy
CUBIFY.NET
3/29/2011
3/29/2022
GoDaddy
CUBIFY.ORG
3/29/2011
3/29/2022
GoDaddy
DDDSPRINT.COM
12/12/2014
12/12/2021
GoDaddy
DDDWS.COM
3/12/2014
3/12/2020
GoDaddy
DENTAL3DPRINTERS.COM
3/20/2009
3/20/2022
GoDaddy
DENTALDIGITALDIGITIZER.COM
5/4/2010
5/4/2019
GoDaddy
DENTALDIGITIZER.COM
5/4/2010
5/4/2024
GoDaddy
DENTALFILMDIGITIZER.COM
1/12/2010
1/12/2024
GoDaddy
DENTALFILMDIGITIZERS.COM
1/12/2010
1/12/2021
GoDaddy
dentalvsp.com
2/22/2011
2/22/2022
GoDaddy
DESKTOPFACTORIES.COM
10/15/2010
10/15/2026
GoDaddy
DESKTOPFACTORY.COM
8/18/2003
8/18/2022
GoDaddy
DESKTOPFACTORYMODELS.COM
12/1/2008
12/1/2020
GoDaddy
digitaldollhouse.org
4/10/2016
4/10/2022
GoDaddy
DNASCANNER.COM
6/13/2003
6/13/2020
GoDaddy
DPT-FAST.COM
12/11/1997
12/10/2023



Annex VI to Security Agreement

--------------------------------------------------------------------------------





GoDaddy
DPTFAST.COM
5/24/2002
12/26/2023
GoDaddy
everyoneneedsalittlehead.com
6/14/2012
6/14/2019
GoDaddy
EXPRESSPATTERN.COM
4/11/1999
4/11/2022
GoDaddy
FDMPARTS.COM
5/29/2002
12/26/2023
GoDaddy
FDMPROTOTYPES.COM
12/28/2005
12/28/2021
GoDaddy
FDMQUOTE.COM
5/29/2002
12/26/2023
GoDaddy
FDMQUOTES.COM
5/29/2002
12/26/2023
GoDaddy
fetalmodels.com
1/20/2004
1/20/2022
GoDaddy
figureme.com
12/15/2008
12/15/2021
GoDaddy
figureme3d.com
12/15/2008
12/15/2021
GoDaddy
freedomofcreation.cn
10/10/2007
10/10/2019
GoDaddy
freedomofcreation.com
9/21/2000
9/21/2022
GoDaddy
freedomofcreation.eu
10/10/2007
10/31/2022
GoDaddy
freedomofcreation.net
10/1/2004
10/1/2024
GoDaddy
freedomofcreation.nl
11/21/2008
11/30/2019
GoDaddy
freedomofcreation.org
10/1/2004
10/1/2022
GoDaddy
gentlegianttoys.com
9/15/2017
9/15/2020
GoDaddy
geomagic.co.uk
6/17/2009
6/17/2019
GoDaddy
gibbscam.com
1/22/1998
1/21/2020
GoDaddy
GIMENTOR.COM
6/7/1999
6/30/2020
GoDaddy
gslb3dsystems.com
8/22/2016
8/22/2021
GoDaddy
IMTOOLING.COM
9/24/2003
12/26/2021
GoDaddy
LAPMENTOR.COM
6/17/2010
6/17/2020
GoDaddy
LASERDIGITIZER.COM
6/13/2002
6/13/2020
GoDaddy
LASERFILMDIGITIZERS.COM
6/13/2002
6/13/2020
GoDaddy
laserrepro.com
1/17/1997
1/18/2024
GoDaddy
LASERSINTER.COM
2/13/2004
2/13/2022
GoDaddy
LASERSINTERING.COM
2/13/2004
2/13/2022
GoDaddy
LASERSINTERING.NET
1/29/2009
1/24/2022
GoDaddy
LASERSINTERING.ORG
1/30/2009
1/30/2021
GoDaddy
LOWCOST3DPRINTING.COM
12/1/2008
12/1/2025
GoDaddy
medicalmodeling.net
10/22/2010
10/22/2019
GoDaddy
medicalmodeling.org
10/22/2010
10/22/2019
GoDaddy
medicalmodelling.com
1/20/2004
1/20/2020
GoDaddy
MEDICALSCANNER.COM
12/20/2000
12/20/2025
GoDaddy
MENTORLEARN.COM
3/12/2008
6/30/2021
GoDaddy
MENTORLEARN.MOBI
6/17/2010
6/17/2020
GoDaddy
MESHCAD.COM
8/13/2005
8/13/2022
GoDaddy
METALPROTOTYPES.COM
11/29/2005
11/29/2025
GoDaddy
MFGMALL.COM
1/18/2008
1/18/2021
GoDaddy
MIRACLEPARTS.COM
5/14/2006
5/14/2022
GoDaddy
MOELLERDESIGN.COM
3/8/1997
3/8/2022
GoDaddy
MOELLERDESIGN.NET
6/5/2000
6/5/2019



Annex VI to Security Agreement

--------------------------------------------------------------------------------





GoDaddy
MOELLERDESIGN.ORG
6/5/2000
6/5/2019
GoDaddy
MQAST.COM
3/6/2009
3/6/2022
GoDaddy
MYPRINT3D.COM
7/12/2008
7/12/2025
GoDaddy
MYPRINT3D.INFO
7/12/2008
7/12/2020
GoDaddy
MYPRINT3D.NET
7/12/2008
7/12/2020
GoDaddy
MYPRINT3D.ORG
7/12/2008
7/12/2020
GoDaddy
MYQUOTE3D.COM
11/15/2007
11/15/2020
GoDaddy
MYSTEAMTRAX.COM
8/19/2015
8/19/2020
GoDaddy
NEXTDAYSLA.COM
5/14/2002
12/26/2025
GoDaddy
OBJETPARTS.COM
3/24/2006
3/24/2022
GoDaddy
ondemandmanufacturing.com
7/1/2015
7/1/2022
GoDaddy
ONLINEPROTOTYPES.COM
9/24/2003
12/26/2025
GoDaddy
orthognathicvsp.com
2/22/2011
2/22/2026
GoDaddy
orthovsp.com
11/5/2015
11/5/2023
GoDaddy
osteoguidance.com
4/5/2007
4/5/2022
GoDaddy
PART2QUOTE.COM
2/4/2008
2/4/2022
GoDaddy
PARTBENCH.COM
7/28/2010
7/28/2020
GoDaddy
PARTINSPECTION.COM
1/26/2003
1/24/2022
GoDaddy
PARTQUOTER.COM
2/4/2008
2/4/2024
GoDaddy
PARTSINCOLOR.COM
6/27/2006
6/27/2025
GoDaddy
PARTSQUOTER.COM
9/24/2003
12/26/2021
GoDaddy
PARTVIEWER.COM
3/27/2007
3/27/2022
GoDaddy
PATENT2PART.COM
3/16/2008
3/16/2022
GoDaddy
PATENTTOPART.COM
3/16/2008
3/16/2022
GoDaddy
phenix-systems.com
8/31/2000
8/31/2019
GoDaddy
PLATEDPARTS.COM
6/27/2006
6/27/2025
GoDaddy
PRINT3D.COM
8/23/1999
8/23/2019
GoDaddy
PRINT3D.US
1/23/2008
1/22/2020
GoDaddy
PRINT3DBLOG.COM
10/8/2008
10/8/2019
GoDaddy
PRINTIN3D.COM
7/5/2006
7/5/2020
GoDaddy
PRODUCTION3DPRINTERS.COM
6/2/2011
6/2/2024
GoDaddy
PROTOTYPESINCOLOR.COM
6/27/2006
6/27/2020
GoDaddy
QUICK-PARTS.COM
6/27/2006
6/27/2020
GoDaddy
quickarc.com
6/28/2005
6/28/2019
GoDaddy
QUICKCASTPATTERNS.COM
11/29/1999
11/29/2021
GoDaddy
quickcutcnc.com
4/7/2010
4/7/2019
GoDaddy
QUICKPARTS.COM.MX
11/11/2013
11/11/2021
GoDaddy
QUICKPARTS.INFO
10/18/2001
10/18/2026
GoDaddy
QUICKPARTS.MX
11/11/2013
11/11/2021
GoDaddy
QUICKPARTS.ORG
7/26/2007
7/26/2025
GoDaddy
QUICKPARTS1.COM
11/10/2007
11/10/2020
GoDaddy
QUICKPARTS3D.COM
6/11/2008
6/11/2019
GoDaddy
QUICKPARTSCAD.COM
6/11/2008
6/11/2019



Annex VI to Security Agreement

--------------------------------------------------------------------------------





GoDaddy
QUICKPARTSGROUP.COM
6/27/2006
6/27/2019
GoDaddy
QUICKPARTSNATION.COM
6/7/2005
6/7/2019
GoDaddy
QUICKPARTSOURCE.COM
6/11/2008
6/11/2019
GoDaddy
QUICKPARTSSOURCE.COM
6/11/2008
6/11/2019
GoDaddy
QUICKQUOTE3D.COM
11/15/2007
11/15/2023
GoDaddy
RAPIDMFG.ORG
6/13/2008
6/13/2025
GoDaddy
reconvsp.com
11/5/2015
11/5/2023
GoDaddy
REMOTECTI.COM
7/7/2006
7/7/2020
GoDaddy
RPSUPPORT.COM
9/28/1998
9/27/2022
GoDaddy
SAMEDAYPROTOTYPES.COM
3/24/2006
3/24/2022
GoDaddy
SAMEDAYRP.COM
3/24/2006
3/24/2022
GoDaddy
SIERRAPLUS.COM
12/20/2000
12/20/2025
GoDaddy
SIMBIONIX.COM
6/7/1999
6/30/2022
GoDaddy
SIMBIONIXUSA.COM
10/24/2008
6/30/2019
GoDaddy
SLAPATTERNS.COM
11/29/1999
11/29/2021
GoDaddy
SLASERVICES.COM
12/7/1999
12/7/2021
GoDaddy
SLSPARTS.COM
5/29/2002
12/26/2025
GoDaddy
STEAMTRACKS.CO
8/19/2015
8/18/2020
GoDaddy
STEAMTRACKS.NET
8/19/2015
8/19/2020
GoDaddy
STEAMTRACKS.ORG
8/19/2015
8/19/2020
GoDaddy
STEAMTRACKS.US
8/19/2015
8/18/2020
GoDaddy
STEAMTRAX.CLUB
8/19/2015
8/18/2020
GoDaddy
STEAMTRAX.CO
8/19/2015
8/18/2020
GoDaddy
STEAMTRAX.INFO
8/19/2015
8/19/2020
GoDaddy
STEAMTRAX.ME
8/19/2015
8/19/2020
GoDaddy
STEAMTRAX.US
8/19/2015
8/18/2020
GoDaddy
STEAMTRAX.WEBSITE
8/19/2015
8/19/2020
GoDaddy
STEAMTRAX.WORLD
8/19/2015
8/19/2020
GoDaddy
STEMTRAX.INFO
8/19/2015
8/19/2020
GoDaddy
STEMTRAX.NET
8/19/2015
8/19/2020
GoDaddy
STEMTRAX.ORG
8/19/2015
8/19/2020
GoDaddy
STEREOLITHOGRAPHER.COM
1/3/2002
1/3/2022
GoDaddy
STEREOLITHOGRAPHIC.COM
6/12/2008
6/12/2024
GoDaddy
STEREOLITHOGRAPHY.BIZ
1/19/2011
1/18/2024
GoDaddy
STEREOLITHOGRAPHY.CO
7/20/2010
7/19/2021
GoDaddy
STEREOLITHOGRAPHY.COM
10/31/1997
10/29/2026
GoDaddy
STEREOLITHOGRAPHY.MOBI
9/24/2007
9/24/2022
GoDaddy
STEREOLITHOGRAPHY.NET
2/5/1998
2/4/2022
GoDaddy
STEREOLITHOGRAPHY.ORG
6/14/2001
6/14/2025
GoDaddy
STEREOLITHOGRAPHYINFO.COM
8/12/2000
8/12/2022
GoDaddy
STEREOLITOGRAFIA.COM
8/21/2001
8/21/2022
GoDaddy
STLVIEWER.COM
3/27/2007
3/27/2022
GoDaddy
SUPPORTCTI.COM
7/7/2006
7/7/2020



Annex VI to Security Agreement

--------------------------------------------------------------------------------





GoDaddy
SURGICALSIMULATIONS.COM
6/17/2010
6/17/2020
GoDaddy
SYCODE.CO.UK
11/17/2005
11/17/2020
GoDaddy
SYCODE.COM
9/8/2004
9/8/2022
GoDaddy
SYCODE.INFO
11/24/2004
11/24/2020
GoDaddy
T3DS.COM
6/28/2007
6/28/2025
GoDaddy
T3DS.ORG
6/28/2007
6/28/2025
GoDaddy
tactileguidance.com
4/5/2007
4/5/2022
GoDaddy
tactileimaging.com
11/10/2004
11/10/2022
GoDaddy
TEAMPLATFORM.COM
7/10/2010
7/10/2020
GoDaddy
TEAMPLATFORM.NET
7/10/2010
7/10/2020
GoDaddy
TEAMPLATFORMS.COM
7/10/2010
7/10/2020
GoDaddy
TEAMPLATFORMS.NET
7/10/2010
7/10/2020
GoDaddy
TELERADIOLOGYSCANNER.COM
6/13/2002
6/13/2020
GoDaddy
TENDAYTOOLING.COM
10/5/2003
12/26/2021
GoDaddy
THE3DSTUDIO.COM
10/13/1999
10/13/2023
GoDaddy
THE3DSTUDIO.NET
7/1/2001
7/1/2023
GoDaddy
THE3DSTUDIO.ORG
7/1/2001
7/1/2023
GoDaddy
the3dsystemsacademy.com
10/28/2015
10/28/2025
GoDaddy
THESUGARLABS.COM
2/16/2015
2/16/2020
GoDaddy
THREEDSPRINT.COM
12/12/2014
12/12/2022
GoDaddy
TOPTOBOTTOMDENTAL.COM
3/20/2009
3/20/2022
GoDaddy
traumavsp.com
4/15/2010
4/15/2022
GoDaddy
VIDARDENTAL.COM
5/4/2010
5/4/2019
GoDaddy
VIDARDENTALDIGITIZER.COM
5/4/2010
5/4/2019
GoDaddy
VIDARDENTALSCANNER.COM
5/4/2010
5/4/2019
GoDaddy
VIDARPARTNER.NET
7/24/2002
7/24/2019
GoDaddy
VIDARVET.COM
6/14/2011
6/14/2020
GoDaddy
virtualgibbs.com
1/22/1998
1/21/2020
GoDaddy
virtualsurgicalplanning.com
9/23/2009
9/23/2019
GoDaddy
virtualsurgicalplanning.eu
11/5/2015
11/5/2023
GoDaddy
virtualsurgicalplanning.net
11/5/2015
11/5/2023
GoDaddy
virtualsurgicalplanning.org
11/5/2015
11/5/2023
GoDaddy
VIZTU.COM
3/4/2010
3/4/2022
GoDaddy
vspdistraction.com
7/3/2011
7/3/2022
GoDaddy
vspmicrotia.com
10/2/2012
10/2/2019
GoDaddy
vsporthognathics.com
7/3/2011
7/3/2022
GoDaddy
vsporthopaedics.com
9/29/2011
9/29/2019
GoDaddy
vspreconstruction.com
7/3/2011
7/3/2022
GoDaddy
vspsystem.com
12/22/2009
12/22/2025
GoDaddy
vspsystem.org
7/3/2011
7/3/2022
GoDaddy
vsptrauma.com
7/3/2011
7/3/2022
GoDaddy
3dexpressparts.com
5/3/2018
5/3/2019
GoDaddy
3dlaserparts.com
2/7/2010
2/7/2020



Annex VI to Security Agreement

--------------------------------------------------------------------------------





GoDaddy
3dmedicalmodeling.com
2/2/2015
2/2/2020
GoDaddy
3dp4me.com
10/2/2007
10/2/2020
GoDaddy
3dprinters4gov.com
4/18/2007
4/18/2020
GoDaddy
3dprintingpartners.com
8/22/2005
8/22/2021
GoDaddy
3dprintstore.com
7/20/2008
7/20/2019
GoDaddy
3dpuser.com
5/1/2006
5/1/2020
GoDaddy
3dsystems.de
4/10/2018
4/10/2019
GoDaddy
3dsystemsgov.com
1/29/2019
1/29/2020
GoDaddy
3dxpressparts.com
2/7/2010
2/7/2020
GoDaddy
americanprecisionprototyping.com
6/27/2006
6/27/2019
GoDaddy
buyfdm.com
4/14/2003
12/26/2019
GoDaddy
buysla.com
4/14/2003
12/26/2019
GoDaddy
buysomos.com
9/8/2006
9/8/2019
GoDaddy
cadalysts.com
10/31/2008
10/31/2019
GoDaddy
clinicalmodeling.com
8/26/2012
8/26/2019
GoDaddy
craniofacialmodels.com
8/18/2003
8/18/2020
GoDaddy
dentwise.de
5/2/2018
5/2/2019
GoDaddy
dentwise.eu
3/29/2009
9/30/2019
GoDaddy
dsmquote.com
9/21/2006
9/21/2019
GoDaddy
easychinaparts.com
7/13/2005
7/13/2019
GoDaddy
fairmodelprice.com
8/24/2007
8/24/2019
GoDaddy
fairpartprice.com
8/24/2007
8/24/2019
GoDaddy
fairtoolingprice.com
8/24/2007
8/24/2019
GoDaddy
fastresin.com
8/2/2006
8/2/2019
GoDaddy
filmdigitizer.com
12/17/1998
12/17/2019
GoDaddy
filmdigitizers.com
12/16/1998
12/16/2019
GoDaddy
gentlegiantstudios.com
9/23/1998
9/22/2021
GoDaddy
geomagic.com
10/20/1996
10/19/2021
GoDaddy
highqualitylowcost.com
7/13/2005
7/13/2019
GoDaddy
htr-pmi.com
1/13/2003
1/13/2023
GoDaddy
htrpmi.com
1/13/2003
1/13/2023
GoDaddy
im-tooling.com
9/24/2003
12/26/2019
GoDaddy
imtooling.net
9/24/2003
12/26/2019
GoDaddy
instantarc.com
7/11/2007
7/11/2019
GoDaddy
instantresin.com
8/2/2006
8/2/2019
GoDaddy
instockresin.com
8/2/2006
8/2/2019
GoDaddy
inustech.com
3/14/1999
3/13/2020
GoDaddy
inustech.net
7/20/2018
7/20/2020
GoDaddy
inustechnology.com
3/14/1999
3/13/2020
GoDaddy
layeredmanufacturing.com
7/27/2006
7/27/2019
GoDaddy
layeredparts.com
7/27/2006
7/27/2019
GoDaddy
layerwise.com
3/12/2008
3/12/2020
GoDaddy
layerwise.es
2/8/2012
2/8/2020



Annex VI to Security Agreement

--------------------------------------------------------------------------------





GoDaddy
layerwise.eu
3/13/2008
3/31/2020
GoDaddy
layerwise.nl
3/13/2008
1/31/2020
GoDaddy
managemyparts.com
8/9/2006
8/9/2019
GoDaddy
manageparts.com
8/9/2006
8/9/2019
GoDaddy
medicalmodeling.com
5/27/1997
4/6/2028
GoDaddy
mfgmgt.com
9/5/2006
9/5/2019
GoDaddy
needpartsfast.com
7/26/2006
7/26/2019
GoDaddy
needresin.com
8/2/2006
8/2/2019
GoDaddy
office3dprinter.com
7/20/2008
7/20/2019
GoDaddy
partbeat.com
8/17/2006
8/17/2019
GoDaddy
partcontrol.com
8/9/2006
8/9/2019
GoDaddy
partdirector.com
8/9/2006
8/9/2019
GoDaddy
partgps.com
8/17/2006
8/17/2019
GoDaddy
partmanagement.com
8/9/2006
8/9/2019
GoDaddy
partmgt.com
9/5/2006
9/5/2019
GoDaddy
partmonitor.com
8/9/2006
8/9/2019
GoDaddy
partnation.com
8/17/2006
8/17/2019
GoDaddy
partrecord.com
9/5/2006
9/5/2019
GoDaddy
partrfq.com
1/19/2008
1/19/2020
GoDaddy
partsalestech.com
2/4/2008
2/4/2020
GoDaddy
partsmonitor.com
8/9/2006
8/9/2019
GoDaddy
partstrax.com
8/9/2006
8/9/2019
GoDaddy
partvision.com
8/17/2006
8/17/2019
GoDaddy
print3dworld.com
8/1/2008
8/1/2019
GoDaddy
protomold1.com
11/10/2007
11/10/2019
GoDaddy
prototypesnow.com
7/26/2006
7/26/2019
GoDaddy
qp3d.com
8/17/2008
8/17/2019
GoDaddy
qparch.com
7/2/2007
7/2/2019
GoDaddy
qparchitect.com
7/2/2007
7/2/2019
GoDaddy
qpbuild.com
7/2/2007
7/2/2019
GoDaddy
qpbuilder.com
7/2/2007
7/2/2019
GoDaddy
qpcasting.com
12/26/2002
12/26/2019
GoDaddy
qpcnc.com
12/26/2002
12/26/2019
GoDaddy
qpdimension.com
12/26/2002
12/26/2019
GoDaddy
qpfactoryoutlet.com
2/18/2009
2/18/2020
GoDaddy
qpfdm.com
12/26/2002
12/26/2019
GoDaddy
qpinspection.com
12/26/2002
12/26/2019
GoDaddy
qpmachining.com
12/26/2002
12/26/2019
GoDaddy
qpmetals.com
12/26/2002
12/26/2019
GoDaddy
qpmolding.com
12/26/2002
12/26/2019
GoDaddy
qpplastics.com
12/26/2002
12/26/2019
GoDaddy
qpprod.com
12/13/2006
12/13/2019
GoDaddy
qpprototypes.com
12/26/2002
12/26/2019



Annex VI to Security Agreement

--------------------------------------------------------------------------------





GoDaddy
qpsla.com
12/26/2002
12/26/2019
GoDaddy
qpsls.com
12/26/2002
12/26/2019
GoDaddy
qptgroup.com
10/8/2007
10/8/2019
GoDaddy
qptgroup.net
10/8/2007
10/8/2019
GoDaddy
qptgroup.org
10/9/2007
10/9/2019
GoDaddy
qptooling.com
12/26/2002
12/26/2019
GoDaddy
qptracker.com
8/9/2006
8/9/2019
GoDaddy
qqtinc.com
1/16/2008
1/16/2020
GoDaddy
qqtllc.com
1/16/2008
1/16/2020
GoDaddy
quick-arc.com
7/10/2007
7/10/2019
GoDaddy
quick-arc.net
7/10/2007
7/10/2019
GoDaddy
quick3dmodels.com
7/29/2008
7/29/2019
GoDaddy
quick3dprint.com
7/29/2008
7/29/2019
GoDaddy
quick3dprinter.com
7/20/2008
7/20/2019
GoDaddy
quick3dprinters.com
7/20/2008
7/20/2019
GoDaddy
quick3dprinting.com
7/20/2008
7/20/2019
GoDaddy
quick3dprints.com
7/29/2008
7/29/2019
GoDaddy
quickarc.cn
8/24/2007
8/24/2019
GoDaddy
quickarc.com.cn
8/24/2007
8/24/2019
GoDaddy
quickarc.net
7/10/2007
7/10/2019
GoDaddy
quickarc.org
8/24/2007
8/24/2019
GoDaddy
quickmaterials.com
8/2/2006
8/2/2019
GoDaddy
quickparts.com
5/27/1997
4/6/2028
GoDaddy
quickparts.com.cn
8/24/2007
8/24/2019
GoDaddy
quickpartschina.com
8/11/2005
8/11/2019
GoDaddy
quickpartseurope.com
8/11/2005
8/11/2019
GoDaddy
quickpartsjapan.com
8/11/2005
8/11/2019
GoDaddy
quickprint3d.com
7/20/2008
7/20/2019
GoDaddy
quickprints3d.com
7/29/2008
7/29/2020
GoDaddy
quickproduction.com
7/12/2005
7/12/2019
GoDaddy
quickqualityparts.com
7/12/2005
7/12/2019
GoDaddy
quickquotetech.com
1/29/2008
1/29/2020
GoDaddy
quote2part.com
2/4/2008
2/4/2020
GoDaddy
quoteapp.com
2/9/2006
2/9/2020
GoDaddy
quotearrk.com
2/9/2006
2/9/2020
GoDaddy
quotelaser.com
2/9/2006
2/9/2020
GoDaddy
quotemgt.com
9/5/2006
9/5/2019
GoDaddy
quoterpdg.com
2/9/2006
2/9/2020
GoDaddy
rapidarc.com
7/11/2007
7/11/2019
GoDaddy
rapidarcs.com
7/11/2007
7/11/2019
GoDaddy
rapidform.com
2/4/1999
2/4/2020
GoDaddy
rapidresin.com
8/2/2006
8/2/2019
GoDaddy
resin-stock.com
8/2/2006
8/2/2019



Annex VI to Security Agreement

--------------------------------------------------------------------------------





GoDaddy
resinnow.com
8/2/2006
8/2/2019
GoDaddy
resinstock.com
8/2/2006
8/2/2019
GoDaddy
rfqmonitor.com
8/17/2006
8/17/2019
GoDaddy
rfqvision.com
8/17/2006
8/17/2019
GoDaddy
rpincolor.com
6/27/2006
6/27/2019
GoDaddy
sensable.com
8/2/1995
8/1/2019
GoDaddy
sensabledesign.com
5/31/2011
5/31/2022
GoDaddy
shippartstoday.com
7/26/2006
7/26/2019
GoDaddy
slaprototypes.com
12/28/2005
12/28/2019
GoDaddy
slsprototypes.com
12/28/2005
12/28/2019
GoDaddy
solidbrainwave.com
10/31/2008
10/31/2019
GoDaddy
solidworksquote.com
1/18/2005
1/18/2020
GoDaddy
stockresin.com
8/2/2006
8/2/2019
GoDaddy
sworksquote.com
1/18/2005
1/18/2020
GoDaddy
trackapart.com
8/9/2006
8/9/2019
GoDaddy
twoweekparts.com
10/5/2003
12/26/2019
GoDaddy
vidar.com
8/15/1994
8/14/2019
GoDaddy
worldof3dprinting.com
7/20/2008
7/20/2019
GoDaddy
worldpartmanager.com
8/17/2006
8/17/2019
GoDaddy
z-prints.com
8/21/2007
8/21/2021
GoDaddy
zbuilder.com
2/2/1999
2/2/2022
GoDaddy
zcorp.biz
11/16/2001
11/18/2022
GoDaddy
zcorp.cn
5/24/2004
6/24/2020
GoDaddy
zcorp.co
6/15/2010
6/14/2019
GoDaddy
zcorp.co.uk
5/24/2004
5/24/2020
GoDaddy
zcorp.com
5/27/1995
2/8/2020
GoDaddy
zcorp.com.cn
5/24/2004
6/24/2020
GoDaddy
zcorp.es
11/13/2005
11/13/2019
GoDaddy
zcorporation.com
2/21/2004
2/21/2022
GoDaddy
zcorporation.eu
11/7/2006
1/7/2020
GoDaddy
zprinter.com
5/21/2003
5/21/2021
GoDaddy
zprototypes.com
10/31/2008
10/31/2019
GoDaddy
zscanner.com
6/7/2006
6/7/2020





Licensed Trademarks


None.


Licensed Trademark Applications


None.




Annex VI to Security Agreement

--------------------------------------------------------------------------------





Trade Secret Licenses


None.


Third Party Violations of Trademarks


None.


Claims for Grantor Violations of Trademarks


None.





    
LIST OF DEPOSIT ACCOUNTS, AND SECURITIES ACCOUNTS AND COMMODITY ACCOUNTS






Securities Accounts


None.


Commodity Accounts


None.



    
LIST OF COMMERCIAL TORT CLAIMS




Grantor
Description of Commercial Tort Claim
3D Systems, Inc.
3D Systems, Inc. vs. Paul A. Miller and Union Tech.


On September 13, 2017, 3D Systems commenced a lawsuit in federal court against a
former employee, Paul A. Miller, and his new employer, Union Tech, Inc. The
lawsuit is currently pending in the United States District Court, Southern
District of Indiana, Indianapolis Division, 3D Systems Corporation v. Paul A.
Miller and Union Tech, Inc., Case No. 1:17-cv-3252-RLY-MJD.


In its Verified Complaint, 3D Systems asserts claims against Miller and Union
Tech for: (1) violation of the Federal Defend Trade Secrets Act, 28 U.S.C. §
1836 et seq.; (2) violation of the Federal Computer Fraud and Abuse Act, 18
U.S.C. § 1030 (Miller only); (3) breach of contract (Miller only); (4) violation
of the Indiana Uniform Trade Secrets Act, Ind. Code Ann. § 24-2-3-1 et seq.; (5)
breach of the duty of loyalty and fiduciary duty; (6) tortious interference with
contractual relations; and (7) tortious interference with contractual relations
(Union Tech only).










[FORM OF]

JOINDER AGREEMENT


JOINDER AGREEMENT dated as of [_____], 20[_] by [_____], a [place of
organization] [type of entity] (the “Additional Grantor”).


Pursuant to the Credit Agreement dated as of February 27, 2019 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among 3D Systems Corporation. (the “Borrower”), the
guarantors party thereto (the “Guarantors”), each of the Lenders party thereto
(the “Lenders”), and HSBC Bank USA, National Association, as Administrative
Agent, the Borrower and certain of its Subsidiaries (collectively, the
“Grantors”), have executed and delivered that certain Security Agreement dated
as of February 27, 2019 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Security Agreement”), pursuant to
which such Grantors have jointly and severally secured the Obligations. Terms
defined in the Security Agreement (including terms defined therein by reference
to terms in the Credit Agreement) are used herein as defined therein.


In accordance with Section 8.1.9 and Section 8.1.12 of the Credit Agreement, the
Additional Grantor hereby agrees that, from and after the date hereof, it shall
be a “Grantor” for all purposes of the Credit Agreement and the Security
Agreement, with all the rights and obligations of a Grantor under the Security
Agreement and hereby supplements each of the Annexes to the Security Agreement
in the manner set forth in Schedule I hereto.
Without limiting the foregoing, the Additional Grantor (a) hereby
unconditionally, jointly and severally with the other Grantors, grants a
security interest in the Collateral to the Administrative Agent for the benefit
of the Secured Parties for the prompt Payment In Full when due (whether at
stated maturity, by acceleration or otherwise) of all Obligations in the same
manner and to the same extent as is provided in Article III of the Security
Agreement and (b) submits to the non-exclusive jurisdiction of the courts,
waives jury trial, all as provided in the Security Agreement as if it were an
original signatory thereto.


IN WITNESS WHEREOF, the Additional Grantor has caused this Joinder Agreement to
be duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.
[NAME OF ADDITIONAL GRANTOR]
By_________________________
Name:
Title:


ACKNOWLEDGED BY:
HSBC BANK USA, NATIONAL ASSOCIATION,
as Administrative Agent
By_________________________
Name:
Title:







NAMES, LOCATIONS AND FILING DETAILS


[See Sections 2.3, 2.4 and 4.7]




Names


Grantor’s correct legal name:
Previous names:
Additional names:
Type of organization:
Jurisdiction of organization/Principal Place of Residence
[___________]
 
 
 
 



Changes in Name


Grantor’s correct legal name:
Description of name changes:
[___________]
 



Filing Office


Grantor’s correct legal name:
Filing Office:
[___________]
 






    
NEW DEBTOR EVENTS


[See Section 2.4]



    


PLEDGED EQUITY INTERESTS AND PROMISSORY NOTES


[See definition of “Issuers” and “Initial Pledged Equity Interests” in
Section 1.3 and Sections 2.5, 2.6, 3(j), 3(k) and 4.1(b)]


Part A
Pledged Stock, Pledged Partnership Interests and Pledged LLC Interests




Grantor:
Issuer:
Class of Equity Interest:
Par Value:
Certificate No(s).
No. of Equity Interests /Units
Percentage of Outstanding Equity Interests /Units
[___________]
 
 
 
 
 
 





Part B


Pledged Notes


Grantor:
Issuer:
Amount of Note:
Maturity Date:
[___________]
 
 
 




    
LIST OF COPYRIGHTS, APPLICATIONS FOR COPYRIGHT REGISTRATIONS, LICENSES, THIRD
PARTY VIOLATIONS AND CLAIMS OF VIOLATION BY THIRD PARTIES


[See definition of “Copyright Collateral” in Section 1.3 and Section 2.7]


Copyrights


Grantor
Title
Jurisdiction
Registration No.
Registration Date
[___________]
 
 
 
 



Copyright Applications


Grantor
Title
Jurisdiction
Application No.
Filing Date
[___________]
 
 
 
 



Exclusively Licensed Copyrights


License Agreement
Copyright Title
Jurisdiction
Registration No.
Registration Date
[___________]
 
 
 
 





Exclusively Licensed Copyright Applications


License Agreement
Copyright Title
Jurisdiction
Application No.
Filing Date
[___________]
 
 
 
 





Other Licensed Copyrights


License Agreement
Copyright Title
Jurisdiction
Registration No.
Registration Date
[___________]
 
 
 
 





Other Licensed Copyright Applications
License Agreement
Copyright Title
Jurisdiction
Application No.
Filing Date
[___________]
 
 
 
 





Third Party Violations of Copyrights




Claims for Grantor Violation of Copyrights

    


LIST OF PATENTS, PATENT APPLICATIONS, LICENSES, THIRD PARTY VIOLATIONS AND
CLAIMS OF VIOLATION BY THIRD PARTIES


[See definition of “Patent Collateral” in Section 1.3 and Section 2.7]


Patents


Grantor
Title
Jurisdiction
Patent No.
Issue Date
[___________]
 
 
 
 





Patent Applications


Grantor
Title
Jurisdiction
Application/ Publication No.
Filing Date
[___________]
 
 
 
 





Licensed Patents


Grantor
Title
Jurisdiction
Patent No.
Issue Date
[___________]
 
 
 
 





Licensed Patent Applications


Grantor
Title
Jurisdiction
Application/ Publication No.
Filing Date
[___________]
 
 
 
 





Third Party Violations of Patents




Claims for Grantor Violation of Patents

    
LIST OF TRADE NAMES, TRADEMARKS, SERVICES MARKS, TRADEMARK AND SERVICE MARK
REGISTRATIONS,
APPLICATIONS FOR TRADEMARK AND SERVICE MARK REGISTRATIONS, DOMAIN NAMES,
LICENSES, THIRD PARTY VIOLATIONS AND CLAIMS OF VIOLATION BY THIRD PARTIES


[See definition of “Trademark Collateral” in Section 1.3 and Section 2.7]


Trademarks


Grantor
Mark
Jurisdiction
Registration No.
Registration Date
[___________]
 
 
 
 





Trademark Applications


Grantor
Mark
Jurisdiction
ITU Status
Application No.
Filing Date
[___________]
 
 
 
 
 





Domain Names


Grantor
Title
Registration No.
Registration Date
[___________]
 
 
 



Licensed Trademarks


Grantor
Mark
Jurisdiction
Registration No.
Registration Date
[___________]
 
 
 
 



Licensed Trademark Applications


Grantor
Mark
Jurisdiction
Registration No.
Registration Date
[___________]
 
 
 
 





Trade Secret Licenses




Third Party Violations of Trademarks




Claims for Grantor Violations of Trademarks





    
LIST OF DEPOSIT ACCOUNTS, AND SECURITIES ACCOUNTS AND COMMODITY ACCOUNTS




[See Section 2.8]




Deposit Accounts


Grantor
Type of Account
Name and Address of Approved Depositary Bank
Account Number
[___________]
 
 
 





Securities Accounts




Grantor
Type of Account
Name and Address of Approved Securities Intermediary
Account Number
[___________]
 
 
 





Commodity Accounts


Grantor
Type of Account
Name and Address of Commodity Intermediary
Account Number
[___________]
 
 
 




    
LIST OF COMMERCIAL TORT CLAIMS




[See Sections 2.9 and 3(p)]


Grantor
Description of Commercial Tort Claim
[___________]
 








[FORM OF]


[PATENT][COPYRIGHT][TRADEMARK]SECURITY AGREEMENT
This [PATENT][COPYRIGHT][TRADEMARK] AGREEMENT (this “Agreement”), dated as of
[__], 20[__], made by each of the Persons listed on the signature pages hereto
(each a “Grantor” and collectively, the “Grantors”), in favor of HSBC Bank USA,
National Association, as Administrative Agent for the benefit of the Secured
Parties (in such capacity, the “Administrative Agent”).


WHEREAS, pursuant to the Security Agreement, dated as of February 27, 2019 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement”; capitalized terms used herein and not otherwise
defined herein shall have the meaning assigned to such terms in the Security
Agreement), the Grantors [and [List other parties if not all Grantors under the
Security Agreement are executing this Agreement]] have granted to the
Administrative Agent, for the benefit of the Secured Parties, a security
interest in, among other property, certain intellectual property of the
Grantors, and have agreed to execute and deliver this Agreement, for recording
with national, federal and state government authorities, including, but not
limited to, the USPTO.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees with the Administrative
Agent as follows:
Section 1.    Grant of Security. Each Grantor hereby unconditionally pledges and
grants to the Administrative Agent, for the ratable benefit of the Secured
Parties, a continuing security interest in and to all of such Grantor’s right,
title and interest in or to the following assets and properties whether now
owned or hereafter acquired or arising and wherever located or in which such
Grantor now has or at any time hereafter acquires any right, title or interest
in [(collectively, the “Patent Collateral”)[(collectively, the “Copyright
Collateral”)][(collectively, the “Trademark Collateral”)]:
(a)    [the patents and patent applications set forth in Schedule I hereto and
all reissues, divisions, continuations, continuations-in-part, renewals,
extensions and reexaminations thereof and amendments thereto (the "Patents")][
the copyright registrations, applications and copyright registrations and
applications exclusively licensed to each Grantor set forth in Schedule I
hereto, and all extensions and renewals thereof (the "Copyrights")][ the
trademark registrations and applications set forth in Schedule I hereto,
together with the goodwill connected with the use of and symbolized thereby and
all extensions and renewals thereof (the “Trademarks”), excluding only United
States intent-to-use trademark applications to the extent that, and solely
during the period in which, the grant, attachment or enforcement of a security
interest therein would, under applicable federal law, impair the registrability
of such applications or the validity or enforceability of registrations issuing
from such applications];
(b)    all rights of any kind whatsoever of such Grantor accruing under any of
the foregoing provided by applicable law of any jurisdiction, by international
treaties and conventions and otherwise throughout the world; and
(c)    all proceeds of and revenues from the foregoing, including, without
limitation, all proceeds of and revenues from any claim by such Grantor against
third parties for past, present or future unfair competition with, or violation
of intellectual property rights in connection with or injury to, or infringement
or dilution of, any [Patent][Copyright][Trademark] owned by such Grantor
(including, without limitation, any United States [Patent][Copyright][Trademark]
identified in Schedule I hereto).
Section 2.    Security for Obligations. The grant of a security interest in the
[Patent][Copyright][Trademark] Collateral by each Grantor under this Agreement
secures the payment and performance of all of the Obligations of the Secured
Parties now or hereafter existing under the Credit Agreement.
Section 3.    Recordation. Each Grantor authorizes the Commissioner for
[Patent][Copyright][Trademark] and any other government officials to record and
register this Agreement upon request by the Administrative Agent.
Section 4.    Loan Documents. This Agreement has been entered into pursuant to
and in conjunction with the Security Agreement, which is hereby incorporated by
reference. The provisions of the Security Agreement shall supersede and control
over any conflicting or inconsistent provision herein. The rights and remedies
of the Administrative Agent with respect to the [Patent][Copyright][Trademark]
Collateral are as provided by the Credit Agreement, the Security Agreement and
related documents, and nothing in this Agreement shall be deemed to limit such
rights and remedies.
Section 5.    Authorization to Supplement. Grantor shall comply with the
obligations set forth in Section 4.4(b) of the Security Agreement in connection
with obtaining rights to any new [patent][copyright][trademark] application or
issued [patent][copyright][trademark] or become entitled to the benefit of any
[patent][copyright][trademark] application or [patent][copyright][trademark] for
any divisional, continuation, continuation-in-part, reissue, or reexamination of
any existing [patent][copyright][trademark] or [patent][copyright][trademark]
application. Without limiting Grantors’ obligations under this Section, Grantors
hereby authorize the Administrative Agent unilaterally to modify this Agreement
by amending Schedule I to include any such new [patent][copyright][trademark]
rights of each Grantor identified on the schedules delivered by Grantors to the
Administrative Agent pursuant to Section 4.4(b) of the Security Agreement and
which become part of the Collateral under the Security Agreement.
Notwithstanding the foregoing, no failure to so modify this Agreement or amend
Schedule I shall in any way affect, invalidate or detract from the
Administrative Agent’s continuing security interest in all Collateral, whether
or not listed on Schedule I.
Section 6.    Execution in Counterparts. This Agreement may be executed in
counterparts and by different parties hereto in different counterparts, each of
which shall constitute an original and all of which when taken together shall
constitute a single contract. Delivery of an executed counterpart of a signature
page to this Agreement by facsimile or in electronic (i.e., "pdf" or "tif"
format) shall be effective as delivery of a manually executed counterpart of
this Agreement.
Section 7.    Successors and Assigns. This Agreement will be binding on and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.
Section 8.    Governing Law. This Agreement and any claim, controversy, dispute
or cause of action (whether in contract or tort or otherwise) based upon,
arising out of or relating to this Agreement and the transactions contemplated
hereby and thereby shall be governed by, and construed in accordance with, the
laws of the United States and the State of New York, without giving effect to
any choice or conflict of law provision or rule (whether of the State of New
York or any other jurisdiction).
Section 9.    No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.
Section 10.    Severability. In case any one or more of the provisions contained
in this Agreement should be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.


[Signature Page Follows]





IN WITNESS WHEREOF, each Grantor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.


GRANTOR[S]:
[GRANTOR]
By:
    
Name: [__]
Title: [__]








AGREED TO AND ACCEPTED:


 
HSBC BANK USA, NATIONAL ASSOCIATION,
as Administrative Agent


By: _______________________________


Name: [__]
Title: [__]


Address for Notices:
HSBC Bank USA, National Association,
as Administrative Agent
[__]
Attention: [__]
Facsimile No.: [__]












[Patents


Grantor
Title
Jurisdiction
Patent No.
Issue Date
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]



Patent Applications]


Grantor
Title
Jurisdiction
Application/ Publication No.
Filing Date
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]



[Copyrights
Grantor
Title
Jurisdiction
Registration No.
Registration Date
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]



Copyright Applications
Grantor
Title
Jurisdiction
Application No.
Filing Date
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]



Exclusively Licensed Copyrights
License Agreement
Copyright Title
Jurisdiction
Registration No.
Registration Date
[__]
[__]
[__]
[__]
[__]



Exclusively Licensed Copyright Applications]
License Agreement
Copyright Title
Jurisdiction
Application No.
Filing Date
[__]
[__]
[__]
[__]
[__]



[Trademarks
Grantor
Mark
Jurisdiction
Registration No.
Registration Date
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]



Trademark Applications]
Grantor
Mark
Jurisdiction
ITU Status
Application No.
Filing Date
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
[__]
















Annex VI to Security Agreement